PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
Exhibit 10.3




    


    














GAS GATHERING AGREEMENT






BETWEEN






COWTOWN PIPELINE PARTNERS L.P. (“GATHERER”)


AND






BLUESTONE NATURAL RESOURCES II, LLC (“PRODUCER”)










Alliance Area Gathering System, Tarrant and Denton Counties, Texas










1
3230471v2

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TABLE OF CONTENTS


1.    Definitions    1
2.    Dedication of Contract Area    6
3.    Reservations of Parties    7
4.    Receipt Point(s) and Delivery Point(s)    7
5.    System Operations; Imbalances    9
6.    Quantity; Nominations and Dispatching    10
7.    Quality    11
8.    Tests    13
9.    Measurement and Meter Testing    13
10.    Allocation of Gains, Fuel and Loss    16
11.    Fees    17
12.    Accounting, Payments and Credit Assurances    17
13.    Warranty    20
14.    Taxes    20
15.    Indemnity and Damages    20
16.    Force Majeure    23
17.    Unprofitable Operations and Rights of Termination    23
18.    Term    24
19.    Regulatory Bodies    24
20.    Disputes    25
21.    Notices and Payments    25
22.    Right to Process the Subject Gas    26
23.    Assignment    27
24.    Miscellaneous    27






EXHIBIT A – CONTRACT AREA; DEDICATED LEASES; DEDICATED WELLS


EXHIBIT B – RECEIPT POINTS AND DELIVERY POINTS


EXHIBIT C – DEHYDRATION AND CO2 TREATING SERVICES













--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


GAS GATHERING AGREEMENT


THIS GAS GATHERING AGREEMENT (this “Agreement”) is made and entered into as of
the Effective Date by and among COWTOWN PIPELINE PARTNERS L.P., a Texas limited
partnership (“Gatherer”), and BLUESTONE NATURAL RESOURCES II, LLC, a Delaware
limited liability company (“Producer”). Gatherer and Producer are sometimes
individually referred to herein as a “Party” and collectively as the “Parties.”


WITNESSETH, THAT:


WHEREAS, Producer is in the business of producing gas and owns gas production
from one or more wells (and one or more contemplated wells) on the lands within
the Contract Area (or lands pooled therewith) and desires for Gatherer to gather
such gas for redelivery to Producer or Producer’s Transporter; and


WHEREAS, Gatherer is in the business of providing natural gas gathering services
along its Gathering System and desires to receive, gather and deliver such gas
to Producer or Producer’s Transporter, subject to the terms and conditions
herein;


NOW, THEREFORE, for good and valuable consideration the adequacy, receipt and
sufficiency of which are hereby set forth and acknowledged, and for all of the
representations, warranties and mutual covenants set forth herein, Gatherer and
Producer agree as follows:


1.    Definitions


1.1    For the purpose of this Agreement, the following terms and expressions
used herein are defined as follows:


a.    “Affiliate” shall mean, with respect to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such specified
Person. As used in this definition, the term “Control” (including its
derivatives and similar terms) means the ownership, directly or indirectly, of
fifty percent (50%) or more of the capital stock issued by a corporation, the
limited liability company interests of a limited liability company or the
equivalent equity interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or Persons with management authority performing similar functions)
of such Person, even though the right so to vote has been suspended by the
happening of such a contingency. Gatherer acknowledges and agrees that
Producer’s majority owner is a private equity sponsor that owns and controls a
number of other portfolio companies engaged in the oil and gas business and that
none of such other portfolio companies shall be considered an “Affiliate” under
this Agreement if neither Producer nor any personnel of





--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Producer directly or indirectly direct or cause the direction of the management
and policies of that company. Producer acknowledges and agrees that Gatherer is
controlled by First Reserve Corporation, which owns and controls a number of
other portfolio companies engaged in the oil and gas business and none of such
other portfolio companies shall be considered an "Affiliate" under this
Agreement if Gatherer nor any personnel of Gatherer directly or indirectly
direct or cause the direction of the management and policies of that company.


b.    "Asset Purchase Agreement" shall mean that certain Asset Purchase
Agreement by and among QRI, Cowtown Gas Processing L.P. and Cowtown Pipeline
L.P. and Producer, dated January 22, 2016.


c.    “Btu” shall mean one British thermal unit, which is the quantity of heat
required to raise one pound avoirdupois of pure water from 58.5 degrees
Fahrenheit to 59.5 degrees Fahrenheit at a constant pressure of 14.73 pounds per
square inch absolute.


d.    “Component” shall mean those hydrocarbon and nonhydrocarbon molecular
constituents which are definable by industry standards and procedures. Such
Components as used in this Agreement shall be:


N2 – Nitrogen
CO2 - Carbon Dioxide
H2S - Hydrogen Sulfide
C1 - Methane
C2 - Ethane
C3 - Propane
iC4 - Iso-butane
nC4 - Normal Butane
iC5 - Iso-pentane
nC5 - Normal Pentane
C6+ - Hexanes and Heavier Compounds


e.    “Contract Area” shall mean that area as described or outlined on Exhibit A
which is attached hereto and made a part hereof for all purposes, but
specifically excludes Producer’s and/or its Affiliates’ leasehold interests
owned immediately prior to the Effective Date within the Contract Area but not
listed on Exhibit A.


f.    “CPI Adjustment” shall mean that percentage equal to the percentage
increase between:




2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


(i)    the seasonally unadjusted consumer Price Index for Urban Wage Earners and
Clerical Workers (all items), U.S. city Average (1982-84 =100), as published by
the U.S. Department of Labor, Bureau of Labor Statistics (“CPI-W”) for the month
of December of the second year prior to the Escalation Date; and


(ii)    the seasonally unadjusted CPI-W for the month of December immediately
preceding the Escalation Date.


g.    “Day” shall mean a period of twenty-four (24) consecutive hours beginning
and ending at seven o’clock a.m. Central Standard Time.


h.    “Dedicated Properties” shall mean (i) Producer’s and/or its Affiliates’
leasehold interest as of the Effective Date within the Contract Area in and to
those certain oil, gas and/or mineral leases, as are listed on Exhibit A, and
(ii) Producer’s and/or its Affiliates’ interests within the Contract Area in and
to any new oil, gas and/or mineral lease acquired by Producer or its Affiliates
after the Effective Date, provided that any wells on lands covered by such lease
or lands pooled therewith and within the Contract Area are connected to the
Gathering System pursuant to Section 4.4.


i.    “Delivery Points” shall mean the point(s) of interconnect between the
Gathering System and the Transporter receiving the Gas, which point(s) are shown
on Exhibit B which is attached hereto and made a part hereof for all purposes.


j.    “Effective Date” shall have the meaning set forth in Section 1(c) of the
Letter Agreement.


k.    “Electrical Power” shall mean the electricity consumed in the operation
of, and purchased from a utility or like entity which serves, the Gathering
System and any of the related field facilities.


l.    “Escalation Date” shall mean January 1, 2018 and each January 1st
thereafter during the Term.


m.    “Fuel and Loss” shall mean the gas volumes used or consumed in the
operation of the Gathering System, which shall include, but shall in no way be
limited to, (i) gas used as fuel for dehydration, compression, conditioning,
blending, treating, or recompression, (ii) gas needed for line pack, (iii) gas
vented during operations, (iv) lost and unaccounted for gas, and (v) any
Liquefiable Hydrocarbons that become separated from the gas while the gas is in
the Gathering System.




3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


n.    “Gas” shall mean natural gas which is owned or controlled by Producer and
producible from wells drilled on Dedicated Properties or lands pooled therewith
within the Contract Area, including casinghead gas produced with crude oil, gas
from gas wells produced in association with crude oil (associated gas), and gas
from condensate wells (non-associated gas), and shall include any inerts or
impurities contained therein.


o.    “Gathering Fee” shall have the meaning set forth in Section 11.1.


p.    “Gathering System” shall mean, but shall in no way be limited to, the gas
gathering pipelines, fuel gas pipelines, dehydration facilities, treating
facilities, compression facilities, junctions, heaters, meters, separators,
electric power lines, communications cables, roads, and other related facilities
and equipment, including the rights to the lands on which any part of such
facilities or equipment is located, necessary to gather and transport gas from
the Gathering System’s Receipt Point(s) to the Delivery Point(s), from the inlet
flange of the pipeline metering facility installed at the Receipt Point(s) up to
the upstream flange of the metering facility at the Delivery Point(s), and shall
include any expansion of the Gathering System as provided in Section 4.4.


q.    “GPM” shall mean gallons per thousand cubic feet.


r.    “Law” means any law, statute, code, ordinance, order, determination, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement of (i) the United
States of America, (ii) any state, county, municipality, or other governmental
subdivision within the United States of America, and (iii) any court or any
governmental department, commission, board, bureau, agency, or other
instrumentality of the United States of America or of any state, county,
municipality, or other governmental subdivision within the United States of
America.


s.    “Letter Agreement” means that certain letter agreement executed by the
Parties contemporaneously with this Agreement.


t.    “Lift Gas” shall mean the Gas, reserved by Producer under Section 3.2,
used by Producer for gas lift operations in the Contract Area, measured in MCFs
at the existing Alliance CMU meter station number ALSA020MU.


u.    “Liquefiable Hydrocarbons” shall mean ethane, propane, isobutanes, normal
butanes, iso-pentanes, normal pentanes, hexanes and


4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


heavier hydrocarbons, and incidental methane, or any mixtures thereof, which may
be recovered or extracted in the Gathering System.


v.    “MCF” shall mean 1,000 standard cubic feet of gas.


w.    “MMBtu” shall mean 1,000,000 Btus.


x.    “MMCF” shall mean 1,000,000 standard cubic feet of gas.


y.    “MMCFD” shall mean 1,000,000 standard cubic feet of gas per day.


z.    “Month,” “billing month,” “period,” and “accounting period” shall mean the
period beginning at seven o’clock a.m. on the first day of a calendar month and
ending at seven o’clock a.m. on the first day of the next succeeding calendar
month.


aa.    “Person” means any natural person, corporation, limited liability
company, partnership, joint venture, association, cooperative, or other entity.


bb.    “psia” shall mean pounds per square inch absolute.


cc.    “psig” shall mean pounds per square inch gauge.


dd.    “Receipt Points” shall mean the inlet flange of Gatherer’s metering
facilities located at or near each of Producer’s wells located within the
Contract Area or such other point as may be mutually agreed upon by the Parties.
The Gathering System’s Receipt Point(s) are listed on Exhibit B to this
Agreement which is attached hereto and made a part hereof for all purposes and
which may be amended from time to time to reflect the addition or deletion of a
Receipt Point.


ee.    “SCF” or “standard cubic foot of gas” shall mean the amount of gas
necessary to fill a cubic foot of space when the gas is at a pressure of 14.65
pounds per square inch absolute and a temperature of 60 degrees Fahrenheit.


ff.    “Senior Executives” shall have the meaning set forth in Section 20.1.


gg.    “Subject Gas” means the Gas other than natural gas owned by Tokyo Gas and
subject to the Tokyo Gas Gathering Agreement.


hh.    “Tokyo Gas” shall mean Tokyo Gas, Co., Ltd.




5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


ii.    “Tokyo Gas Gathering Agreement” shall mean that certain Gas Gathering
Agreement, dated as of December 1, 2009, among Gatherer, Quicksilver Resources
Inc. and Tokyo Gas, as amended, modified or otherwise supplemented.


jj.    “Term” shall have the meaning set forth in Section 18.


kk.    “Total Delivered Quantities” shall have the meaning set forth in Section
10.1.


ll.    “Transporter” shall mean the receiving pipeline(s) downstream of the
Gathering System into which the Subject Gas gathered hereunder is to be
delivered at the Delivery Point(s).


1.2    Any reference to any federal, state, or local statute or law will be
deemed to refer to such statute or law, as amended, and also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. Any reference to a Party will also include such Party’s permitted
successors and assigns. All defined terms in this Agreement shall be equally
applicable to the singular and plural forms of the terms so defined. The words
“including,” “includes,” and “include” will be deemed to be followed by the
phrase “without limitation.” All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, will include all other
genders; the singular will include the plural, and vice versa, unless the
context requires otherwise. All references herein to an Exhibit, Schedule,
Section, subsection, paragraph, subparagraph or other subdivision will refer to
the corresponding Exhibit, Schedule, Section, subsection, paragraph,
subparagraph or other subdivision of this Agreement unless specific reference is
made to an exhibit, schedule, section, subsection, paragraph, subparagraph or
other subdivision of another document or instrument. The terms “herein,”
“hereby,” “hereunder,” “hereof,” “hereinafter,” and other equivalent words refer
to this Agreement in its entirety and not solely to the particular portion of
the Agreement in which such word is used.


2.    Dedication & Commitment


2.1    Subject to the terms and provisions hereof, Producer (a) dedicates the
Dedicated Properties to the Gathering System for gathering by Gatherer and (b)
commits to deliver or cause to be delivered at Gatherer’s Receipt Point(s) the
total volume of Subject Gas from wells now or hereafter drilled on the lands
covered by the Dedicated Properties (or lands pooled therewith), in each case
excluding the Subject Gas reserved or utilized by Producer in accordance with
the terms of Section 3. Any transfer by Producer of its right, title, or
interest in the Dedicated Properties or in the Subject Gas owned by Producer, or
in an oil and gas lease, fee mineral interest or other agreement, interest or
right which creates or gives rise to Producer’s interest in the Subject Gas
owned by Producer, to a third party, whether by farmout,


6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


contract, or otherwise, shall be subject to this Agreement. In addition,
Producer will notify any person to whom Producer transfers all or a portion of
its right, title, or interest in or out of the Dedicated Properties or the
Subject Gas owned by Producer that such Dedicated Properties, and the Subject
Gas owned by Producer located under the lands covered by such Dedicated
Properties, is dedicated pursuant to the terms of this Agreement to be gathered
by Gatherer. Producer will notify Gatherer of any such transfer within 10 days
of the effective date. Failure of Producer to comply with the foregoing shall
not affect Gatherer’s rights herein or the dedication being binding on
successors or assignees.


2.2    Gas shall be delivered to the Receipt Point(s) after standard mechanical
separation by Producer for the removal of free water and free liquid
hydrocarbons, but shall not otherwise be processed by Producer for the removal
of Liquefiable Hydrocarbons.


2.3    Gatherer agrees that subject to the provisions hereof, it will receive
the Subject Gas from the Receipt Point(s), provide dehydration, compression and
treating services, and will cause the redelivery of the Subject Gas, less
Producer’s pro rata share of Fuel and Loss, to Producer or Producer’s
Transporter at the Delivery Point(s).


2.4    To the extent Producer acquires any additional leasehold interests within
the Contract Area that are subject to an existing services contract with
Gatherer, such interests shall remain subject to such contract until the
expiration or termination of such contract unless Producer and Gatherer mutually
agree to a release under the terms of such contract and dedicate and commit the
interests to this Agreement. To the extent Producer acquires any additional
leasehold interests within the Contract Area that are subject to an existing
dedication, such interests shall not be subject to this Agreement for so long as
the prior dedication remains in effect without Producer exercising any extension
rights or entering into an agreement to extend the duration of the prior
dedication.


2.5    Producer hereby represents and warrants to Gatherer, the following: (i)
Exhibit A contains true, accurate, and complete descriptions of all oil, gas
and/or mineral leases within the Contract Area acquired from QRI pursuant to the
terms to Asset Purchase Agreement and owned by Producer or its Affiliates as of
the Effective Date, which are dedicated and committed to the Gathering System as
of the Effective Date; and (ii) Producer or its Affiliates have the right to
dedicate and commit such oil, gas and/or minerals leases to the Gathering
System. To the extent that Producer did acquire from QRI pursuant to the Asset
Purchase Agreement oil, gas and/or mineral leases within the Contract Area which
have been omitted from Exhibit A, such oil, gas and/or mineral leases shall be
deemed to be included on Exhibit A and the Parties shall promptly amend Exhibit
A to add such omitted oil, gas and/or mineral leases. Such amendments to Exhibit
A shall be Gatherer’s sole


7



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


and exclusive remedy for Producer’s breach of any representation or warranty in
this Section 2.5.


2.6    Either Party may record a mutually agreeable form of memorandum of this
Agreement in the official public records of the counties located within the
Contract Area.
        
3.    Reservations of Parties


3.1    Producer reserves all liquid hydrocarbons, oil, or condensate removed by
Producer by means of mechanical gas-liquid separators (including
heater-treaters), drips, and/or lines from the Gas prior to delivery to
Gatherer. If mechanical cooling is performed by Producer to meet the temperature
specifications of this Agreement, Producer shall not reduce the temperature of
the Gas below 60 degrees Fahrenheit.


3.2    Producer reserves all Gas that may be required for cycling, repressuring,
pressure maintenance, and gas lift operations with respect to gas reservoirs on
the premises committed hereunder; provided, however, that the Gas used in such
operations shall be subject to the terms of this Agreement (to the extent that
such Gas can be economically saved) and delivered to Gatherer following the
cessation of such operations.


3.3    Producer reserves that amount of Gas which is required for above ground
development and operation within the Contract Area.


3.4    Producer expressly reserves the right to deliver or furnish to Producer’s
lessor such Gas as required to satisfy the terms of Producer’s oil and gas
leases.


4.    Receipt Point(s) and Delivery Point(s)


4.1    Producer shall be responsible for all arrangements and, at its own
expense, shall construct, equip, maintain, and operate all facilities
(including, but not limited to, all necessary separation, dehydration, and/or
compression equipment), necessary to deliver the Gas to Gatherer at the Receipt
Point(s) at such pressure as is required and sufficient to enter the Gathering
System, but not to exceed 1,200 psig.


4.2    Subject to the then current operating conditions on the Gathering System,
outages or restrictions due to maintenance or force majeure, or any interruption
permitted under this Agreement, Gatherer will use commercially reasonable
efforts to operate its central compression facility(ies) existing as of the
Effective Date to maximize volumes across its Gathering System. If, in addition
to the foregoing, Gatherer has available compression capacity, it will use
commercially


8



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


reasonable efforts to provide optimal Receipt Point(s) pressure service to
Producer, including in response to any written request(s) made by Producer to
Gatherer, and other third parties on the Gathering System on a not unduly
discriminatory basis. In the event Gatherer desires to remove any compression
unit(s) existing as of the Effective Date before the tenth anniversary of the
Effective Date, Gatherer shall obtain Producer’s consent, which consent shall
not to be unreasonably delayed or withheld, before removing such compression
unit(s). For the avoidance of doubt, Gatherer acknowledges and agrees that it
shall not be unreasonable if Producer withholds consent because it would
adversely impact current operations, or if Producer conditions its consent on
the requirement that Gatherer add back compression in the future if Producer’s
drilling or development plans so require.


4.3    Subject to Sections 4.1 and 5.1, at any time during the term of this
Agreement, Producer may request that the Parties enter into negotiations to add
compression to the Gathering System to reduce or maintain the pressure at which
Producer must enter the Gathering System and to determine the mutually agreeable
commercial terms and conditions under which Gatherer would install and operate
such additional compression, and Gatherer and Producer agree to participate
fully and reasonably in such negotiations.


4.4    Gatherer, at Producer’s expense, shall (i) install, construct and equip
all meters and facilities necessary to measure the Gas at the Receipt Point(s),
and (ii) secure any right-of-way, easements, and permits as are necessary and
appropriate to construct, operate, maintain and access such facilities.
Gatherer, at its own expense, shall thereafter maintain and operate such
facilities throughout the Term of this Agreement.


4.5    If Producer acquires additional mineral interests or oil, gas and/or
mineral leases within the Contract Area, Producer shall notify Gatherer with any
proposed reasonable supporting documentation (including the location of any
existing or proposed well(s)) sufficient for Gatherer to evaluate whether
building an expansion of the Gathering System to any existing or proposed well
on such new mineral or leasehold interests would be economic pursuant to the fee
structure set forth in this Agreement. Gatherer, in its sole and absolute
discretion, may decline to construct any Gathering System expansion to connect
the Gathering System to any wells located on lands covered by such new mineral
or leasehold interests or lands pooled therewith. Within sixty (60) Days after
receiving notice (or, if later, reasonable supporting documentation) from
Producer, Gatherer may either elect to construct the expansion pursuant to the
fee structure set forth in this Agreement or propose an alternative fee
structure that Gatherer deems economic. If Gatherer elects to construct the
expansion pursuant to the fee structure set forth in this Agreement, Gatherer
shall complete such expansion and be ready to accept Subject Gas as follows: (a)
for an expansion requiring two (2) or fewer miles to connect the well(s) to the
Gathering System, no later than one hundred and twenty (120) days; and (b) for
all other expansions, as soon as reasonably practicable using diligent


9



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


efforts; provided that the foregoing time periods in (a) and (b) shall be
extended day-for-day for the duration of any events of force majeure affecting
Gatherer’s performance, after receiving notice (or, if later, reasonable
supporting documentation) from Producer. In the event such expansion is not
completed and accepting Subject Gas within such time period, the affected new
mineral or leasehold interest and land pooled therewith (but excluding any
Dedicated Properties already connected to Gatherer’s System) shall, at
Producer’s election by written notice to Gatherer delivered within five (5) days
following such period of time, no longer be Dedicated Properties hereunder or
subject to this Agreement in any manner whatsoever. If Gatherer proposes an
alternative fee structure, then Producer may elect in its sole and absolute
discretion to either (i) construct the connection to the Gathering System at
Producer’s sole cost and expense, (ii) amend this Agreement to provide for the
alternative fee structure proposed by Gatherer, in which case Gatherer shall
construct the connection; or (iii) not connect such leasehold interests the
Gathering System. If Gatherer elects to not connect, then the new mineral or
leasehold interest and land pooled therewith (but excluding any Dedicated
Properties already connected to Gatherer’s System) shall no longer be Dedicated
Properties hereunder or subject to this Agreement in any manner whatsoever. If
Producer elects to build the connection itself, such Gathering System expansion
must meet all of Gatherer's specifications, and Gatherer will be responsible for
the meter station and connection to the existing Gathering System. Gatherer may,
at its election, but only within two years (2) of the initial delivery of
production from the connection to the Gathering System, acquire the ownership of
the connecting facilities installed by Producer by reimbursing Producer for the
actual cost with no allowance for inflation or depreciation. In such event,
Producer agrees to execute all assignments or contracts deemed reasonably
necessary to accomplish the transfer to Gatherer of title to the Gathering
System expansion, including rights-of-way and easements, on an “as is, where is”
basis and with other terms and conditions customary for the purchase and sale of
midstream assets within the Contract Area.


4.6    Gatherer agrees to deliver the Subject Gas to Producer or Producer’s
nominated Transporter, less Producer’s pro rata share of Fuel and Loss, at the
Delivery Point(s). The Subject Gas shall be deemed to have been delivered to
Producer or to the Transporter on Producer’s behalf at the Delivery Point(s),
and to have passed through the Delivery Point(s), when the Subject Gas passes
through the upstream flange of the metering facility at the Delivery Point(s).


5.    System Operations; Imbalances


5.1    Gatherer shall retain full operational control of the Gathering System
and shall at all times be entitled to schedule deliveries and to operate its
facilities in a manner consistent with safe and prudent operating practices
under the conditions which may exist from time to time. Accordingly, Gatherer
may interrupt the gathering of the Subject Gas as necessary to test, alter,
modify, enlarge, expand, maintain or repair any facility or property comprising
any part of or appurtenant to


10



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


the Gathering System; provided, however, during the time period during such
interruption, Producer may dispose of the Subject Gas as it see fit and, if such
interruption continues for a period of one hundred and twenty (120) consecutive
days, extended day-for-day for the duration of any events of force majeure,
Producer shall have the option, exercised solely at its discretion, to
permanently release the Subject Gas produced from the affected well(s) by
providing to Gatherer thirty (30) days' advance written notice, other than to
the extent that prior to the expiration of such notice interruptions have
ceased. It is understood and agreed by the Parties that in order for Gatherer to
maintain efficiency in the Gathering System, it will be necessary to maintain a
uniform rate of flow of the Gas to the Gathering System from all sources during
each twenty-four (24) hour period. Therefore, Producer agrees that it will
cooperate with Gatherer in regulating the flow rate of the Gas and in
establishing a producing schedule to deliver on a commercially reasonable basis
the Gas at a uniform and continuous flow rate. In the event that Gatherer enters
into an operational balancing agreement with Producer’s Transporter, Producer
hereby agrees to be bound by the terms set forth therein.


5.2    It is acknowledged that, because of dispatching and other causes, certain
imbalances may occur between the MMBtus of the Subject Gas delivered hereunder
by Gatherer to or for the account of Producer at the Delivery Point(s) and the
MMBtus of the Subject Gas received from or on behalf of Producer at the Receipt
Point(s). Such imbalances, if any, shall be eliminated as soon as practical
after each such occurrence; provided, however, Gatherer shall not be required to
eliminate any imbalance during any month in which the value of the Subject Gas
received or delivered, as reasonably determined by Gatherer, is not
representative of the market value of natural gas when the imbalance occurred.
Any imbalance remaining following the termination of this Agreement shall be
eliminated during the Month following the Month in which termination occurs or
as soon as practicable thereafter. Producer authorizes the operator of each of
Producer’s wells to be its agent for the purpose of providing Gatherer with
instructions to adjust allocations of the Subject Gas attributable to that well
for gas balancing purposes. Producer represents that it has the right to make
any such adjustments and that such adjustments are correct. Gatherer may adjust
the Subject Gas allocated to that well in accordance with these instructions but
Gatherer is not obligated to do so at any time. Gatherer shall notify Producer
of any such allocation change implemented by Gatherer at Producer’s operator’s
instructions.


5.3    The Parties acknowledge that the Gathering System is connected to the
facilities of Transporter and, as a result, Gatherer shall be, from time to
time, subject to certain requirements imposed by Transporter. Accordingly,
Gatherer shall have the right under this Agreement to require Producer to comply
with the pipeline requirements of Transporter. PRODUCER AGREES TO INDEMNIFY,
DEFEND, AND HOLD GATHERER HARMLESS FROM PRODUCER’S FAILURE TO COMPLY WITH
TRANSPORTER’S REQUIREMENTS.




11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT






6.    Quantity; Nominations and Dispatching


6.1    The Parties acknowledge and agree that natural gas (including Gas) which
is owned by Tokyo Gas is subject to the Tokyo Gas Gathering and Processing
Agreement and may be delivered to Gatherer by Producer pursuant to a joint
operating agreement between Producer and Tokyo Gas.
6.2    Subject to Gathering System capacity, Gatherer shall gather that volume
of Subject Gas legally allowed to be produced which is attributable to the
interest owned or controlled by Producer in wells drilled on lands within the
Contract Area or lands pooled therewith; provided, Producer or Producer’s
Transporter or nominee will accept the Subject Gas redelivered on Producer’s
behalf at the Delivery Point(s). Gatherer may, from time to time, find it
necessary to shut off entirely or restrict the flow of gas to the Gathering
System notwithstanding anything herein to the contrary and, in such event,
Gatherer shall not be liable to Producer for the resulting effect thereof;
provided, however, during the time period during such shut off or restriction,
Producer may dispose of the Subject Gas as it see fit and if such shut off or
restriction continues for a period of ninety (90) consecutive days, extended
day-for-day for the duration of events of force majeure affecting Gatherer’s
performance, then the Subject Gas produced from the affected well(s) shall, at
Producer’s election by no less than thirty days’ prior written notice to
Gatherer, no longer be Dedicated Properties hereunder or subject to this
Agreement in any manner whatsoever unless Gatherer has remedied the cause of
such shut off or restriction prior to the date set forth in Producer’s notice.
Gatherer shall provide Producer reasonable prior notice of any shut down due to
routine maintenance and shall prudently work to minimize the amount of such
downtime.


6.2    Producer shall make all nominations to Transporter in accordance with
Transporter’s nomination procedures, and shall make any and all other
arrangements necessary for Transporter to receive the Subject Gas at the
Delivery Point(s). Producer shall nominate to Gatherer in writing, not less than
three (3) business Days prior to the first day of each Month during the Term of
this Agreement, the daily quantity of the Subject Gas and Gas owned by Tokyo Gas
(expressed in MCFs and MMBtus) that Producer shall deliver to Gatherer at the
Receipt Point(s) for gathering during such Month and that Producer or Producer’s
Transporter or nominee shall accept at the Delivery Point(s). The Parties
acknowledge and agree that the Gas owned by Tokyo Gas shall be delivered to
Gatherer by Producer, but shall be gathered by Gatherer pursuant to the Tokyo
Gas Gathering Agreement. As between Producer and Gatherer, Producer shall be
solely responsible for imbalances, penalties, cash-out payments, or other
consequences of any failure to submit timely and proper nominations in
accordance with the requirements of the Transporter or the failure to deliver or
receive quantities of the Subject Gas in accordance with said nominations.


12



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




6.3    Gatherer and Producer shall designate a dispatcher(s) who shall be
continuously on call for nomination purposes, and shall notify each other in
writing of such dispatcher(s) and their telephone number(s).


6.4    Producer’s dispatcher shall notify Gatherer’s dispatcher(s) in advance of
any anticipated decrease in delivery rate below the daily nominated quantity.
Producer’s dispatcher(s) must obtain the prior written approval from Gatherer’s
dispatcher(s) for any delivery rate in excess of the daily quantity rate.
Gatherer’s dispatcher(s) shall notify Producer’s dispatcher(s) of any
anticipated inability to receive the Gas at a delivery rate less than (a) the
daily nominated quantity rate; or (b) a previously orally authorized delivery
rate in excess of the daily nominated quantity rate.


6.5    The quantity of Gas delivered by Producer at each Receipt Point hereunder
during a Month shall be determined in accordance with the allocation procedures
set forth in Section 10 below.


6.6    Producer and Gatherer shall conduct semi-annual technical meetings at
which Producer shall provide Gatherer with estimated monthly volume forecasts,
drilling and development plans for the next twelve (12) months, and discuss
other operational matters, and at which Gatherer shall provide Producer
Gatherer’s projected maintenance and system outage schedules, Gathering System
pressures and operating constraints, and system balances for the next twelve
(12) months, and discuss other operational matters.


7.    Quality


7.1    Gatherer shall not be obligated to receive, gather, or redeliver (as the
case may be) the Subject Gas delivered by or on behalf of Producer hereunder
that fails to meet the quality specifications of (i) the Transporter at any of
the Delivery Point(s), except for quality specifications relating to hydration
and CO2 content of the Subject Gas that are contemplated to be satisfied by
virtue of Gatherer’s provision of certain dehydration and treating services at
its existing treating facility as more particularly described in Exhibit C
attached hereto, or (ii) the following specifications:


a.    The Subject Gas must be commercial in quality and free from any foreign
materials such as dirt, dust, iron particles, crude oil, dark condensate, free
water, and other impurities; and substances which may be injurious to pipelines
or which may interfere with the gathering, processing, transmission, or
commercial utilization of said Subject Gas;


b.    The Subject Gas delivered hereunder shall not exceed a temperature of one
hundred twenty (120) degrees Fahrenheit, nor have a


13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


hydrocarbon dewpoint below forty (40) degrees Fahrenheit, at the Receipt
Point(s);


c.    The Subject Gas delivered hereunder shall not contain more than:


(i)    One-fourth grain of hydrogen sulfide, or five grains of total sulfur, or
one grain mercaptan per one hundred (100) cubic feet;


(ii)    one part per million by volume of oxygen; or


(iii)    two percent by volume of nitrogen.


d.    No diluents such as carbon dioxide, air, or nitrogen shall be added to the
Subject Gas;


e.    The Subject Gas shall contain no carbon monoxide, halogens, or unsaturated
hydrocarbons, and no more than 0.1 parts per million of hydrogen; and


f.    The Subject Gas shall have a total heating value of not less than 950 Btus
nor more than 1050 Btus per cubic foot and 2 GPM of ethane and heavier
hydrocarbons.


In the event of any conflict as between specifications of a Transporter and
those above, the most stringent or restrictive specifications shall be
applicable to the Subject Gas proffered under this Agreement. With respect to
the “no water” or “hydrocarbons in liquid form” specification, Producer agrees
to operate its facilities in a prudent manner so that no water or hydrocarbons
in liquid form enters the Gathering System. In the event Gatherer receives
liquid water or hydrocarbons from Producer at any Delivery Point, in addition to
any adjustments to gas measurement that may be necessary to accurately reflect
the quantity of the Subject Gas delivered by Producer to Gatherer at such
Delivery Point, Gatherer shall have the right, if such receipts of liquid water
or hydrocarbons have not ceased within seven (7) Days after Gatherer’s written
notice to Producer, to cease taking deliveries of the Subject gas at such
Delivery Point until such time as Producer rectifies the situation.


7.2    If any of the Subject Gas delivered by Producer hereunder should fail to
meet the quality specifications set forth in Section 7.1, Gatherer may elect to
either (i) accept and gather such Subject Gas, (ii) accept, but treat and/or
condition such Subject Gas prior to gathering at an additional cost, or (iii)
refuse to accept such Subject Gas. The acceptance of the Subject Gas not meeting
the quality specifications set forth in Section 7.1 shall not be deemed a waiver
of Gatherer’s right to reject such Subject Gas at any later time, and Gatherer
shall be entitled, at an



14



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


y time and from time to time, to decline to accept proffered deliveries of the
Subject Gas not meeting the quality specifications set forth herein.


7.3     If Gatherer elects to accept but treat and/or condition the
nonconforming the Subject Gas prior to gathering, Gatherer shall advise Producer
of such election and associated fees and costs to be charged by Gatherer.
Producer shall then have a maximum of thirty (30) days to advise Gatherer if it
will treat and/or condition such non-conforming Subject Gas and the cost
associated with such treatment. If Producer does not elect to treat and/or
condition such nonconforming Subject Gas or fails to make such election within
the specified time period, then Gatherer shall have the right to (i) proceed
with gathering such nonconforming Subject Gas and Producer shall pay to Gatherer
all associated fees and costs charged by Gatherer in connection with such
actions, or (ii) reject and release such non-conforming Subject Gas from the
terms of this Agreement.


7.4.    If there is an enactment of, or change in, any law after the Effective
Date that, in Gatherer’s reasonable determination, results in a governmental
authority requiring Gatherer or Producer to hold or acquire emission allowances
or their equivalent related to the carbon dioxide content or emissions or the
greenhouse gas content or emissions attributable to Gas and/or the gathering
and/or processing of such Gas (collectively, “Producer’s GHG Emissions”), then
Gatherer will notify Producer of such enactment of, or change in, such law.
Thereafter, Producer shall use commercially reasonable efforts to provide any
required emissions allowances or their equivalents to Gatherer in a timely
manner. If Producer fails to provide such emission allowances or their
equivalents and Gatherer incurs expenses to acquire such allowances or their
equivalents in the marketplace, or incurs any out-of-pocket costs or expenses
for disposal or treating of carbon dioxide, or otherwise, or if any other
additional economic burden is placed on Gatherer in connection with or related
to Producer’s GHG Emissions, including but not limited to any tax, assessment,
or other cost or expense (collectively, “Emissions Charges”), such Emissions
Charges shall be fully the responsibility of Producer. Should Gatherer incur any
such Emissions Charges, Producer shall reimburse Gatherer for the same within
thirty (30) Days of receipt of an invoice along with reasonable supporting
documentation. If carbon dioxide is sold by Gatherer on behalf of Producer, then
the proceeds, net of Emissions Charges, taxes, and costs and expenses of such
sale, shall be paid to Producer or deducted from amounts owed by Producer
pursuant to this Agreement. Notwithstanding the foregoing, should any such
enactment of, or change in, law require Gatherer to construct new facilities or
to modify any part of the Gathering System or the Plant under this Section 7.4,
the Parties shall negotiate in good faith and use commercially reasonable
efforts to agree on the most cost effective method of constructing or modifying
such facilities.


8.    Tests


8.1    Producer and Gatherer do hereby agree as follows:


15



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




a.    Gatherer shall procure or cause to be procured a sample of the Subject Gas
at each Receipt Point and Delivery Point, respectively, and analyze the samples
by chromatographic analysis to determine the Component content (mole percent),
specific gravity, and the Btu content thereof.


b.    Tests provided for in Subparagraphs (a) of this Section 8.1 shall be made
by Gatherer using its own equipment or by an independent testing service.
Samples will be taken at each Gathering System Delivery Point according to the
monthly average daily flow capabilities of such Gathering System Delivery Point
as follows: Gathering System Delivery Point(s) that average 5,000 Mcf per day
and higher shall be sampled monthly; Gathering System Delivery Points that
average between 4,999 Mcf and 1,000 Mcf per day shall be sampled quarterly; and
Gathering System Points of Delivery that average below 1,000 Mcf per day shall
be tested semi-annually or more often as Gatherer deems necessary. All such
tests shall be made in accordance with approved engineering practices.
Representatives of Producer shall be entitled to witness such tests, and
Producer shall give advance written notice to Gatherer in the event that it
exercises such right.


8.2    Physical constants required for making calculations hereunder shall be
taken from the Gas Processors Association Physical Constants Publication No.
2145-03 (as amended from time to time). Physical constants for the hexanes and
heavier hydrocarbons portion of hydrocarbon mixtures shall be assumed to be the
same as the physical constants for hexane. The heat content per gallon of each
liquid hydrocarbon Component shall be determined by multiplying the cubic feet
per gallon of such liquid hydrocarbon Component by the heat content per cubic
foot thereof.


9.    Measurement and Meter Testing


9.1    The unit of volume for measurement of Gas delivered hereunder shall be
one thousand (1,000) cubic feet of Gas (or MCF) at a base temperature of 60
degrees Fahrenheit and at an absolute pressure of 14.65 psia and saturated with
water vapor. All fundamental constants, observations, records, and procedures
involved in determining the quantity of Gas delivered hereunder shall be in
accordance with the standards prescribed in Report Nos. 3 and 8, of the American
Gas Association, as amended or supplemented from time to time, respectively. It
is agreed that for the purpose of measurement and computations hereunder, the
atmospheric pressure shall be assumed to be 14.65 psia regardless of the
atmospheric pressure at which the Gas is measured and that the Gas obeys the
Ideal Gas Laws as to variations of volume with pressure and specific gravity,
including the deviation from Boyle’s law, and shall all be made by Gatherer in
accordance with applicable rules, regulations, and orders. It is also agreed
that


16



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Gatherer may apply a uniform correction factor for water vapor if Gatherer deems
it necessary in its sole and absolute discretion.


9.2    Gatherer shall install, maintain, and operate, or cause to be maintained
and operated, a measuring station located at each Receipt Point and Delivery
Point. Said measuring station(s) shall be so equipped with orifice meters,
recording gauges, or other types of meter or meters of standard make and design
commonly acceptable in the industry, and of suitable size and design, as to
accomplish the accurate measurement of the Subject Gas delivered hereunder. The
changing and integration of the charts (if utilized for measurement purposes
hereunder) and calibrating and adjusting of meters shall be done by Gatherer.
Gatherer shall have the right to utilize electronic gas measuring equipment
should it so desire.


9.3    Producer may, at its option and expense, install check meters for
checking Gatherer’s metering equipment at each Receipt Point; and the same shall
be so installed as not to interfere with the operation of the Gathering System.


9.4    The temperature of the Subject Gas flowing through the meter shall be
determined by the continuous use of a recording thermometer or device installed
by Gatherer, so that it will properly record the temperature of the Subject Gas
flowing through the meter.


9.5    The specific gravity of the Subject Gas flowing through the meter shall
be determined by methods commonly accepted in the industry. Specific gravities
so determined will be used in calculating Subject Gas deliveries until the next
specific gravity test is made.


9.6    Each Party shall have the right to be present at the time of any
installation, reading, sampling, cleaning, changing, repair, inspection,
testing, calibration, or adjustment done in connection with the other Party’s
measuring equipment used in measuring deliveries hereunder. The records from
such measuring equipment shall remain the property of their owner, but upon
request, each will submit to the other its records and charts, together with
calculations therefrom subject to return within thirty (30) days after receipt
thereof. If meters utilizing charts are used to measure the Subject Gas
hereunder, then the charts shall be kept on file for a period of two (2) years,
or such longer period as may be required by law. In addition, any other
measurement data shall also be kept for the same time period. Each Party, during
the first production month, and after that at least semi-annually, or more often
if necessary, shall calibrate the meters and instruments installed by it or
cause the same to be calibrated. Gatherer shall give Producer ten (10) days
notice in advance of such tests so that the latter may, at its election, be
present in person or by its representative to observe adjustments, if any are
made.




17



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


9.7    If the metering equipment is found to be inaccurate by two percent (2%)
or more, registration thereof and any payment based upon such registration shall
be corrected at the rate of such inaccuracy for any period of inaccuracy which
is definitely known or agreed upon, or if not known or agreed upon, then for a
period extending back one-half of the time elapsed since the last day of the
calibration. Unless conclusively determined that Gatherer’s measurement
equipment is inaccurate by two percent (2%) or more, Gatherer’s measurement
shall be deemed to be correct for all purposes hereunder, and no adjustment
shall be made to the previous volumes. Following any test, any metering
equipment found to be inaccurate to any degree shall be adjusted immediately to
measure accurately. If for any reason any meter is out of service or out of
repair so that the quantity of the Subject Gas delivered through such meter
cannot be ascertained or computed from the readings thereof, the quantity of the
Subject Gas so delivered during such period shall be estimated and agreed upon
by the Parties upon the basis of the best available data using the first of the
following methods which is feasible:


a.    By using the registration of any check measuring equipment of Producer, if
installed and registering accurately;


b.    By correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation; or


c. By estimating the quantity of deliveries during preceding periods under
similar conditions when the meter was registering accurately.


9.8    If Producer shall notify Gatherer, or if Gatherer shall notify Producer,
at any time that a special test of any Receipt Point meter is desired, the
Parties shall cooperate to secure an immediate verification of the accuracy of
such meter and joint observation of any adjustments. All tests of Gatherer’s
measuring equipment at any Receipt Point shall be made at Gatherer’s expense,
except that Producer shall bear the expense of tests made at its request if the
inaccuracy found is less than two percent (2%). Expense as used in this Section
9.8 shall be limited to actual out-of-pocket costs of Gatherer as the result of
testing and shall not include any costs incurred by Producer as the result of
witnessing said testing.


9.9    If during any month less than 1,000 MCF of Gas is delivered to a Receipt
Point (except for reasons of Force Majeure), then Gatherer shall charge a meter
fee applicable to any such Receipt Point equal to (***). Such fee shall be
invoiced to Producer and payable thirty (30) days after receipt by Producer of
such invoice.


9.10    The Parties recognize and acknowledge that technological advances may
occur over the term of this Agreement which may render certain measurement
devices obsolete, or less accurate, or less efficient than that which may be
available. In such event, Gatherer may, with Producer’s approval, substitute or
utilize such


18



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


available measurement equipment in lieu of any measurement equipment described
above in this Section 9.


9.11    If for any reason the Subject Gas is delivered to Gatherer at a Receipt
Point with pulsations that affect the accuracy of the measurement, Producer
shall be responsible for installing necessary pulsation dampeners, or other
devices, to eliminate or reduce the pulsations to a reasonably acceptable level
determined by Gatherer.


10.    Allocation of Gains, Fuel and Loss


10.1    Gatherer shall use general industry care in transporting the Subject Gas
from the Receipt Point(s) to the Delivery Point(s) for Producer’s account or
sale. However, the Parties understand and agree that certain volumetric gains
and losses in the Subject Gas will occur and shall be shared by and among
Producer and other third parties whose gas is transported by Gatherer, in the
proportion that the gas of each Person who delivers gas into the Gathering
System bears to the total gas received at the respective receipt point. In
determining the quantity of the Subject Gas delivered by Producer at each
Receipt Point hereunder during a month, Gatherer shall allocate to Producer at
each such Receipt Point a quantity of gas equal to (a) a percentage of the total
quantities (expressed in MMBtus) reported for such Month by the Transporter at
the Delivery Point(s) (the “Total Delivered Quantities”) equal to 100% of such
Total Delivered Quantities times a fraction, the numerator of which is the
number of MMBtus of the Subject Gas delivered by Producer during such Month at
said Receipt Point, and the denominator of which is the number of MMBtus of all
gas delivered into the Gathering System from all receipt points, minus (b)
Producer’s applicable Fuel and Loss. In making the determinations under this
Section 10, Gatherer may rely on, and shall be fully protected in relying on,
any determination, report or statement received by Gatherer from any operator of
a well regarding the number of MMBtus delivered from such well into the
Gathering System at any receipt point on the Gathering System.


10.2    Producer’s pro rata share of such Fuel and Loss shall equal the product
of the total Fuel and Loss utilized, consumed or incurred by the Gathering
System, multiplied by a fraction, the numerator of which is Producer’s MMBtus of
the Subject Gas metered into the Gathering System at the Receipt Point(s) and
the denominator of which is the total number of MMBtus of gas metered into the
Gathering System upstream of all receipt points.


10.3    Electrical Power shall be utilized in the operation of the Gathering
System (including Electrical Power used for dehydration, compression,
conditioning, blending, treating, or recompression), and Producer’s pro rata
share shall equal the product of the total dollar amount paid for such
Electrical Power multiplied by a fraction, the numerator of which is the number
of Producer’s MMBtus of the Subject Gas metered into the Gathering System
upstream of the Receipt


19



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Point(s) and the denominator of which is the total number of MMBtus of gas
metered into the Gathering System upstream of all receipt points, to be invoiced
to Producer and paid to Gatherer in accordance with Section 12 below. Producer
reserves the right to participate in the selection of Electrical Power suppliers
but Gatherer is entitled to make the final decisions on such selections.


11.    Fees


11.1    Producer shall pay to Gatherer a rate equal to (***) of the Subject Gas
received by Gatherer and metered at the Receipt Points, subject to adjustment as
provided in Section 11.3 (such rate, as so adjusted, the “Gathering Fee”). In
addition to the Gathering Fee, Producer shall pay on each MCF of the Subject Gas
received by Gatherer and metered at the Receipt Points an additional rate equal
to (***) of the published (***) Index (as published on an MMBtu basis).


11.2    Producer shall pay to Gatherer (***) per MCF of Lift Gas redelivered to
Producer pursuant to Lift Gas systems in existence as of the Effective Date,
subject to adjustment as provided in Section 11.3 (such rate, as so adjusted,
the "Lift Gas Fee").


11.3    On each Escalation Date, the Gathering Fee and the Lift Gas Fee will
increase by a percentage equal to the CPI Adjustment.


11.4    Subject to Section 11.5, Gatherer shall have the Exclusive Right to
provide Producer's gas lift needs for the remaining Term of the Agreement. As
used herein, the term “Exclusive Right" is defined to mean that (i) Gatherer
shall be the exclusive provider of gas lift services to Producer at the existing
and any future points delivered into Producer's existing and future gas lift
systems, and (ii) Producer shall negotiate with no other party and deal
exclusively with Gatherer to potentially provide any alternative gas lift method
which could eliminate or materially alter the then existing manner in which
Gatherer supplies lift gas to Producer at existing and future wells. If Gatherer
elects (other than as a result of force majeure) to discontinue deliveries of
lift gas or fails to provide lift gas at a pressure of 950 psig or higher for a
period of thirty (30) consecutive days or longer, Producer shall have the
option, exercised solely at its discretion, by providing written notice to
Gatherer to terminate Gatherer’s Exclusive Right with respect to the affected
points of delivery.


11.5.     If Producer has Lift Gas needs that require the construction of a new
gas lift system within the Contract Area, Producer shall notify Gatherer with
any proposed reasonable supporting documentation (including the location of any
existing or proposed well(s)) sufficient for Gatherer to evaluate whether
building of a new gas lift system to any existing or proposed well would be
economic pursuant to the fee structure set forth in this Agreement. Gatherer, in
its sole and absolute discretion, may decline to construct any new gas lift
system. Within sixty (60) Days after receiving notice (or, if later, reasonable
supporting documentation) from


20



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Producer, Gatherer shall notify Producer whether or not it elects to construct
such new gas lift system pursuant to the fee structure set forth in this
Agreement. If Gatherer elects to construct the new gas lift system, such
construction shall be completed and functioning as soon as reasonably
practicable subject to force majeure affecting Gatherer’s performance, after
receiving notice (or, if later, reasonable supporting documentation) from
Producer (the “Gas Lift Construction Period”). In the event either Gatherer
elects not to construct the new gas lift system or elects to build such
construction, but it is not completed and functioning within the Gas Lift
Construction Period, Producer shall have the right to cause the proposed Lift
Gas needs to be provided as it sees fit, by a third party or otherwise.


11.6    Sections 11.4 and 11.5 are not intended to hinder Producer from
alternative non gas lift methods (including, but not limited to, plungers or
other similar lifting technologies) at any individual well (including each such
well for which there is no gas lift pipeline connection as of the date hereof),
where such lift gas being provided or to be provided, as applicable, by Gatherer
is not or will not be adequate at such particular well to provide Producer's
lift requirements. Producer shall retain sole discretion in the deployment of
these alternative non gas lift techniques; provided in the event that Producer
employs such artificial non gas lift techniques on a well, it will notify
Gatherer within a commercially reasonable time frame.


12.    Accounting, Payments and Credit Assurances


12.1    Producer shall furnish to Gatherer on or before the first day of each
month a report or statement disclosing information necessary to enable Gatherer
to determine the percentage of gas delivered at each Receipt Point that is owned
by Producer and the percentage of gas delivered at each Receipt Point that is
owned by any other working interest owner for which Producer delivered gas to
the Gathering System (and each such working interest owner’s respective
percentage of such gas) related to the preceding month. Gatherer shall furnish
to Producer on or before the twenty-fifth (25th) day of each month a report or
statement disclosing information necessary to enable Producer to make reasonable
and accurate statistical and accounting entries upon its books concerning all
phases of this Agreement related to the preceding month, including any statement
of the Subject Gas delivered for Producer’s account to its Transporter, the
total volume of the Subject Gas in MCF and in MMBtu measured at the Receipt
Point(s), Producer’s pro rata share of Fuel and Loss and the cost billed to
Gatherer for Electrical Power, if any, and the amounts due Gatherer for the
services provided hereunder. Producer shall remit the amounts due Gatherer with
respect to the Subject Gas within thirty (30) days after the receipt of
Gatherer’s statement. PRODUCER SHALL INDEMNIFY AND HOLD GATHERER HARMLESS FROM
ANY AND ALL CHARGES, PENALTIES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE
ARISING FROM PRODUCER’S FAILURE TO PAY SUCH PAYMENTS, INCLUDING COSTS AND
EXPENSES OF ANY LITIGATION AND REASONABLE ATTORNEYS’ FEES ASSOCIATED THEREWITH.
Unpaid amounts due with


21



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


respect to Subject Gas shall accrue interest at the lesser of a rate equal to
one and one half percent (1.5%) per month or the maximum rate permitted by law,
until the balance is paid in full.


12.2    Each Party shall have the right during reasonable hours to examine
books, records, charts, and original test data of the other Party to the extent
necessary to verify the accuracy of any statement, charge, credit, computation,
test, or delivery made pursuant to any provision hereof. If any such examination
reveals any inaccuracy in any such statement, charge, credit, computation, test,
or delivery, the necessary adjustment shall be promptly made without interest or
penalty. Neither Party will have any right to recoup or recover prior
overpayments or under payments that result from error that occur in spite of
good faith performance if the amounts involved do not exceed fifty dollars
($50.00) per month per Receipt Point.


12.3    Producer shall be responsible for the payment of all royalties due on
the Gas. Producer shall indemnify and hold Gatherer harmless from any and all
claims, actions, causes of action, damages, liability, or obligations arising
out of or in any way related to the payment of the lessor’s royalty or any other
burden or encumbrance affecting the Gas.


12.4    Notwithstanding any change in ownership of Producer’s properties,
Gatherer shall never be required to make payments or to give notices required
under the provisions of this agreement to more than one party.


12.5    All accounting records and documents directly related to this Agreement
prepared by any Party shall be retained for a period of not less than two years
following the end of the calendar year of their origination. The Parties further
agree that all matters relating to the accounting hereunder for any calendar
year shall be considered correct and not subject to further audit or legal
challenge after two years following the end of the calendar year.


12.6    Producer creditworthiness requirements shall be substantially similar to
those requirements set forth below:


a.
Producer will be deemed creditworthy: (i) during a period in which Producer does
not have long-term secured debt securities rated by S&P and Moody’s, then if
according to the most recent of (y) Producer’s audited annual financial
statements, or (z) Producer’s quarterly financial statements, (A) its current
ratio (dividing current assets (which shall include available borrowings under
its credit facility and undrawn equity committed by its equity holders) by
current liabilities) is (***) or higher and (B) its leverage ratio as determined
using the methodology required by its bank group is at least (***) below its
then-current bank group covenant but in no event greater than (***); or (ii)
otherwise, if its long-term unsecured



22



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


debt securities are rated at least BB- by Standard & Poor's Corporation ("S&P")
and at least Ba3 by Moody's Investor Service ("Moody's"); provided, however,
that if the Producer's rating is at BB- or Ba3 and the short-term or long-term
outlook is negative, Gatherer may require further analysis. Producer shall
provide its most recent audited financial statements on the Effective Date and,
in the event Producer does not have long-term unsecured debt securities rated by
S&P and Moody’s, then Producer must also provide Gatherer audited annual
financial statements on an annual basis and unaudited quarterly financial
statements on a quarterly basis.


b.
If Producer does not meet the criteria described above, then Producer may
request that Gatherer evaluate its creditworthiness based upon the level of
service requested relative to the Producer's current and future ability to meet
its obligations. Further, if Producer's creditworthiness does not meet any of
the foregoing criteria, Producer will be considered creditworthy if Producer
maintains and delivers to Gatherer an irrevocable guaranty of payment in form
acceptable to Gatherer, or an irrevocable letter of credit from a financial
institution rated at least A- by S&P or at least A3 by Moody's, in a form
acceptable to Gatherer, in either case of the guaranty or the letter of credit
in an amount satisfactory to Gatherer, which will be equal to the total amounts
invoiced to Producer by Gatherer in the immediately preceding two (2) Months.
The obligation to maintain such credit assurance shall extend until such time as
Producer is deemed creditworthy as defined herein. Producer shall provide the
guaranty or the letter of credit within twenty (20) days of written notice by
Gatherer that such financial assurance is required.



c.
The creditworthiness requirements set forth in this Section 12.6 shall apply to
any permitted assignment (in whole or in part), and to any permitted permanent
release, as applicable, of this Agreement. Gatherer shall apply consistent
evaluation practices to all similarly situated producers to determine Producer’s
financial ability to perform the payment obligations due to Gatherer



13.    Warranty


13.1    PRODUCER warrants the title to all the Subject Gas owned by Producer and
all components thereof which shall be delivered by Producer to Gatherer
hereunder, the right to enter into this Agreement with reference to such Subject
Gas, and that such Subject Gas owned by Producer is free from all liens and
adverse claims; and AGREES, IF NOTIFIED THEREOF BY GATHERER, TO INDEMNIFY,
DEFEND AND HOLD


23



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


GATHERER HARMLESS FROM AND AGAINST ANY AND ALL SUITS, ACTIONS, LOSSES, DEBTS,
ACCOUNTS, DAMAGES, COSTS AND EXPENSES ARISING FROM OR OUT OF ANY ADVERSE CLAIM
AS TO PRODUCER’S TITLE, INCLUDING BUT NOT LIMITED TO, ANY ADVERSE CLAIMS BROUGHT
BY OR THROUGH A MINERAL INTEREST OR ROYALTY OWNER, TO OR AGAINST THE SUBJECT GAS
OWNED BY PRODUCER. Producer agrees to make settlement for all royalties,
overriding royalty interests, and/or production payments due and payable on the
Subject Gas delivered to Gatherer hereunder, any Components of the Subject Gas
extracted or saved therefrom, and the sale and disposition of the Subject Gas
and any Components thereof, all in accordance with the terms of the leases,
interests and/or agreements (including applicable instruments of title) from
which the Subject Gas delivered to Gatherer hereunder is produced, and all
amendments thereto.


13.2    Producer also represents and warrants that it has full authority to
receive payment for the sum of all of the Subject Gas delivered hereunder.


14.    Taxes


14.1    Producer shall pay or cause to be paid all production, severance and ad
valorem taxes, assessments, and other charges levied or assessed against the Gas
gathered hereunder, and all taxes and statutory charges levied or assessed
against any of Producer’s properties, facilities, or operations. Producer shall
reimburse Gatherer to the extent of any severance or other such taxes paid by
Gatherer on behalf of Producer.


14.2    Gatherer shall pay all taxes and statutory charges levied or assessed
against the Gathering System and operations concerning such system.


15.    Indemnity and Damages


15.1    As between the Parties, and as to liability, if any, accruing to either
Party or to any third party, Producer shall be solely liable for and in control
and possession of, and bear the risk of loss with respect to, the Gas
deliverable hereunder until the Gas is delivered to Gatherer at the Receipt
Point(s). Gatherer shall be solely liable for and in control and possession of,
and bear the risk of loss with respect to, the Gas after the Gas is delivered to
Gatherer at the Receipt Point(s) hereunder until the Subject Gas is delivered to
Producer or to the Transporter on Producer’s behalf at the Delivery Point(s),
whereupon Producer shall again be solely liable for the Subject Gas and in
control and possession thereof and bear the risk of loss of the Subject Gas
delivered to Transporter. If Lift Gas is redelivered to Producer as provided
herein, then, in that event, Gatherer shall be solely liable for and in control
and possession of such Lift Gas from the time such Lift Gas exits the Gathering
System until redelivered to Producer, whereupon Producer shall again be in
control and possession and bear the risk of loss of such Lift Gas.




24



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


15.2    PRODUCER SHALL BE AFFORDED ACCESS TO GATHERER’S PROPERTY AND THE
FACILITIES TO THE EXTENT NECESSARY TO CARRY OUT ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, AND PRODUCER SHALL FULLY OBSERVE AND COMPLY WITH ALL OF
GATHERER’S SAFETY PRACTICES AND PROCEDURES WHILE ON THE PREMISES. PRODUCER
HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND, AND DISCHARGE
GATHERER AND ITS AFFILIATED COMPANIES, PARTNERS, SUCCESSORS, ASSIGNS, OFFICERS,
DIRECTORS, MANAGERS, SHAREHOLDERS, MEMBERS, EMPLOYEES AND AGENTS FOR, FROM AND
AGAINST ANY AND ALL JUDGMENTS, EXECUTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS,
SUITS, DEBTS AND SUMS OF MONEY, ACCOUNTINGS, DUES, PENALTIES, FINES, CLAIMS
(INCLUDING, WITHOUT LIMITATION, CLAIMS FOR CONTRIBUTION), LIABILITIES, LOSSES,
COSTS, DAMAGES AND EXPENSES (INCLUDING COURT COSTS, REASONABLE COSTS OF
INVESTIGATION, DEFENSE AND ATTORNEY’S FEES) FOR THE INJURY TO OR DEATH OF ANY
PERSON (INCLUDING, WITHOUT LIMITATION, EACH OF PRODUCER’S AND GATHERER’S
EMPLOYEES, AGENTS AND CONTRACTORS) OR PROPERTY DAMAGE OF ANY NATURE, KIND OR
DESCRIPTION OR ANY OTHER CLAIM OF ANY NATURE, KIND OR DESCRIPTION BROUGHT BY ANY
PERSON, WHETHER LEGAL OR EQUITABLE, WHICH ARISES OUT OF OR RESULTS FROM (I)
PRODUCER’S OWNERSHIP AND CONTROL OF (a) THE GAS PRIOR TO THE TIME THAT THE GAS
PASSES THROUGH THE GATHERING SYSTEM RECEIPT POINT(S) AND AFTER THE GAS PASSES
THROUGH THE DELIVERY POINT(S) AND (b) THE LIFT GAS AFTER THE LIFT GAS HAS BEEN
REDELIVERED TO PRODUCER AND PRIOR TO THE TIME THAT GAS, INCLUDING SUCH LIFT GAS,
PASSES THROUGH THE RECEIPT POINT, (II) PRODUCER’S OWNERSHIP AND OPERATION (OR
ANY OPERATION ON BEHALF OF PRODUCER) OF THE WELLS LOCATED WITHIN THE CONTRACT
AREA AND ANY FACILITIES OR EQUIPMENT INSTALLED OR MAINTAINED BY PRODUCER OR ITS
OPERATORS UPSTREAM OF THE GATHERING SYSTEM RECEIPT POINT, REGARDLESS OF WHETHER
SUCH WAS REQUIRED BY THE TERMS OF THIS AGREEMENT, (III) ANY ACCESS TO GATHERER’S
PROPERTY BY (OR ANY DELIVERY OF GATHERER’S RECORDS OR CHARTS TO) PRODUCER OR ITS
REPRESENTATIVES, EMPLOYEES, AGENTS OR CONTRACTORS, (IV) PRODUCER’S BREACH OF
THIS AGREEMENT, OR (V) ANY VIOLATION OF THE LAW BY PRODUCER, IN EACH CASE
REGARDLESS OF ANY SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE OR STRICT LIABILITY
OF GATHERER OR ANY OF THE PERSONS INDEMNIFIED BY PRODUCER UNDER THE FOREGOING
PROVISIONS.


GATHERER HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND AND
DISCHARGE PRODUCER AND ITS AFFILIATED COMPANIES, PARTNERS, SUCCESSORS, ASSIGNS,
OFFICERS, DIRECTORS,


25



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


SHAREHOLDERS, EMPLOYEES AND AGENTS FOR, FROM AND AGAINST ANY AND ALL JUDGMENTS,
EXECUTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS OF MONEY,
ACCOUNTINGS, DUES, PENALTIES, FINES, CLAIMS (INCLUDING, WITHOUT LIMITATION,
CLAIMS FOR CONTRIBUTION), LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES
(INCLUDING COURT COSTS, REASONABLE COSTS OF INVESTIGATION, DEFENSE AND
ATTORNEY’S FEES) FOR THE INJURY TO OR DEATH OF ANY PERSON (INCLUDING, WITHOUT
LIMITATION, EACH OF PRODUCER’S AND GATHERER’S EMPLOYEES, AGENTS AND CONTRACTORS)
OR PROPERTY DAMAGE OF ANY NATURE, KIND OR DESCRIPTION OR ANY OTHER CLAIM OF ANY
NATURE, KIND OR DESCRIPTION BROUGHT BY ANY PERSON, WHETHER LEGAL OR EQUITABLE,
WHICH ARISES OUT OF OR RESULTS FROM (I) GATHERER’S CONTROL OF (a) THE GAS AFTER
THE GAS PASSES THROUGH THE GATHERING SYSTEM RECEIPT POINTS TO THE TIME THAT THE
GAS PASSES THROUGH THE DELIVERY POINT(S) AND (b) THE LIFT GAS FROM THE TIME SUCH
LIFT GAS EXITS THE GATHERING SYSTEM UNTIL SUCH LIFT GAS IS REDELIVERED TO
PRODUCER, (II) GATHERER’S OWNERSHIP AND OPERATION OF THE GATHERING SYSTEM, (III)
GATHERER’S BREACH OF THIS AGREEMENT, OR (IV) ANY VIOLATION OF THE LAW BY
GATHERER, IN EACH CASE REGARDLESS OF ANY SOLE, CONCURRENT OR COMPARATIVE
NEGLIGENCE OR STRICT LIABILITY OF PRODUCER OR ANY OF THE PERSONS INDEMNIFIED BY
GATHERER UNDER THE FOREGOING PROVISIONS. THE INDEMNIFICATION RIGHTS HEREIN SHALL
BE CUMULATIVE OF, AND IN ADDITION TO, ANY AND ALL OTHER RIGHTS, REMEDIES OR
RECOURSE OF THE PARTIES AND SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS
AGREEMENT. TO THE EXTENT AND ONLY TO THE EXTENT THE FOREGOING INDEMNIFICATION
RIGHTS ARE BY LAW, EITHER INAPPLICABLE OR NOT ENFORCEABLE, PRODUCER AND GATHERER
SHALL EACH BE RESPONSIBLE FOR THE RESULTS OF ITS OWN ACTIONS AND FOR THE ACTIONS
OF THOSE PERSONS AND ENTITIES OVER WHICH IT EXERCISES CONTROL.


15.3    NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 15 OR ELSEWHERE IN
THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES, LOST
PROFITS, OR OTHER BUSINESS INTERRUPTION DAMAGES, IN TORT OR CONTRACT, IN
CONNECTION WITH OR OTHERWISE ARISING OUT OF THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH DAMAGES HAVE BEEN AWARDED TO A THIRD PARTY WHO IS NOT AN AFFILIATE OF A
PARTY AND ARE SUBJECT TO ALLOCATION BETWEEN OR AMONG THE PARTIES PURSUANT TO ANY
TERMS OF THIS AGREEMENT.


16.    Force Majeure


26



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




In the event any Party is rendered unable, either wholly or in part, by force
majeure to carry out its obligations under this Agreement, other than the
obligation to make payments due hereunder, it is agreed that on such Party
giving notice and full particulars of such inability by telephone and in writing
to the other Parties as soon as possible after the occurrence of the cause
relied on, then the obligations of the Party giving such notice, so far as they
are affected by such force majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and such cause shall, as far
as possible, be remedied with all reasonable dispatch by the Party claiming the
force majeure. The term "force majeure" as employed herein shall mean any act or
event which wholly or partially prevents or delays the performance of
obligations arising under this Agreement if such act or event is not reasonably
within the control of and not caused by the fault or negligence of the Party
claiming force majeure and which by the exercise of due diligence such Party is
unable to prevent or overcome, including, without limitation, by the following
enumeration: acts of God; strikes; lockouts; or other industrial disturbances;
acts of the public enemy; wars; blockades; insurrections; riots; epidemics;
landslides; lightning; earthquakes; fires; storms; floods; washouts; arrests and
restraints of governments and people; civil disturbances; explosion, breakage,
or accidents to machinery, plant facilities, or lines of pipe; the necessity for
making repairs to or alterations of machinery, plant facilities, or lines of
pipe; freezing of wells or lines of pipe; partial or entire failure of wells;
and the inability of either Producer or Gatherer to acquire, or the delays on
the part of either Producer or Gatherer in acquiring, at reasonable cost and
after the exercise of reasonable diligence: (a) any servitude, rights-of-way
grants, permits, or licenses; (b) any materials or supplies for the construction
or maintenance of facilities; and (c) any permits or permissions from any
governmental agency if such are required. It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
Party having the difficulty and that the above requirements that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of the opposing
party when such course is inadvisable in the sole discretion of the Party having
the difficulty. Notwithstanding anything contained herein to the contrary, in
the event that Gatherer is unable to carry out its obligations under this
Agreement due to a force majeure, then during the time period of such force
majeure, Producer may dispose of the Subject Gas as it sees fit.


17.    Unprofitable Operations and Rights of Termination


17.1    If, in the reasonable opinion of Gatherer, (a) the gathering of the
Subject Gas from any well within the Contract Area or any Receipt Point(s), or
(b) the delivery of the Subject Gas to any Delivery Point(s), is or becomes
uneconomical due to its volume, quality, government regulations, or for any
other cause, Gatherer shall not be obligated to gather and may cease gathering
such Subject Gas so long as such condition exists. Gatherer agrees that in its
determination of uneconomical gathering, the same criteria shall be used for the
Subject Gas as for all other gas being gathered through the Gathering System. In
the event that Gatherer refuses to gather the Subject Gas, Producer may dispose
of the Subject Gas not gathered


27



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


as it sees fit; provided that Gatherer at any time thereafter shall have the
right to gather all of the Subject Gas refused, if refused for reason or reasons
resulting from an act of Producer or lack of action on the part of Producer,
conditioned upon Gatherer giving Producer at least two (2) months’ notice of its
election to so do. Notwithstanding anything contained herein to the contrary, in
the event that Gatherer refuses to gather the Subject Gas for a period of sixty
(60) consecutive days causing Producer’s well(s) to be shut-in, Producer shall
have the option, exercised solely at its discretion, to terminate the Agreement
in its entirety insofar and only insofar as it pertains to Subject Gas produced
from the affected well(s) by providing to Gatherer advance written notice thirty
(30) days in advance of such termination.


17.2    Nothing herein shall be construed to require Producer to drill any well
or to continue to operate any well which a prudent operator would not in like
circumstances drill or continue to operate. Notwithstanding the foregoing, (a)
Producer intends to produce the maximum volumes possible and commits to bring
all wells currently shut in for economic purposes online as soon as practicable,
but in no event later than July 1, 2016 and (b) Producer agrees that it will not
shut-in or choke back wells for economic purposes during the calendar years of
2016 through the end of 2018 unless the well reaches the end of its useful life
or safety, technical or mechanical reasons necessitate shutting-in or choking
back the well.


17.3    Gatherer shall not be obligated to expand the Gathering System in order
to provide capacity hereunder.


18.
Term



This terms of this Agreement shall be effective from the Effective Date and,
subject to the other provisions hereof, shall continue in full force and effect
until the tenth anniversary of the date Producer first delivers Subject Gas to
the Receipt Point(s) pursuant to the terms of this Agreement and shall be
automatically renewed for one (1) year periods thereafter unless on or before
one hundred eighty (180) days prior to the expiration of the primary term or the
expiration of a one (1) year renewal period a Party provides written notice of
termination to the other Party (the “Term”). For the avoidance of doubt, this
Agreement shall become effective subject to and simultaneously with the
"Closing" as such term is defined under the Asset Purchase Agreement.


19.    Regulatory Bodies


This Agreement and the provisions hereof shall be subject to all valid
applicable federal, state, and local laws, orders, rules, and regulations.
Producer and Gatherer have entered into this Agreement with the understanding,
and in reliance on the fact, that this Agreement and/or performance of this
Agreement are not and will not be subject to the jurisdiction or regulation of
the Federal Energy Regulatory Commission. If this Agreement and/or performance
of this Agreement becomes subject to such jurisdiction and/or regulation, this
Agreement shall automatically terminate unless Producer and Gatherer


28



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


agree, in writing, within thirty (30) days of the effective date of the
attachment of any such jurisdiction and/or regulation, that this Agreement shall
continue after such effective date.


20.    Disputes


20.1    Should a dispute arise between the Parties out of or in connection with
this Agreement, the Parties shall promptly seek to resolve any such dispute by
negotiations among the senior executives of the Parties who have the authority
to settle such dispute (“Senior Executives”) prior to the initiation of any
lawsuit. The Senior Executives shall meet at a mutually acceptable time and
place within fifteen (15) days after such dispute arises and thereafter as often
as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. All negotiations and communications pursuant to
this Section shall be treated as compromise and settlement negotiations for
purposes of the federal and state Rules of Evidence. If the dispute has not been
resolved within thirty (30) days after the initial meeting of the Senior
Executives, or such longer period as may be mutually agreed upon, either Party
may initiate a lawsuit.


20.2    IN ANY SUIT FILED BY A PARTY TO RESOLVE A DISPUTE ARISING UNDER THIS
AGREEMENT OR RELATED TO THE SERVICES PROVIDED HEREUNDER, EACH PARTY HEREBY
COVENANTS AND AGREES TO TAKE ALL STEPS NECESSARY TO WAIVE A TRIAL BY JURY.


21.    Notices and Payments


Except for the initial telephonic notice of force majeure permitted under
Section 16, any notice, request, demand, statement, or bill provided for in this
Agreement shall be in writing and delivered by hand, mail, or email. All such
written communications shall be effective upon receipt by the other party at the
address of the Parties as follows:


Producer


Statements:            BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestone-nr.com


Payments:            BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestone-nr.com


Contractual:            BlueStone Natural Resources II, LLC


29



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestone-nr.com


Gatherer


Statements:            Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Revenue Accounting


Payments:            Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Accounting


Contractual:            Cowtown Pipeline Partners L.P.
700 Louisiana, Suite 2550
Houston, Texas 77002
Attn: VP of Commercial
Email: Darrel.hagerman@crestwoodlp.com


Any of the Parties may designate a further or different address by giving
written notice to the other Parties.


22.    Right to Process the Gas


Producer agrees that Gatherer shall have the right to process, or cause to be
processed, blend, or cause to be blended, the Subject Gas delivered hereunder
for the extraction of natural gas liquids and other valuable components, to the
extent that Gatherer or its affiliates constructs, acquires or otherwise obtains
access to facilities capable of processing such Subject Gas. Upon written notice
to Producer that Gatherer is ready and willing to exercise this right, the
Parties will negotiate in good faith the terms and fees for the processing of
the Subject Gas at any such facility, which terms and fees (i) shall be
consistent with those then prevailing in the area for similar processing or
blending and (ii) shall be set forth in an amendment to this Agreement or in a
supplemental agreement between the Parties.


23.    Assignment


This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, successors, and assigns of the respective Parties,
but no transfer of or succession to the interest of any Party, either wholly or
partially, shall affect or bind the other Parties until it shall have been
furnished with the original instrument or with the proper


30



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


proof that the claimant is legally entitled to such interest; provided, however,
that in the case of any assignment by Producer (i) such assignment shall be
further subject to the satisfaction by Producer’s assignee of the
creditworthiness requirements of Section 12.6, and (ii) Producer’s assignee
shall be required to expressly agree under such assignment to assume and be
bound by all of the obligations of Producer under this Agreement.


24.    Miscellaneous


24.1    No waiver by any Party of any one or more defaults in the performance of
any provision of this Agreement shall operate or be construed as a waiver of any
other default or future defaults, whether of a like or different character.


24.2    No modification or amendment of the terms and provisions of this
Agreement shall be made except by the execution of a written agreement by the
Parties. This Agreement contains the entire agreement between the Parties and
there are no oral promises, agreements, or warranties affecting it.


24.3    The headings in this Agreement are formulated and used for convenience
only and shall not be deemed to affect the meaning or construction of any
provisions of this Agreement.


24.4    This Agreement supersedes and replaces any other contract(s) or
agreements(s) which may exist between the Parties covering the gathering or
processing of the Subject Gas owned by Producer dedicated hereunder.


24.5    Nothing in this Agreement is intended to create a partnership or joint
venture under state law or to render the Parties jointly and severally liable to
any third party. Each of the Parties elects to be excluded from the provisions
of Subchapter K, Chapter 1 of Subtitle A, of the Internal Revenue Code of 1986
pursuant to the provisions of Article 761(a) of such code and from any similar
provisions of state law. Gatherer shall timely file such evidence of this
election as may be required under applicable law.


24.6    Should any section, subsection, paragraph, subparagraph, or other
portion of this Agreement be found invalid as a matter of law in a duly
authorized court, or by a duly authorized government agency, then only that
portion of this Agreement shall be invalid. The remainder of this Agreement
which shall not have been found invalid shall remain in full force and effect.


24.7    THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE, AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION,
PROVISIONS CONCERNING LIMITATIONS OF ACTIONS) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, NOTWITHSTANDING ANY
CONFLICT-OF-LAWS DOCTRINES OF SUCH STATE


31



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


OR OTHER JURISDICTION TO THE CONTRARY. ALL MATTERS LITIGATED BY OR BETWEEN THE
PARTIES THAT INVOLVE THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, OR ANY
RELATED DOCUMENTS OR MATTERS HEREUNDER SHALL BE BROUGHT ONLY IN HOUSTON, HARRIS
COUNTY, TEXAS.


24.8    This Agreement was prepared jointly by the Parties and not by any Party
to the exclusion of the other. In the event an ambiguity or question of intent
or interpretation arises, no presumption or burden of proof will arise favoring
or disfavoring any Party by virtue of the authorship, or any greater involvement
in the drafting, of any of the provisions of this Agreement.


24.9    The Parties warrant and represent that no promise, agreement,
representation, inducement, or condition which is not herein expressed has been
made to either Party by the other, or any agent or representative of either
Party to the other, in executing this Agreement.  The Parties further warrant
and represent they are not relying upon, and expressly disclaim, any such
promise, agreement, representation, inducement, or condition which is not herein
expressed in executing this Agreement. The Parties represents and warrant they
are relying solely upon their own judgment in entering this Agreement.
24.10    This Agreement is being executed contemporaneously with the Parties’
Letter Agreement. The Parties represent, warrant, and agree this Agreement and
the Letter Agreement collectively comprise one transaction.


[Signature Page Follows]


32



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


IN WITNESS WHEREOF, the Parties have executed this Agreement in several
originals as of the date and year written above.


PRODUCER


BlueStone Natural Resources II, LLC, a                                 Delaware
limited liability company




By:    /s/ John Redwood            
Name:    John Redwood
Title:    President/Chief Executive Officer                    


GATHERER


Cowtown Pipeline Partners L.P., a Texas                             limited
partnership


By:    Crestwood Gas Services Operating GP                                 LLC,
its General partner




By:    J. Heath Deneke        
Name:    J. Heath Deneke
Title:    Chief Operating Officer and                                 President,
Pipeline Services Group




33



--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


EXHIBIT A
to the
GAS GATHERING AGREEMENT
[ALLIANCE AREA]
CONTRACT AREA; DEDICATED LEASES; DEDICATED WELLS


This Exhibit A is attached to the Gas Gathering Agreement (the “Agreement”)
dated as of April 1, 2016, by and between BlueStone Natural Resources II, LLC,
as Producer, and Cowtown Pipeline Partners L.P., as Gatherer, and made a part
thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.


Contract Area


Denton County, Texas
Tarrant County, Texas


With regard to Tarrant County, Gas that satisfies the quality specifications in
Section 7.1(g) of the Cowtown Gas Gathering and Processing Agreement dated as of
even date herewith shall be dedicated to such agreement and all other Gas
produced or producible from wells in Tarrant County shall be dedicated to this
Agreement.


Leases


See attached sheets.






Exhibit A, Page 1
3230471v2

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


ST
County
File ID
Lessor
Lease Dated
Recorded County
Vol/Book
Page
Instrument No.
TX
TARRANT AND DENTON
TX1210031.38
SUE A WORKS
5/16/2014
DENTON
 
 
2014-61290
TX
TARRANT AND DENTON
TX1210031.38
SUE A WORKS
5/16/2014
TARRANT
 
 
D214132772
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
5/1/2003
DENTON
 
 
2004-124550
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
 
TARRANT
 
 
D203315430
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00 
NORTEX MINERALS LP
 
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.01 
WAUNITA L CLARK
8/12/2001
DENTON
4931
1803
101800
TX
TARRANT AND DENTON
TX1210011.01
WAUNITA L CLARK
8/12/2001
TARRANT
 
 
D203174562
TX
TARRANT AND DENTON
TX1210011.01 
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
 
TARRANT AND DENTON
TX1210011.01 
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
DENTON
4931
1807
101801
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
TARRANT
 
 
D203174564
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
 
 
 
 

TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
DENTON
4931
1812
101802
TX
TARRANT AND DENTON
TX1210011.03 
JACK CROWLEY ET AL
8/27/2001
TARRANT
 
 
D203174561
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03 
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
DENTON
5000
1164
4043
TX
TARRANT AND DENTON
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
TARRANT
 
 
D202037586
TX
TARRANT AND DENTON
TX1210012.02 
DR C B KENDALL EST
12/17/2001
DENTON
5000
1169
4044
TX
TARRANT AND DENTON
TX1210012.02
DR C B KENDALL EST
12/17/2001
TARRANT
 
 
D202037587
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
DENTON
 
 
2009-60422
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
TARRANT AND DENTON
TX1210031.13
LUMINANT MINERAL DEVELOPMENT
3/2/2010
DENTON
 
 
2010-22559
TX
TARRANT AND DENTON
TX1210031.13
LUMINANT MINERAL DEVELOPMENT
3/2/2010
TARRANT
 
 
D210047137
TX
TARRANT AND DENTON
TX1210031.14 
JOHN PORTER FARMS INC
4/21/2014
DENTON
 
 
2014-41356
TX
TARRANT AND DENTON
TX1210031.14
JOHN PORTER FARMS INC
4/21/2014
TARRANT
 
 
D214084785



Exhibit A, Page 2
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT AND DENTON
TX1210031.15 
BOB CATES ET UX
4/23/2014
DENTON
 
 
2014-41354
TX
TARRANT AND DENTON
TX1210031.15
BOB CATES ET UX
4/23/2014
TARRANT
 
 
D214084785
TX
TARRANT AND DENTON
TX1210031.16 
JOE CATES ET UX
4/23/2014
DENTON
 
 
2014-41355
TX
TARRANT AND DENTON
TX1210031.20
PAUL D COPENHAVER JR ET UX
5/12/2014
DENTON
 
 
2014-49254
TX
TARRANT AND DENTON
TX1210031.27
JOHN MURLEY
7/24/2014
DENTON
 
 
2014-82676
TX
TARRANT AND DENTON
TX1210031.27 
JOHN MURLEY
7/24/2014
TARRANT
 
 
D215142691
TX
TARRANT AND DENTON
TX1210031.28
SUE WORKS
5/16/2014
DENTON
 
 
2014-61290
TX
TARRANT AND DENTON
TX1210031.28
SUE WORKS
5/16/2014
TARRANT
 
 
D214132772
TX
TARRANT AND DENTON
TX1210031.30
PAUL A PINSON ET UX
8/13/2014
TARRANT
 
 
D214195144
TX
TARRANT AND DENTON
TX1210031.31
DEBORAH L FLORES
8/13/2014
TARRANT
 
 
D214195145
TX
TARRANT AND DENTON
TX1210031.32
WILLIAM A KIRK
8/18/2014
DENTON
 
 
2014-100907
TX
TARRANT AND DENTON
TX1210031.32
WILLIAM A KIRK
8/18/2014
TARRANT
 
 
D214195142
TX
TARRANT AND DENTON
TX1210031.36
RICHARD N BROWN ET UX
6/26/2014
DENTON
 
 
2014-109197
TX
TARRANT AND DENTON
TX1210031.36
RICHARD N BROWN ET UX
6/26/2014
TARRANT
 
 
D214225480
TX
TARRANT AND DENTON
TX1210031.37
PAUL DON CRUSE ET UX
10/8/2014
DENTON
 
 
2014-109196
TX
TARRANT AND DENTON
TX1210031.37
PAUL DON CRUSE ET UX
 
TARRANT
 
 
D214225481
TX
TARRANT AND DENTON
TX1210031.39
KENNETH MILLER
10/16/2014
DENTON
 
 
2014-122345
TX
TARRANT AND DENTON
TX1210031.39 
KENNETH MILLER
10/16/2014
TARRANT
 
 
D214256085
TX
TARRANT AND DENTON
TX1210031.41
LARRY CARSON TIDWELL ET UX
11/6/2014
DENTON
 
 
2015-1219
TX
TARRANT AND DENTON
TX1210031.41
LARRY CARSON TIDWELL ET UX
11/6/2014
TARRANT
 
 
D214275922
TX
TARRANT AND DENTON
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
DENTON
 
 
2015-1217



Exhibit A, Page 3
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT AND DENTON
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
TARRANT
 
 
D214275920
TX
TARRANT AND DENTON
TX1210031.53
SHERRY BUGG
10/24/2014
DENTON
 
 
2015-8217
TX
TARRANT AND DENTON
TX1210031.53
SHERRY BUGG
10/24/2014
TARRANT
 
 
D215013067
TX
TARRANT AND DENTON
TX1210031.56
JAMES R HAIRE ET UX
12/18/2014
DENTON
 
 
2015-14690
TX
TARRANT AND DENTON
TX1210031.56 
JAMES R HAIRE ET UX
 
TARRANT
 
 
D215026331
TX
TARRANT AND DENTON
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
DENTON
 
 
2015-14688
TX
TARRANT AND DENTON
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
TARRANT
 
 
D215046447
TX
TARRANT AND DENTON
TX1210031.59
KEVIN SIMMONS
2/5/2015
DENTON
 
 
2015-26717
 
TARRANT AND DENTON
TX1210031.59
KEVIN SIMMONS
 
TARRANT
 
 
D215046448
TX
TARRANT AND DENTON
TX1210031.60
ANGELA DAONNE RAWIE
8/19/2014
DENTON
 
 
2015-26718
 
TARRANT AND DENTON
TX1210031.60
ANGELA DAONNE RAWIE
 
TARRANT
 
 
D215052665
TX
TARRANT
TX1210031.54
SUSAN BURKE
1/8/2015
TARRANT
 
 
D215021177
TX
TARRANT
TX1210031.65
RICK M WATSON ET UX
1/5/2015
TARRANT
 
 
D215118278
TX
TARRANT
TX4390439.00
PERRY N BRANUM ET UX
7/4/2005
TARRANT
 
 
D205385729
TX
TARRANT
TX4390439.00
PERRY N BRANUM ET UX
7/4/2005
 
 
 
 
TX
TARRANT
TX4390440.00
RICKY L SONNEVELT
7/5/2005
TARRANT
 
 
D205385532
TX
TARRANT
TX4390441.00
SANDRA G SMITH
7/4/2005
TARRANT
 
 
D205385531
TX
TARRANT
TX4390442.00
JOYCE L PLUMMER
7/4/2005
TARRANT
 
 
D205385527
TX
TARRANT
TX4390443.00
MARJORIE FAY WATT
7/4/2005
TARRANT
 
 
D205385541
TX
TARRANT
TX4390444.00
BENNEY MARTIN
7/4/2005
TARRANT
 
 
D205385542
TX
TARRANT
TX4390446.00
ROBERT L JOHNSON
3/27/2006
TARRANT
 
 
D206194134
TX
TARRANT
TX4390447.00
ANTONIO GARCIA ET UX
3/27/2006
TARRANT
 
 
D206194133
TX
TARRANT
TX4390448.00
GLADYS S HAYS TRUSTEE ETAL
3/27/2006
TARRANT
 
 
D206194131
TX
TARRANT
TX4390449.00
SUNTRUST EQUITY FUNDING LL
1/17/2006
TARRANT
 
 
D206085659
TX
TARRANT
TX4390450.00
TANYA L LAIRD
8/29/2005
TARRANT
 
 
D205385539
TX
TARRANT
TX4390451.00
GLADYS HAYS
7/5/2005
TARRANT
 
 
D205385736
TX
TARRANT
TX4390452.00
JIMMY EARL MCMILLIN
7/14/2005
TARRANT
 
 
D205385544
TX
TARRANT
TX4390452.00
JIMMY EARL MCMILLIN
7/14/2005
 
 
 
 



Exhibit A, Page 4
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390453.00
SUSAN E EASTHAM ET VIR
7/4/2005
TARRANT
 
 
D205385732
TX
TARRANT
TX4390455.00
PAUL POLIZZO ET AL
7/4/2005
TARRANT
 
 
D205385528
TX
TARRANT
TX4390456.00
REX V BAGBY
3/27/2006
TARRANT
 
 
D206194128
TX
TARRANT
TX4390456.00
REX V BAGBY
3/27/2006
 
 
 
 
TX
TARRANT
TX4390457.00
BONNIE M PALMER
7/4/2005
TARRANT
 
 
D205385525
TX
TARRANT
TX4390458.00
STEVEN A FUSCO
7/4/2005
TARRANT
 
 
D205358012
TX
TARRANT
TX4390459.00
FIRST BAPTIST CHURCH HASLE
8/18/2005
TARRANT
 
 
D205385734
TX
TARRANT
TX4390460.00
WILLIAM E FRISBIE
7/4/2005
TARRANT
 
 
D205385735
TX
TARRANT
TX4390460.00
WILLIAM E FRISBIE
7/4/2005
 
 
 
 
TX
TARRANT
TX4390461.00
CHARLES T JACKSON
7/4/2005
TARRANT
 
 
D205385535
TX
TARRANT
TX4390462.00
ALICE M LAIRD ESTATE
7/4/2005
TARRANT
 
 
D205385537
TX
TARRANT
TX4390463.00
CINDY J LAIRD
8/11/2005
TARRANT
 
 
D205385538
TX
TARRANT
TX4390464.00
MAUDIE C PIKE
7/4/2005
TARRANT
 
 
D205385526
TX
TARRANT
TX4390466.00
EULALIA G WALSH
7/4/2005
TARRANT
 
 
D205385521
TX
TARRANT
TX4390469.00
MARY ANN CLAUNCH
7/4/2005
TARRANT
 
 
D205385730
TX
TARRANT
TX4390469.00
MARY ANN CLAUNCH
7/4/2005
 
 
 
 
TX
TARRANT
TX4390471.00
NORTEX MINERALS LP
1/1/2006
TARRANT
 
 
D206083608
TX
TARRANT
TX4390471.00
NORTEX MINERALS LP
1/1/2006
 
 
 
 
TX
TARRANT
TX4390471.00
NORTEX MINERALS LP
1/1/2006
 
 
 
 
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
TARRANT
 
 
D206157277
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
 
 
 
 
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
 
 
 
 
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
 
 
 
 
TX
TARRANT
TX4390473.00
LUTHER J LEE
3/27/2006
TARRANT
 
 
D206194129
TX
TARRANT
TX4390474.00
NORTEX MINERALS LP
7/1/2006
TARRANT
 
 
D206264635
TX
TARRANT
TX4390474.00
NORTEX MINERALS LP
7/1/2006
 
 
 
 
TX
TARRANT
TX4390474.00
NORTEX MINERALS LP
7/1/2006
 
 
 
 
TX
TARRANT
TX4390475.00
JOEL BULLARD ET AL
7/4/2005
TARRANT
 
 
D205296490
TX
TARRANT
TX4390476.00
MARVIN C HICKS ET UX
7/4/2005
TARRANT
 
 
D205275273
TX
TARRANT
TX4390478.00
JOLENE J OWEN
7/4/2005
TARRANT
 
 
D205296491
TX
TARRANT
TX4390479.00
SABRINA CUSTOM HOMES INC
7/4/2005
TARRANT
 
 
D205278478
TX
TARRANT
TX4390480.00
STEPHEN V SALADINO ET UX
7/4/2005
TARRANT
 
 
D205278476
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
DENTON
 
 
2008-51627
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
TARRANT
 
 
D206181584



Exhibit A, Page 5
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT
TX4390482.00
JERRY REYNOLDS ET UX
9/27/2004
TARRANT
 
 
D204342258
TX
TARRANT
TX4390483.00
FRANCES BALTZELLE ET AL
12/14/2004
TARRANT
 
 
D205006114
TX
TARRANT
TX4390484.00
CITY OF FORT WORTH
7/5/2005
TARRANT
 
 
D205228842
TX
TARRANT
TX4390488.00
NORTEX MINERALS LP
8/25/2004
TARRANT
 
 
D204331034
TX
TARRANT
TX4390488.00
NORTEX MINERALS LP
8/25/2004
 
 
 
 
TX
TARRANT
TX4390488.00
NORTEX MINERALS LP
8/25/2004
LEASE IS ONLY TARRANT COUNTY
 
TX
TARRANT
TX4390490.00
DUNCAN TRUST, GEORGIA REEV
7/19/2004
TARRANT
 
 
D204251927
TX
TARRANT
TX4390492.00
NORTEX MINERALS LP
8/1/2005
TARRANT
 
 
D206079752
TX
TARRANT
TX4390492.00
NORTEX MINERALS LP
8/1/2005
 
 
 
 
TX
TARRANT
TX4390492.00
NORTEX MINERALS LP
8/1/2005
LEASE IS ONLY TARRANT COUNTY
 
TX
TARRANT
TX4390493.00
DEWEY EUGENE COZART ET AL
1/31/2003
TARRANT
 
 
D203086385
TX
TARRANT
TX4390493.00
DEWEY EUGENE COZART ET AL
1/31/2003
 
 
 
 
TX
TARRANT
TX4390494.01
RANDALL L KUYKENDALL
4/13/2007
TARRANT
 
 
D207160623
TX
TARRANT
TX4390496.00
JOAN MCKINLEY
5/21/2007
TARRANT
 
 
D207298724
TX
TARRANT
TX4390497.00
MATTHIAS T SNOW ET UX
5/1/2007
TARRANT
 
 
D207239253
TX
TARRANT
TX4390498.00
CITY OF HASLET TEXAS
7/28/2006
TARRANT
 
 
D207117708
TX
TARRANT AND DENTON
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
3/18/2003
DENTON
 
 
2008-65818
TX
TARRANT AND DENTON
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
 
TARRANT
 
 
D203127485
TX
TARRANT AND DENTON
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
DENTON
 
 
2008-65819
TX
TARRANT AND DENTON
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
TARRANT
 
 
D203325911
TX
TARRANT AND DENTON
TX4390499.03
ELIZABETH P CARVER ESTATE
3/15/2003
DENTON
 
 
2008-65820
TX
TARRANT AND DENTON
TX4390499.03 
ELIZABETH P CARVER ESTATE
3/15/2003
TARRANT
 
 
D203325910
TX
TARRANT AND DENTON
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
DENTON
 
 
2008-65821



Exhibit A, Page 6
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT AND DENTON
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
TARRANT
 
 
D203127484
TX
TARRANT AND DENTON
TX4390499.05 
JEAN CARTWRIGHT DICKSON
3/18/2003
DENTON
 
 
2008-65822
TX
TARRANT AND DENTON
TX4390499.05
JEAN CARTWRIGHT DICKSON
3/18/2003
TARRANT
 
 
D203127483
TX
TARRANT AND DENTON
TX4390500.00
NORTEX MINERALS LP
5/1/2008
TARRANT
 
 
D208187570
TX
TARRANT AND DENTON
TX4390500.00
NORTEX MINERALS LP
5/1/2008
 
 
 
 
TX
TARRANT AND DENTON
TX4390500.00
NORTEX MINERALS LP
5/1/2008
 
 
 
 
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
TARRANT
 
 
D207117705
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
 
 
 
 
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
 
 
 
 
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
 
 
 
 
TX
TARRANT
TX4390502.00
BELL HELICOPTER TEXTRON IN
7/14/2006
TARRANT
 
 
D206297170
TX
TARRANT
TX4390503.00
JOHN D WASHBURN
7/4/2005
TARRANT
 
 
D205385522
TX
TARRANT
TX4390504.00
FERNANDO MORENO SR
7/4/2005
TARRANT
 
 
D205385545
TX
TARRANT
TX4390507.01
RICHARD WHATLEY
1/28/2007
TARRANT
 
 
D207145911
TX
TARRANT
TX4390507.02
R W WHATLEY JR
1/28/2007
TARRANT
 
 
D207107620
TX
TARRANT
TX4390507.03
CHARLES J WHATLEY
1/28/2007
TARRANT
 
 
D207107652
TX
TARRANT
TX4390507.04
LINDA C KILLIAN
1/28/2007
TARRANT
 
 
D207107615
TX
TARRANT
TX4390507.05
BABIE RUTH PRICE HILL
1/28/2007
TARRANT
 
 
D207107619
TX
TARRANT
TX4390507.06
DOROTHY WHATLEY DANIEL
1/28/2007
TARRANT
 
 
D207107618
TX
TARRANT
TX4390507.07
LYNDA WHATLEY FRAZIER
1/28/2007
TARRANT
 
 
D207107617
TX
TARRANT
TX4390507.08
JANETT ANN WHATLEY ROSE
1/28/2007
TARRANT
 
 
D207107616
TX
TARRANT
TX4390507.09
STEPHEN L PRICE JR
1/28/2007
TARRANT
 
 
D207107621
TX
TARRANT
TX4390507.10
SUSAN LORAINE DE MELIK
1/28/2007
TARRANT
 
 
D207128283
TX
TARRANT
TX4390507.11
FRANCES WHATLEY SHELL
1/28/2007
TARRANT
 
 
D207107651
TX
TARRANT
TX4390507.12
THOMAS EDMUND WHATLEY
1/28/2007
TARRANT
 
 
D207107646
TX
TARRANT
TX4390507.13
WANDA WHATLEY PERRY
1/28/2007
TARRANT
 
 
D207107647
TX
TARRANT
TX4390507.14
EDWARD T SUTTON
1/28/2007
TARRANT
 
 
D207107648
TX
TARRANT
TX4390507.15
WYLENNE WHATLEY MCCULLERS
1/28/2007
TARRANT
 
 
D207107650



Exhibit A, Page 7
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390507.16
BOBBY ODELL WHATLEY
1/28/2007
TARRANT
 
 
D207107649
TX
TARRANT
TX4390507.17
CLIFTON A WHATLEY JR
1/28/2007
TARRANT
 
 
D207145910
TX
TARRANT
TX4390507.18
JUANITA POWELL
3/27/2006
TARRANT
 
 
D206194132
TX
TARRANT
TX4390509.01
GREG A LYON
9/10/2007
TARRANT
 
 
D207376727
TX
TARRANT
TX4390509.02
BRADLEY G FELDKAMP
9/10/2007
TARRANT
 
 
D207376726
TX
TARRANT
TX4390510.01
JOYCE L PLUMMER
3/27/2006
TARRANT
 
 
D206194130
TX
TARRANT
TX4390510.02
LOUIS G ULLRICH
3/21/2007
TARRANT
 
 
D207160622
TX
TARRANT
TX4390510.03
CHARLES ULLRICH
3/21/2007
TARRANT
 
 
D208088240
TX
TARRANT
TX4390510.04
ETHAL LEAN MCWAIN
1/28/2008
TARRANT
 
 
D208085146
TX
TARRANT
TX4390511.99
NORTEX MINERALS LP
8/8/2008
TARRANT
 
 
D208313583
TX
TARRANT
TX4390564.00
THOMAS K SENNE ET UX
11/15/2007
TARRANT
 
 
D208086932
TX
TARRANT
TX4390565.00
CHARLES C COONS ET UX
4/3/2008
TARRANT
 
 
D208167620
TX
TARRANT
TX4390566.00
FARRUKH AZIM
4/3/2008
TARRANT
 
 
D208157508
TX
TARRANT
TX4390567.00
MARK E DUNN ET UX
11/15/2007
TARRANT
 
 
D208086950
TX
TARRANT
TX4390568.00
BYRON S JOBE
11/15/2007
TARRANT
 
 
D208086969
TX
TARRANT
TX4390569.00
BRANDON L MILLER ET UX
4/3/2008
TARRANT
 
 
D208157530
TX
TARRANT
TX4390570.00
TEDDIE W ROCKWELL ET UX
4/3/2008
TARRANT
 
 
D208167621
TX
TARRANT
TX4390571.00
J DREW MICHAEL
4/3/2008
TARRANT
 
 
D208157465
TX
TARRANT
TX4390572.00
WILLIAM STEWART ET UX
11/15/2007
TARRANT
 
 
D208086900
TX
TARRANT
TX4390573.00
DAVID HANNAH ET UX
11/15/2007
TARRANT
 
 
D208086905
TX
TARRANT
TX4390574.00
LINDSAY M HARMON AIF YATES
4/3/2008
TARRANT
 
 
D208167624
TX
TARRANT
TX4390575.00
STACEY WHITEHEAD
11/15/2007
TARRANT
 
 
D208086959
TX
TARRANT
TX4390576.00
LORETTA A HOLCOMBE
4/3/2008
TARRANT
 
 
D208157469
TX
TARRANT
TX4390577.00
SUZANNAH P NIELSEN ET VIR
4/3/2008
TARRANT
 
 
D208157478
TX
TARRANT
TX4390578.00
LEROY D SWAMMY ET UX
11/15/2007
TARRANT
 
 
D208086948
TX
TARRANT
TX4390579.00
DARREN J COLLINS ET UX
2/7/2008
TARRANT
 
 
D208086963
TX
TARRANT
TX4390580.00
DONALD J PITTENGER JR
2/7/2008
TARRANT
 
 
D208086955
TX
TARRANT
TX4390581.00
JACQUELINE K RITZ MELMAN
11/15/2007
TARRANT
 
 
D208086907
TX
TARRANT
TX4390582.00
RHONDA K WHITINGTON
11/15/2007
TARRANT
 
 
D208086917
TX
TARRANT
TX4390583.00
SHANE GULDBRANSEN ET UX
2/7/2008
TARRANT
 
 
D208086979
TX
TARRANT
TX4390584.00
LAURA BRICE
4/3/2008
TARRANT
 
 
D208157529
TX
TARRANT
TX4390585.00
ALFREDO MADRID
11/15/2007
TARRANT
 
 
D208086975
TX
TARRANT
TX4390586.00
CHRISTOPHER D CRAWFORD
4/3/2008
TARRANT
 
 
D208157509
TX
TARRANT
TX4390587.00
SPENCER A MCFARLAND ET UX
11/15/2007
TARRANT
 
 
D208086890
TX
TARRANT
TX4390588.00
MARCO TORO ET AL
11/15/2007
TARRANT
 
 
D208086886



Exhibit A, Page 8
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390597.00
CITY OF FORT WORTH
8/1/2008
TARRANT
 
 
D208410221
TX
TARRANT
TX4390599.00
JAMIE CARMACK ET UX
11/15/2007
TARRANT
 
 
D208086913
TX
TARRANT
TX4390600.00
DAVID ALLEN BACH ET UX
3/30/2008
TARRANT
 
 
D208157534
TX
TARRANT
TX4390601.00
SHERRY L GRAY KENNEL KARE
3/15/2008
TARRANT
 
 
D208157459
TX
TARRANT
TX4390602.00
CHARLENE STEWART JACKSON I
4/21/2008
TARRANT
 
 
D208157533
TX
TARRANT
TX4390603.00
JAMES K GRAHAM ET UX
2/7/2008
TARRANT
 
 
D208086974
TX
TARRANT
TX4390604.00
JOHN M HUGGARD ET UX
11/15/2007
TARRANT
 
 
D208086973
TX
TARRANT
TX4390605.00
BRIAN L SEEFELDT ET UX
11/15/2007
TARRANT
 
 
D208086922
TX
TARRANT
TX4390606.00
BRYAN PHILLIPS ET UX
11/15/2007
TARRANT
 
 
D208086952
TX
TARRANT
TX4390607.00
DEREK W PORTER ET UX
11/15/2007
TARRANT
 
 
D208086931
TX
TARRANT
TX4390608.00
MARK T BASHAM ET UX
11/15/2007
TARRANT
 
 
D208086972
TX
TARRANT
TX4390609.00
AUGUSTIN MANTEZOLO ET UX
11/15/2007
TARRANT
 
 
D208086996
TX
TARRANT
TX4390610.00
VICTOR CHACON
11/15/2007
TARRANT
 
 
D208086895
TX
TARRANT
TX4390611.00
HOLLY A TEWKSBURY ET VIR
11/15/2007
TARRANT
 
 
D208086986
TX
TARRANT
TX4390612.00
DANIEL E RICHARDSON
11/15/2007
TARRANT
 
 
D208157457
TX
TARRANT
TX4390613.00
LOST SPURS RANCH APARTMENT
3/15/2008
TARRANT
 
 
D208157535
TX
TARRANT
TX4390614.00
ARTHUR LYON JR
11/15/2007
TARRANT
 
 
D208086887
TX
TARRANT
TX4390615.00
JOSE FRANCISCO OLGUIN
11/15/2007
TARRANT
 
 
D208086945
TX
TARRANT
TX4390616.00
KELLY A STANBERY
11/15/2007
TARRANT
 
 
D208086941
TX
TARRANT
TX4390617.00
JUSTIN BERNDT ET UX
4/3/2008
TARRANT
 
 
D208157482
TX
TARRANT
TX4390618.00
PAMELA TENNISON
4/3/2008
TARRANT
 
 
D208191990
TX
TARRANT
TX4390619.00
FRANK S DURHAM III ET UX
4/3/2008
TARRANT
 
 
D208157518
TX
TARRANT
TX4390620.00
CASSANDRA WATKINS
4/3/2008
TARRANT
 
 
D208241463
TX
TARRANT
TX4390621.00
JAMES R KARG ET UX
4/10/2008
TARRANT
 
 
D208157460
TX
TARRANT
TX4390622.00
CHARLES DAVID MARSH ET UX
4/10/2008
TARRANT
 
 
D208157461
TX
TARRANT
TX4390623.00
MARY ANN DAWSON
4/3/2008
TARRANT
 
 
D208157477
TX
TARRANT
TX4390625.00
MARK HICKOK & TROY HODGES
11/15/2007
TARRANT
 
 
D208086980
TX
TARRANT
TX4390626.00
CHANDLER CROUCH ET UX
4/3/2008
TARRANT
 
 
D208157532
TX
TARRANT
TX4390627.00
PABLO XIQUES/ KAREN XIQUES
4/3/2008
TARRANT
 
 
D208157499
TX
TARRANT
TX4390628.00
KEVIN MORRIS ET UX
4/3/2008
TARRANT
 
 
D208157464
TX
TARRANT
TX4390629.00
RICARDO SALAS ET UX
11/15/2007
TARRANT
 
 
D208086984
TX
TARRANT
TX4390630.00
IVAN CHARLES MCBRIDE ET UX
11/15/2007
TARRANT
 
 
D208086946
TX
TARRANT
TX4390631.00
STERLING L MULLIGAN ET UX
11/15/2007
TARRANT
 
 
D208086953
TX
TARRANT
TX4390632.00
DAVID R PETERSON ET UX
11/15/2007
TARRANT
 
 
D208086971
TX
TARRANT
TX4390633.00
ANDREW A BRINSON ET UX
2/7/2008
TARRANT
 
 
D208086954



Exhibit A, Page 9
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390634.00
RODNEY GEISLER ET UX
11/15/2007
TARRANT
 
 
D208086909
TX
TARRANT
TX4390635.00
APUL LUMBANTOBING
11/15/2007
TARRANT
 
 
D208086911
TX
TARRANT
TX4390636.00
STEVEN B MOOTY ET UX
11/15/2007
TARRANT
 
 
D208157455
TX
TARRANT
TX4390637.00
KEVIN B TROTMAN ET U X
2/7/2008
TARRANT
 
 
D208086957
TX
TARRANT
TX4390638.00
LOUIS A REED ET UX
4/3/2008
TARRANT
 
 
D208157484
TX
TARRANT
TX4390639.00
NICK S BEAM ET UX
4/3/2008
TARRANT
 
 
D208157488
TX
TARRANT
TX4390640.00
JASON W CHRISTIAN ET UX
4/3/2008
TARRANT
 
 
D208157497
TX
TARRANT
TX4390641.00
STEPHEN E ANDERSON ET UX
4/3/2008
TARRANT
 
 
D208157491
TX
TARRANT
TX4390642.00
MARKUS L MURRAY ET UX
4/3/2008
TARRANT
 
 
D208157494
TX
TARRANT
TX4390643.00
HOWARD ROUTON ET UX
11/15/2007
TARRANT
 
 
D208086908
TX
TARRANT
TX4390644.00
DEREK BAKER ET UX
11/15/2007
TARRANT
 
 
D208086935
TX
TARRANT
TX4390646.00
TIMOTHY A COBB
11/15/2007
TARRANT
 
 
D208086940
TX
TARRANT
TX4390647.00
LARRY CERVANTES ET UX
4/3/2008
TARRANT
 
 
D208157507
TX
TARRANT
TX4390648.00
JAMES B IRWIN
2/7/2008
TARRANT
 
 
D208086960
TX
TARRANT
TX4390649.00
MARCOS NEVAREZ ET UX
2/7/2008
TARRANT
 
 
D208086958
TX
TARRANT
TX4390651.00
JON E RUTLEDGE ET UX
11/15/2007
TARRANT
 
 
D208086919
TX
TARRANT
TX4390652.00
JODY R HUCKABY
11/15/2007
TARRANT
 
 
D208086933
TX
TARRANT
TX4390653.00
MICHELE PIEROTTI
11/15/2007
TARRANT
 
 
D208086899
TX
TARRANT
TX4390654.00
PENNI L BURT
2/7/2008
TARRANT
 
 
D208086967
TX
TARRANT
TX4390655.00
SYLVIA RAMOS
11/15/2007
TARRANT
 
 
D208086927
TX
TARRANT
TX4390656.00
LILLIE ANN GLOVER ET AL
11/15/2007
TARRANT
 
 
D208086982
TX
TARRANT
TX4390658.00
SHANNON TODD FERGUSON
11/15/2007
TARRANT
 
 
D208086928
TX
TARRANT
TX4390659.00
RICHARD S BRIGGS ET UX
11/15/2007
TARRANT
 
 
D208086989
TX
TARRANT
TX4390660.00
LEVI J MILLER ET UX
11/15/2007
TARRANT
 
 
D208086926
TX
TARRANT
TX4390661.00
DEREK SCEARCE ET UX
11/15/2007
TARRANT
 
 
D208086898
TX
TARRANT
TX4390662.00
MARTIN RAMOS JR ET UX
11/15/2007
TARRANT
 
 
D208086925
TX
TARRANT
TX4390663.00
HOWELL FINNIGAN ET UX
11/15/2007
TARRANT
 
 
D208086951
TX
TARRANT
TX4390664.00
BRIAN ALLEN ET UX
11/15/2007
TARRANT
 
 
D208086936
TX
TARRANT
TX4390665.00
DAVID THIBODEAUX ET UX
11/15/2007
TARRANT
 
 
D208086904
TX
TARRANT
TX4390666.00
KELLI PHILLIPS
4/3/2008
TARRANT
 
 
D208157476
TX
TARRANT
TX4390667.00
NANCY E REID
4/3/2008
TARRANT
 
 
D208167622
TX
TARRANT
TX4390668.00
REX DILLINGHAM
4/3/2008
TARRANT
 
 
D208157467
TX
TARRANT
TX4390669.00
BRETT SCHRITTER ET UX
4/3/2008
TARRANT
 
 
D208157480
TX
TARRANT
TX4390670.00
ADAN RAMIREZ ET UX
4/3/2008
TARRANT
 
 
D208157474
TX
TARRANT
TX4390671.00
JUAN F REALEGENO ET UX
4/3/2008
TARRANT
 
 
D208157470



Exhibit A, Page 10
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390672.00
JAMES M FEARS IV ET UX
4/3/2008
TARRANT
 
 
D208157479
TX
TARRANT
TX4390673.00
JOSE ANTONIO CINTRON ET UX
4/3/2008
TARRANT
 
 
D208157505
TX
TARRANT
TX4390674.00
IVAN WINROTH AIF DIEGO D
4/3/2008
TARRANT
 
 
D208167623
TX
TARRANT
TX4390675.00
JEREMY W FINCH ET UX
4/3/2008
TARRANT
 
 
D208157466
TX
TARRANT
TX4390676.00
DEBRA FITTS
11/15/2007
TARRANT
 
 
D208086889
TX
TARRANT
TX4390678.00
DOROTHY COSAND
4/3/2008
TARRANT
 
 
D208157492
TX
TARRANT
TX4390679.00
SABRA L DAGEL LAMAR
4/3/2008
TARRANT
 
 
D208157490
TX
TARRANT
TX4390680.00
MATTHEW S HOFFMAN
4/3/2008
TARRANT
 
 
D208157495
TX
TARRANT
TX4390681.00
FELIX MORALES ET UX
4/3/2008
TARRANT
 
 
D208157493
TX
TARRANT
TX4390682.00
JENNIFER DAVIS BYRD
4/3/2008
TARRANT
 
 
D208157496
TX
TARRANT
TX4390683.00
TIMOTHY S ASHWORTH
4/3/2008
TARRANT
 
 
D208157525
TX
TARRANT
TX4390684.00
CHRISTOPHER G STEVENS
4/3/2008
TARRANT
 
 
D208157517
TX
TARRANT
TX4390685.00
JOHN SCOTT JOHNSON ET UX
4/3/2008
TARRANT
 
 
D208157521
TX
TARRANT
TX4390686.00
DAVID A MARTIN ET UX
4/3/2008
TARRANT
 
 
D208157487
TX
TARRANT
TX4390687.00
PAUL A ROBINSON ET UX
4/3/2008
TARRANT
 
 
D208157527
TX
TARRANT
TX4390688.00
CHRISTOPHER W RAPPLEYE ET
4/3/2008
TARRANT
 
 
D208157524
TX
TARRANT
TX4390689.00
TAD LELAND RIZER ET UX
4/3/2008
TARRANT
 
 
D208157510
TX
TARRANT
TX4390690.00
JAMES GREGORY FONTENOT
11/15/2007
TARRANT
 
 
D208086893
TX
TARRANT
TX4390691.00
HEATHER M CROSETTI
11/15/2007
TARRANT
 
 
D208086944
TX
TARRANT
TX4390692.00
SHANNON R PRESLEY
11/15/2007
TARRANT
 
 
D208086888
TX
TARRANT
TX4390693.00
BRENDA L NEAGLE
11/15/2007
TARRANT
 
 
D208086992
TX
TARRANT
TX4390694.00
DAVID HEBENSTREIT
11/15/2007
TARRANT
 
 
D208086910
TX
TARRANT
TX4390695.00
RASEC BARRIENTOS
11/15/2007
TARRANT
 
 
D208157458
TX
TARRANT
TX4390696.00
ATHENA L LOGAN
11/15/2007
TARRANT
 
 
D208086902
TX
TARRANT
TX4390697.00
H A MILLS ET UX
11/15/2007
TARRANT
 
 
D208086914
TX
TARRANT
TX4390698.00
LIZANDRO NARANJO ET UX
11/15/2007
TARRANT
 
 
D208086906
TX
TARRANT
TX4390699.00
CHRISTOPHER WILLIAMSON ET
11/15/2007
TARRANT
 
 
D208086885
TX
TARRANT
TX4390700.00
RUDY B ENCINAS ET UX
11/15/2007
TARRANT
 
 
D208086939
TX
TARRANT
TX4390701.00
PATRICK SCOTT CASTINE ET U
11/15/2007
TARRANT
 
 
D208086947
TX
TARRANT
TX4390702.00
JEFFREY A VOGEL ET UX
11/15/2007
TARRANT
 
 
D208086942
TX
TARRANT
TX4390703.00
SUNNY YOUNG ET AL
11/15/2007
TARRANT
 
 
D208086891
TX
TARRANT
TX4390704.00
DENISE R KENNEDY
2/7/2008
TARRANT
 
 
D208086962
TX
TARRANT
TX4390705.00
MICHAEL A BRANDENBURGH ET
11/15/2007
TARRANT
 
 
D208086924
TX
TARRANT
TX4390706.00
LESLIE R NICAISE JR
11/15/2007
TARRANT
 
 
D208086901
TX
TARRANT
TX4390707.00
REBECCA F BURTON
11/15/2007
TARRANT
 
 
D208086985



Exhibit A, Page 11
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390708.00
MICHELE R STYKEL
2/7/2008
TARRANT
 
 
D208086956
TX
TARRANT
TX4390709.00
JEFFREY GODWIN ET AL
2/7/2008
TARRANT
 
 
D208086964
TX
TARRANT
TX4390710.00
JAMES D LOVE ET UX
11/15/2007
TARRANT
 
 
D208086929
TX
TARRANT
TX4390711.00
MARC SANTINI ET UX
2/7/2008
TARRANT
 
 
D208157456
TX
TARRANT
TX4390712.00
MARK A PIERCE ET UX
2/7/2008
TARRANT
 
 
D208086961
TX
TARRANT
TX4390713.00
DANIEL T ROBISON ET UX
11/15/2007
TARRANT
 
 
D208086970
TX
TARRANT
TX4390714.00
JOHN R GOOLSBY ET UX
2/7/2008
TARRANT
 
 
D208086977
TX
TARRANT
TX4390716.00
RACHAEL D ROURE
4/3/2008
TARRANT
 
 
D208157485
TX
TARRANT
TX4390718.00
SYED ATHER IMAM
4/3/2008
TARRANT
 
 
D208157514
TX
TARRANT
TX4390719.00
OMAR RODRIGUEZ
4/3/2008
TARRANT
 
 
D208157501
TX
TARRANT
TX4390720.00
FRANSISCO A COVARRUBIAS
4/3/2008
TARRANT
 
 
D208157526
TX
TARRANT
TX4390721.00
GABRIEL GUZMAN
4/3/2008
TARRANT
 
 
D208157486
TX
TARRANT
TX4390722.00
ERIC D WATERS
4/3/2008
TARRANT
 
 
D208157463
TX
TARRANT
TX4390723.00
DANIEL YUBETA JR ET UX
4/3/2008
TARRANT
 
 
D208157489
TX
TARRANT
TX4390724.00
RASHID J RAHAMAN ET UX
4/3/2008
TARRANT
 
 
D208157504
TX
TARRANT
TX4390725.00
RON S PETTY ET UX
4/3/2008
TARRANT
 
 
D208157473
TX
TARRANT
TX4390726.00
DAVID PAUL PALMER ET UX
4/3/2008
TARRANT
 
 
D208157531
TX
TARRANT
TX4390727.00
ALAN KOLMEIER ET UX
4/3/2008
TARRANT
 
 
D208157498
TX
TARRANT
TX4390734.00
B H LUSCOMBE & K A COVERLY
11/15/2007
TARRANT
 
 
D208086921
TX
TARRANT
TX4390735.00
JEFFREY R SMOUT ET UX
4/3/2008
TARRANT
 
 
D208157511
TX
TARRANT
TX4390736.00
CECILIA SALIMIAN
11/15/2007
TARRANT
 
 
D208086892
TX
TARRANT
TX4390737.00
TED G ELLIS ET UX
11/15/2007
TARRANT
 
 
D208086934
TX
TARRANT
TX4390738.00
JEFFERY M MILLER ET UX
11/15/2007
TARRANT
 
 
D208086991
TX
TARRANT
TX4390739.00
KEVIN KUDRNA
4/3/2008
TARRANT
 
 
D208157528
TX
TARRANT
TX4390740.00
WILLIAM CLARKE
11/15/2007
TARRANT
 
 
D208086912
TX
TARRANT
TX4390741.00
DARREN KEITH MILLER ET UX
11/15/2007
TARRANT
 
 
D208086990
TX
TARRANT
TX4390742.00
RAMON H GALLO ET UX
11/15/2007
TARRANT
 
 
D208086976
TX
TARRANT
TX4390743.00
SHADAWN S BROWN
4/3/2008
TARRANT
 
 
D208157513
TX
TARRANT
TX4390744.00
DIMONE MEYA ET UX
4/3/2008
TARRANT
 
 
D208157516
TX
TARRANT
TX4390745.00
JAVIER RODRIGUEZ
4/3/2008
TARRANT
 
 
D208157462
TX
TARRANT
TX4390746.00
JULIO SOLIS ET UX
2/7/2008
TARRANT
 
 
D208086966
TX
TARRANT
TX4390747.00
JACOB D WEST
11/15/2007
TARRANT
 
 
D208086923
TX
TARRANT
TX4390748.00
JEROME MORGAN ET UX
11/15/2007
TARRANT
 
 
D208086988
TX
TARRANT
TX4390749.00
ERIK A DECAIRE ET UX
11/15/2007
TARRANT
 
 
D208086949
TX
TARRANT
TX4390750.00
DEWAYNE WINROW ET UX
4/3/2008
TARRANT
 
 
D208157520



Exhibit A, Page 12
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390751.00
SHERI H BALLARD
2/7/2008
TARRANT
 
 
D208086965
TX
TARRANT
TX4390752.00
DONNY PARSONS
4/3/2008
TARRANT
 
 
D208157515
TX
TARRANT
TX4390753.00
SUSAN FIRES ET VIR
4/3/2008
TARRANT
 
 
D208157506
TX
TARRANT
TX4390754.00
WILLIAM W CALLAHAN ET UX
4/3/2008
TARRANT
 
 
D208157503
TX
TARRANT
TX4390755.00
FIDEL MACIAS ET UX
10/24/2007
TARRANT
 
 
D208086978
TX
TARRANT
TX4390756.00
MICHELLE M BRASUELL-FIFE
2/7/2008
TARRANT
 
 
D208086968
TX
TARRANT
TX4390757.00
MATTHEW KENNEDY ET UX
11/15/2007
TARRANT
 
 
D208086894
TX
TARRANT
TX4390758.00
LAWRENCE ADAMS ET UX
11/15/2007
TARRANT
 
 
D208086903
TX
TARRANT
TX4390767.00
JOSE & JORGE MONTOYA
4/3/2008
TARRANT
 
 
D208157481
TX
TARRANT
TX4390768.00
NAOMI PEASE ET VIR
11/15/2007
TARRANT
 
 
D208086916
TX
TARRANT
TX4390769.00
JAMES A GRICE ET UX
11/15/2007
TARRANT
 
 
D208086987
TX
TARRANT
TX4390770.00
LEISHA & CLIFTON SHELTON
4/3/2008
TARRANT
 
 
D208157468
TX
TARRANT
TX4390771.00
ROBERT KNOWLTON ET UX
2/7/2008
TARRANT
 
 
D208086981
TX
TARRANT
TX4390772.00
SUSAN HORD ACREY ET VIR
7/25/2001
TARRANT
 
 
D201249809
TX
TARRANT
TX4390773.00
KENNER REALTY CORPORATION
2/7/2008
TARRANT
 
 
D208086994
TX
TARRANT
TX4390774.00
SHERMAN & AMY TRYON
4/3/2008
TARRANT
 
 
D208157523
TX
TARRANT
TX4390775.00
THOMAS AND DEBORAH WALSH
11/15/2007
TARRANT
 
 
D208086943
TX
TARRANT
TX4390776.00
JEFFREY & CONNIE JOHNSON
11/15/2007
TARRANT
 
 
D208086937
TX
TARRANT
TX4390777.00
DANIEL & AMANDA RAWLS
4/3/2008
TARRANT
 
 
D208157522
TX
TARRANT
TX4390778.00
RONALD SLONAKER ET UX
4/3/2008
TARRANT
 
 
D208157512
TX
TARRANT
TX4390779.00
BRANDY & DAVID GREEN
11/15/2007
TARRANT
 
 
D208086915
TX
TARRANT
TX4390780.00
CARLOS CARBALLO
4/3/2008
TARRANT
 
 
D208157500
TX
TARRANT
TX4390781.00
JOSHUA & KACIE CROWDER
4/3/2008
TARRANT
 
 
D208157519
TX
TARRANT
TX4390782.00
ARLENE & STEVE SARK
11/15/2007
TARRANT
 
 
D208086897
TX
TARRANT
TX4390783.00
BRANDON & STACY BEARD
11/15/2007
TARRANT
 
 
D208086993
TX
TARRANT
TX4390784.00
JON R CREIGHTON
2/7/2008
TARRANT
 
 
D208157454
TX
TARRANT
TX4390786.00
WILLIAM JOSEPH TUCKER ET U
12/4/2008
TARRANT
 
 
D208461225
TX
TARRANT
TX4390788.00
K GILL & KENDRA WALKER
11/15/2007
TARRANT
 
 
D208086938
TX
TARRANT
TX4390789.00
VINCENT MAGANA ET UX
4/3/2008
TARRANT
 
 
D208157483
TX
TARRANT
TX4390790.00
KEVIN L KLOIBER ET UX
4/3/2008
TARRANT
 
 
D208157472
TX
TARRANT
TX4390791.00
COREY DON CHAMBERS
4/3/2008
TARRANT
 
 
D208157471
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
TARRANT
 
 
D203145423
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
D203145423
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 



Exhibit A, Page 13
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390817.00
JAMES KENNETH WIGGINS ET U
7/25/2001
TARRANT
 
 
D201249811
TX
TARRANT
TX4390825.00
EUGENE PHILIP BURTNER ET A
7/1/2008
TARRANT
 
 
D208268485
TX
TARRANT
TX4390826.00
DONALD L HUDGINS JR ET AL
5/10/2008
TARRANT
 
 
Duplicate Original D208191991
TX
TARRANT
TX4390826.00
DONALD L HUDGINS JR ET AL
5/10/2008
TARRANT
 
 
D208420204
TX
TARRANT
TX4390828.01
PHILLIP K SOTEL 2000 TRUST
8/5/2002
TARRANT
 
 
D202326159
TX
TARRANT
TX4390828.02
FRANCES L CLARK
8/5/2002
TARRANT
 
 
D203023488
TX
TARRANT
TX4390847.00
FREDERIK FLOREN TRUSTEE
3/3/2003
TARRANT
 
 
D203103742
TX
TARRANT
TX4390847.00
FREDERIK FLOREN TRUSTEE
3/3/2003
 
 
 
 
TX
TARRANT
TX4390848.00
DAVID TOM MCPHERSON ET UX
4/28/2008
TARRANT
 
 
D208191989
TX
TARRANT
TX4390850.00
KENNETH W BRADLEY ET UX
5/8/2008
TARRANT
 
 
D208191988
TX
TARRANT
TX4390852.00
WILLIAM & INA B JAMESON REV TR
10/24/2002
TARRANT
 
 
D203145442
TX
TARRANT
TX4390852.00
WILLIAM & INA B JAMESON REV TR
10/24/2002
 
 
 
 
TX
TARRANT
TX4390852.00
WILLIAM & INA B JAMESON REV TR
10/24/2002
 
 
 
 
TX
TARRANT
TX4390877.00
ALLIANCE HOTEL II LTD
3/17/2009
TARRANT
 
 
D209128427
TX
TARRANT
TX4390878.00
SAGAMORE-FORT WORTH LP
3/17/2009
TARRANT
 
 
D209128428
TX
TARRANT
TX4390916.99
ALICE LAVON BREWER
6/29/2009
TARRANT
 
 
D209177830
TX
TARRANT
TX4390920.99
SUSAN ACREY
8/31/2009
TARRANT
 
 
D209235059
TX
TARRANT AND DENTON
TX4390921.00
MOUNT OLIVET CEMETERY ASSN
8/3/2009
TARRANT
 
 
D209208077
TX
TARRANT AND DENTON
TX4390921.00
MOUNT OLIVET CEMETERY ASSN
8/3/2009
DENTON
 
 
2009-95113
TX
TARRANT
TX4390923.00
ST TX MF-110200
7/14/2009
TARRANT
 
 
D209202877
TX
TARRANT
TX4390958.99
STEVEN W NORTHINGTON
11/10/2009
TARRANT
 
 
D209303332
TX
TARRANT
TX4390960.00
TODD FAMILY LIVING TRUST
12/2/2009
TARRANT
 
 
D209323848
TX
TARRANT
TX4390961.00
PAUL WILBANKS ET UX
12/2/2009
TARRANT
 
 
D209323847
TX
TARRANT
TX4390964.00
JOHN C MCGAUGH
12/14/2009
TARRANT
 
 
D210016299
TX
TARRANT
TX4390965.00
KEVIN A LEE ET UX
12/14/2009
TARRANT
 
 
D210016300



Exhibit A, Page 14
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4390966.00
MARIELLA E UGAZ ET VIR
12/14/2009
TARRANT
 
 
D210016301
TX
TARRANT
TX4390971.00
CHAD A WHITE ET UX
12/7/2009
TARRANT
 
 
D210016302
TX
TARRANT
TX4390978.00
ST TX 110640
3/23/2010
TARRANT
 
 
D210092561
TX
TARRANT
TX4390983.01
PCP LOST CREEK RANCH NORTH
2/1/2010
TARRANT
 
 
D210107250
TX
TARRANT
TX4390983.02
D L HUDGINS JR
2/1/2010
TARRANT
 
 
D210107249
TX
TARRANT
TX4390984.00
SCOTT GRAZER ET UX
2/12/2010
TARRANT
 
 
D210042820
TX
TARRANT
TX4390987.00
ODETTE NGOIE TSHISEKEDI ET AL
2/12/2010
TARRANT
 
 
D210042817
TX
TARRANT
TX4390988.00
LOST SPURS DEVELOPMENT INC
2/1/2010
TARRANT
 
 
D210107248
TX
TARRANT
TX4390999.00
VIRGINIA ARMENDARIZ
3/24/2010
TARRANT
 
 
D210092557
TX
TARRANT
TX4391000.00
JAIMARIE SANTOS-ROMAN ET VIR
3/15/2010
TARRANT
 
 
D210092558
TX
TARRANT
TX4391001.00
TARE L DURR ET VIR
3/24/2010
TARRANT
 
 
D210092559
TX
TARRANT
TX4391007.00
RICHARD BARBER ET UX
3/25/2010
TARRANT
 
 
D210078911
TX
TARRANT
TX4391011.00
MICHAEL K THURMAN ET UX
4/15/2010
TARRANT
 
 
D210092560
TX
TARRANT
TX4391013.00
JEAN PHILLIPE ISSOM ET UX
4/23/2010
TARRANT
 
 
D210107278
TX
TARRANT
TX4391014.00
AMIR HONARDAR
4/26/2010
TARRANT
 
 
D210123322
TX
TARRANT
TX4391016.00
NICOLE OLBRICH MEEK ET VIR
5/4/2010
TARRANT
 
 
D210107277
TX
TARRANT
TX4391019.00
TONY COUGHLIN ET UX
4/12/2010
TARRANT
 
 
D210123323
TX
TARRANT
TX4391025.01
LONZO E MEDLIN TRUST
8/29/2001
TARRANT
 
 
D201211727
TX
TARRANT
TX4391025.01
LONZO E MEDLIN TRUST
8/29/2001
 
 
 
 
TX
TARRANT
TX4391025.02
FLEISCHAKER MINERAL CO
1/16/2001
TARRANT
 
 
D201277370
TX
TARRANT
TX4391025.02
FLEISCHAKER MINERAL CO
1/16/2001
 
 
 
 
TX
TARRANT
TX4391025.03
FLEISCHAKER MINERAL CO LLC
1/15/2010
TARRANT
 
 
D210042824
TX
TARRANT
TX4391025.04
LANGSTON MINERAL ET AL
4/1/2010
TARRANT
 
 
D210155884
TX
TARRANT
TX4391026.01
MARGARET R SCHLUTER
9/13/2001
TARRANT
15268
73
D201284943
TX
TARRANT
TX4391026.01
MARGARET R SCHLUTER
9/13/2001
 
 
 
 
TX
TARRANT
TX4391026.02
REYNOLDS CHAR TRUST
11/15/2001
TARRANT
15281
430
D201291010
TX
TARRANT
TX4391026.02
REYNOLDS CHAR TRUST
11/15/2001
 
 
 
 
TX
TARRANT
TX4391026.03
N LILLIAN & S REYNOLDS CHAR TR
4/1/2010
TARRANT
 
 
D210199520
TX
TARRANT
TX4391026.04
MARGARET R HUGHES
4/1/2010
TARRANT
 
 
D210155885
TX
TARRANT
TX4391027.00
VIVIANE L SCHMUTZLER ET VIR
6/9/2010
TARRANT
 
 
D210139574
TX
TARRANT
TX4391028.00
BRANTON K LOEWEN ET UX
5/18/2010
TARRANT
 
 
D210139575
TX
TARRANT
TX4391038.00
B-TEX MINERALS LP
8/9/2010
TARRANT
 
 
D210193026
TX
TARRANT
TX4391041.00
NORTEX MINERALS LP
8/4/2010
TARRANT
 
 
D210217434
TX
TARRANT
TX4391043.00
AMBER A BOS
7/28/2010
TARRANT
 
 
D210201300



Exhibit A, Page 15
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
TARRANT
TX4391045.00
DARREN W JOHNSTON
6/23/2010
TARRANT
 
 
D210211172
TX
TARRANT
TX4391046.00
KELLY WEBBER
8/6/2010
TARRANT
 
 
D210201298
TX
TARRANT
TX4391047.00
MITCHELL TODD
8/16/2010
TARRANT
 
 
D210211173
TX
TARRANT
TX4391048.00
ROBERT KYLE ROGERS ET UX
8/16/2010
TARRANT
 
 
D210206464
TX
TARRANT
TX4391049.00
TINA MORALES
8/16/2010
TARRANT
 
 
D210201299
TX
TARRANT
TX4391053.00
ZHI WANG & XIAPING QU
8/18/2010
TARRANT
 
 
D210206465
TX
TARRANT
TX4391061.00
SHENG-FANG HUANG ET UX
8/31/2010
TARRANT
 
 
D210220317
TX
TARRANT
TX4391063.00
ANG ANDREW OUM
8/31/2010
TARRANT
 
 
D210220316
TX
TARRANT
TX4391067.00
ERIC W BURISKY
8/16/2010
TARRANT
 
 
D210229109
TX
TARRANT
TX4391270.00
THOMAS E RADELL ET UX
4/19/2011
TARRANT
 
 
D211099720
TX
TARRANT
TX4391301.00
XIANPING QU & ZHI WANG
9/14/2011
TARRANT
 
 
D211226008
TX
TARRANT
TX4391311.00
NORTEX MINERALS LP
10/12/2011
TARRANT
 
 
D211253270
TX
TARRANT
TX4391364.01
EAGLE FARMS INC
4/21/2014
TARRANT
 
 
D214084784
TX
TARRANT
TX4391365.01
ROY & EMMA FREER INDIV & TREES
5/13/2014
TARRANT
 
 
D214132771
TX
TARRANT
TX4391367.00
LOTTIE BARTON JOHNSON
8/12/1985
TARRANT
8306
1547
 
TX
TARRANT
TX1210031.33
ROGER DALE JORDAN ET UX
9/24/2014
TARRANT
 
 
D214216579
TX
TARRANT
TX1210031.42
JIMMY CHARLES MOSLEY ET UX
10/24/2014
TARRANT
 
 
D214256084
TX
TARRANT
TX1210031.43
JEFFREY SCOTT CORNELIUS ET UX
11/10/2014
TARRANT
 
 
D214256086
TX
TARRANT
TX1210031.44
DONALD R STARNES ET UX
10/21/2014
TARRANT
 
 
D214275918
TX
TARRANT
TX1210031.45
TAMELA L GILLHAM
7/30/2014
TARRANT
 
 
D214275917
TX
TARRANT
TX1210031.50
GARY D LARIMER ET UX
12/9/2014
TARRANT
 
 
D215002808
TX
TARRANT
TX1210031.51
PHILIP R BOYD
10/17/2014
TARRANT
 
 
D215008926
TX
TARRANT
TX1210031.61
FRANK ROSNER ET UX
3/3/2015
TARRANT
 
 
D215055162
TX
TARRANT
TX1210031.62
PHILLIP WARREN JOHNSON
3/5/2015
TARRANT
 
 
D215068008
TX
TARRANT
TX1210031.63
RODNEY A NESBITT ET UX
7/30/2014
TARRANT
 
 
D215118279
TX
DENTON AND TARRANT
TX1210001.00
NORTEX MINERALS LP
12/1/2006
DENTON
 
 
2007-30172
TX
DENTON AND TARRANT
TX1210001.00
NORTEX MINERALS LP
12/1/2006
 
 
 
 
TX
DENTON AND TARRANT
TX1210002.00
NORTEX MINERALS LP
12/15/2005
DENTON
 
 
2006-35282
TX
DENTON AND TARRANT
TX1210002.00
NORTEX MINERALS LP
12/15/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210003.00
NORTEX MINERALS LP
12/31/2005
DENTON
 
 
2006-72364



Exhibit A, Page 16
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
DENTON AND TARRANT
TX1210003.00
NORTEX MINERALS LP
12/31/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210004.00
NORTEX MINERALS LP
1/1/2005
DENTON
 
 
2005-35383
TX
DENTON AND TARRANT
TX1210004.00
NORTEX MINERALS LP
1/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
5/1/2003
DENTON
 
 
2004-124550
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
TARRANT
 
 
D203315430
TX
DENTON AND TARRANT
TX1210005.00 
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
DENTON
TX1210006.00
PETERSON FAMILY TRUST ETAL
11/7/2006
DENTON
 
 
2006-137384
TX
DENTON
TX1210007.00
PATTERSON LOGISTICS SVC
8/20/2007
DENTON
 
 
2007-108522
TX
DENTON AND TARRANT
TX1210008.01
NORTEX MINERALS LP
4/30/2007
DENTON
 
 
2007-69391
TX
DENTON AND TARRANT
TX1210008.01
NORTEX MINERALS LP
4/30/2007
 
 
 
 
TX
DENTON
TX1210008.02
LEOLA W HUGG CHARITABLE TR
10/17/2006
DENTON
 
 
2006-141646
TX
DENTON AND TARRANT
TX1210010.01
NORTEX MINERALS LP
1/1/2005
DENTON
 
 
2005-35383
TX
DENTON AND TARRANT
TX1210010.01
NORTEX MINERALS LP
1/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.01 
WAUNITA L CLARK
8/12/2001
DENTON
4931
1803
101800
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
TARRANT
 
 
D203174562
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 



Exhibit A, Page 17
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


 
DENTON AND TARRANT
TX1210011.01 
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02
LAURA BETH BRINKER
8/12/2001
DENTON
4931
1807
101801
TX
DENTON AND TARRANT
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
TARRANT
 
 
D203174564
TX
DENTON AND TARRANT
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
DENTON
4931
1812
101802
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
TARRANT
 
 
D203174561
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
DENTON
5000
1164
4043
TX
DENTON AND TARRANT
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
TARRANT
 
 
D202037586
TX
DENTON AND TARRANT
TX1210012.02 
DR C B KENDALL EST
12/17/2001
DENTON
5000
1169
4044
TX
DENTON AND TARRANT
TX1210012.02
DR C B KENDALL EST
12/17/2001
TARRANT
 
 
D202037587
TX
DENTON
TX1210016.00
KENDRA STEPHENS ET AL
1/15/2008
DENTON
 
 
2008-27701
TX
DENTON
TX1210017.00
GLENN HYDE ET AL
4/5/2002
DENTON
5249
1757
4574
TX
DENTON
TX1210018.01
THE PROSPECT COMPANY
1/30/2009
DENTON
 
 
2009-19205



Exhibit A, Page 18
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
DENTON
TX1210018.02
PETRUS INVESTMENT LP
9/15/2009
DENTON
 
 
2010-37198
TX
DENTON
TX1210018.04
TEXAS MOTOR SPEEDWAY INC
12/20/2011
DENTON
 
 
2012-25549
TX
DENTON
TX1210019.01
NORTH DALLAS BROKERS INC
5/5/2002
DENTON
5099
1112
69050
TX
DENTON
TX1210020.00
DOROTHY GEBERT
10/12/2001
DENTON
4988
5
137605
TX
DENTON
TX1210021.00
BUCHANAN PARTNERS LTD
11/1/2001
DENTON
4964
1854
 
TX
DENTON
TX1210021.00
BUCHANAN PARTNERS LTD
11/1/2001
 
 
 
 
TX
DENTON
TX1210021.00
BUCHANAN PARTNERS LTD
11/1/2001
 
 
 
 
TX
DENTON
TX1210023.00
LEWAYNE PETERSON TR ET AL
7/31/2006
DENTON
 
 
2006-94361
TX
DENTON AND TARRANT
TX1210024.01
NORTEX MINERALS LP
8/15/2005
DENTON
 
 
2006-21810
TX
DENTON AND TARRANT
TX1210024.01
NORTEX MINERALS LP
8/15/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210026.01 
PBBM NORTHLAKE LTD
3/2/2009
DENTON
 
 
2009-60422
TX
DENTON AND TARRANT
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
DENTON AND TARRANT
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
DENTON AND TARRANT
TX1210026.01 
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
DENTON
TX1210026.02
DEVON ENERGY PRODUCTION COMPANY LP
6/4/2012
DENTON
 
 
2012-68882
TX
DENTON
TX1210029.00
PETRUS INVESTMENT LP
9/15/2009
DENTON
 
 
2010-37199
TX
DENTON AND TARRANT
TX1210031.13 
LUMINANT MINERAL DEVELOPMENT
3/2/2010
DENTON
 
 
2010-22559
TX
DENTON AND TARRANT
TX1210031.13
LUMINANT MINERAL DEVELOPMENT
3/2/2010
TARRANT
 
 
D210047137
TX
DENTON AND TARRANT
TX1210031.14 
JOHN PORTER FARMS INC
4/21/2014
DENTON
 
 
2014-41356
TX
DENTON AND TARRANT
TX1210031.14 
JOHN PORTER FARMS INC
4/21/2014
TARRANT
 
 
D214084785
TX
DENTON AND TARRANT
TX1210031.15 
BOB CATES ET UX
4/23/2014
DENTON
 
 
2014-41354
TX
DENTON AND TARRANT
TX1210031.15
BOB CATES ET UX
4/23/2014
TARRANT
 
 
D214084785
TX
DENTON AND TARRANT
TX1210031.16
JOE CATES ET UX
4/23/2014
DENTON
 
 
2014-41355
TX
DENTON
TX1210031.17
RUSSELL C HOLLINGSWORTH ET UX
5/6/2014
DENTON
 
 
2014-49256
TX
DENTON
TX1210031.18
CARL BRASWELL ET UX
5/1/2014
DENTON
 
 
2014-41359



Exhibit A, Page 19
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
DENTON
TX1210031.19
GRANT T DOSTERT ET UX
4/24/2014
DENTON
 
 
2014-49255
TX
DENTON AND TARRANT
TX1210031.20 
PAUL D COPENHAVER JR ET UX
5/12/2014
DENTON
 
 
2014-49254
TX
DENTON
TX1210031.22
BARRY LEMONS ET UX
6/5/2014
DENTON
 
 
2014-77321
TX
DENTON
TX1210031.23
JAMES F HUNTER
6/11/2014
DENTON
 
 
2014-61289
TX
DENTON
TX1210031.24
CLYDE E WALL ET UX
7/7/2014
DENTON
 
 
2014-73371
TX
DENTON
TX1210031.25
DARIN G WINGER ET UX
7/9/2014
DENTON
 
 
2014-73372
TX
DENTON
TX1210031.26
PAUL J FLEURY ET UX
7/17/2014
DENTON
 
 
2014-77320
TX
DENTON AND TARRANT
TX1210031.27
JOHN MURLEY
7/24/2014
DENTON
 
 
2014-82676
TX
DENTON AND TARRANT
TX1210031.27
JOHN MURLEY
7/24/2014
TARRANT
 
 
D215142691
TX
DENTON AND TARRANT
TX1210031.28
SUE WORKS
5/16/2014
DENTON
 
 
2014-61290
TX
DENTON AND TARRANT
TX1210031.28
SUE WORKS
5/16/2014
TARRANT
 
 
D214132772
TX
DENTON
TX1210031.29
MARILYN L BOEMER
8/13/2014
TARRANT
 
 
D214195143
TX
DENTON AND TARRANT
TX1210031.30
PAUL A PINSON ET UX
8/13/2014
TARRANT
 
 
D214195144
TX
TARRANT
TX1210031.31
DEBORAH L FLORES
8/13/2014
TARRANT
 
 
D214195145
TX
DENTON AND TARRANT
TX1210031.32
WILLIAM A KIRK
8/18/2014
DENTON
 
 
2014-100907
TX
DENTON AND TARRANT
TX1210031.32
WILLIAM A KIRK
8/18/2014
TARRANT
 
 
D214195142
TX
DENTON
TX1210031.34
MARK ALLEN HUFF
8/9/2014
DENTON
 
 
2014-100906
TX
DENTON
TX1210031.35
CHAD DAVID REITHMEIER ET UX
8/29/2014
DENTON
 
 
2014-100905
TX
DENTON AND TARRANT
TX1210031.36
RICHARD N BROWN ET UX
6/26/2014
DENTON
 
 
2014-109197
TX
DENTON AND TARRANT
TX1210031.36 
RICHARD N BROWN ET UX
6/26/2014
TARRANT
 
 
D214225480
TX
DENTON AND TARRANT
TX1210031.37
PAUL DON CRUSE ET UX
10/8/2014
DENTON
 
 
2014-109196
TX
DENTON AND TARRANT
TX1210031.37 
PAUL DON CRUSE ET UX
 
TARRANT
 
 
D214225481
TX
DENTON AND TARRANT
TX1210031.39 
KENNETH MILLER
10/16/2014
DENTON
 
 
2014-122345
TX
DENTON AND TARRANT
TX1210031.39
KENNETH MILLER
10/16/2014
TARRANT
 
 
D214256085
TX
DENTON
TX1210031.40
ROBERTA MARIE CRUSE
10/8/2014
DENTON
 
 
2014-109195



Exhibit A, Page 20
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
DENTON AND TARRANT
TX1210031.41
LARRY CARSON TIDWELL ET UX
11/6/2014
DENTON
 
 
2015-1219
TX
DENTON AND TARRANT
TX1210031.41 
LARRY CARSON TIDWELL ET UX
11/6/2014
TARRANT
 
 
D214275922
TX
DENTON AND TARRANT
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
DENTON
 
 
2015-1217
TX
DENTON AND TARRANT
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
TARRANT
 
 
D214275920
TX
DENTON
TX1210031.47
JOHNNY G GRACE ET UX
10/29/2014
DENTON
 
 
2015-1222
TX
TARRANT
TX1210031.48
MELISSA M TAYLOR ET VIR
11/11/2014
TARRANT
 
 
D214275921
TX
DENTON
TX1210031.49
JAMES R SOWELL ET UX
9/2/2014
DENTON
 
 
2015-1220
TX
DENTON AND TARRANT
TX1210031.52
JOHN T MASON
8/25/2014
DENTON
 
 
2015-8218
TX
DENTON AND TARRANT
TX1210031.52
JOHN T MASON
8/25/2014
TARRANT
 
 
D215013068
TX
DENTON AND TARRANT
TX1210031.53
SHERRY BUGG
10/24/2014
DENTON
 
 
2015-8217
TX
DENTON AND TARRANT
TX1210031.53
SHERRY BUGG
10/24/2014
TARRANT
 
 
D215013067
TX
DENTON AND TARRANT
TX1210031.56
JAMES R HAIRE ET UX
12/18/2014
DENTON
 
 
2015-14690
TX
DENTON AND TARRANT
TX1210031.56
JAMES R HAIRE ET UX
 
TARRANT
 
 
D215026331
TX
DENTON AND TARRANT
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
DENTON
 
 
2015-14688
TX
DENTON AND TARRANT
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
TARRANT
 
 
D215046447
TX
DENTON
TX1210031.58
RANDELL M DAY
1/6/2015
DENTON
 
 
2015-14689
TX
DENTON AND TARRANT
TX1210031.59
KEVIN SIMMONS
2/5/2015
DENTON
 
 
2015-26717
 
DENTON AND TARRANT
TX1210031.59
KEVIN SIMMONS
 
TARRANT
 
 
D215046448
TX
DENTON AND TARRANT
TX1210031.60
ANGELA DAONNE RAWIE
8/19/2014
DENTON
 
 
2015-26718
 
DENTON AND TARRANT
TX1210031.60
ANGELA DAONNE RAWIE
 
TARRANT
 
 
D215052665
TX
DENTON
TX1210031.64
CARRIE RENE RENDON
11/13/2014
DENTON
 
 
2015-60638
TX
DENTON
TX1210031.66
TIFFANY D MAYES ET AL
6/9/2015
DENTON
 
 
2015-117487
TX
DENTON
TX1210031.67
JERRY L SMART ET UX
12/5/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.68
WILLIAM G BAKER
12/3/2015
DENTON
 
 
PENDING



Exhibit A, Page 21
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
DENTON
TX1210031.69
JAMES E BROOME ET UX
12/3/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.70
RICHARD A CIAMPA ET UX
12/2/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.71
JASBIR SIDHU ET UX
12/7/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.72
GARY ALLEN MIRON ET UX
12/7/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.73
MARCIA J WIETING
12/4/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210039.02
A & C CATTLE COMPANY LLC
8/19/2014
DENTON
 
 
2014-90016
TX
DENTON
TX1210044.00
PETRUS INVESTMENT LP
8/4/2010
DENTON
 
 
2010-89083
TX
DENTON
TX1210048.01
INTEL CORPORATION
9/23/2010
DENTON
 
 
2010-98249
TX
DENTON
TX1210051.01
ALLIANCE AIRPORT AUTHORITY INC
5/3/2011
DENTON
 
 
2011-42422
TX
DENTON
TX1210051.01
ALLIANCE AIRPORT AUTHORITY INC
 
 
 
 
 
TX
DENTON
TX1210052.00
HOWARD PETERSON IRREVOC TR
5/4/2011
DENTON
 
 
2011-42421
TX
DENTON
TX1210056.99
INTEL CORPORATION
10/25/2011
DENTON
 
 
2011-103169
TX
DENTON
TX1210060.01
ROXANNE HARMONSON DOLPH
9/19/2011
DENTON
 
 
2011-90979
TX
DENTON
TX1210060.02
MARIE PETTY ETHRIDGE
9/20/2011
DENTON
 
 
2011-93491
TX
DENTON
TX1210060.03
PETER C HARMONSON III
9/19/2011
DENTON
 
 
2011-93493
TX
DENTON
TX1210060.04
BOBBY KIRK HARMONSON
9/19/2011
DENTON
 
 
2011-93492
TX
DENTON
TX1210060.05
DAVID L HARMONSON
9/19/2011
DENTON
 
 
2011-93494
TX
DENTON
TX1210060.06
PAULA H DUNCAN
9/19/2011
DENTON
 
 
2011-93495
TX
DENTON
TX1210060.07
LEE ANN THOMAS MILLER
9/29/2011
DENTON
 
 
2011-102938
TX
DENTON
TX1210060.08
RITA CARMA LEE DAVIS
9/22/2011
DENTON
 
 
2011-102941
TX
DENTON
TX1210060.09
CATHERINE LYNN THOMAS HAMILTON
9/29/2011
DENTON
 
 
2011-102940
TX
DENTON
TX1210060.10
DAVID EDWIN LEE
9/28/2011
DENTON
 
 
2011-102939
TX
DENTON
TX1210060.11
NONA LOIS LEE STONE
9/22/2011
DENTON
 
 
2011-102935
TX
DENTON
TX1210060.12
WILLIAM S SWAN
9/30/2011
DENTON
 
 
2011-102936
TX
DENTON
TX1210060.13
LINDA THOMAS
10/11/2011
DENTON
 
 
2011-102937
TX
DENTON
TX1210060.14
MELBA JEAN LEE KOVICS
9/22/2011
DENTON
 
 
2011-104265
TX
DENTON
TX1210060.15
ROBERT EARL LEE
9/22/2011
DENTON
 
 
2011-104264
TX
DENTON
TX1210060.16
ARLIN LEE
9/29/2011
DENTON
 
 
2011-104263
TX
DENTON
TX1210060.17
LESLIE JO BALTON
10/18/2011
DENTON
 
 
2011-106798
TX
DENTON
TX1210060.18
PERRY VAN MOORE
10/20/2011
DENTON
 
 
2011-106797
TX
DENTON
TX1210060.20
ROBERT BEAMS
10/20/2011
DENTON
 
 
2011-106796
TX
DENTON
TX1210060.21
BETTY BELLAMY
10/20/2011
DENTON
 
 
2011-106791
TX
DENTON
TX1210060.22
J RUSSELL BELLAMY
10/20/2011
DENTON
 
 
2011-106792



Exhibit A, Page 22
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
DENTON
TX1210060.23
RODNEY L LEE
9/29/2011
DENTON
 
 
2011-106793
TX
DENTON
TX1210060.24
IDELLA L MCFARLEN
10/24/2011
DENTON
 
 
2011-110028
TX
DENTON
TX1210060.25
OTIS E SMITH
10/24/2011
DENTON
 
 
2011-106794
TX
DENTON
TX1210060.26
RKJR PROPERTIES LTD
11/18/2011
DENTON
 
 
2011-113741
TX
DENTON
TX1210060.27
ROBERT HUFF MITCHELL C TRUST
11/18/2011
DENTON
 
 
2011-113740
TX
DENTON
TX1210060.28
JEAN EVELYN MITCHELL C TRUST
11/18/2011
DENTON
 
 
2011-113739
TX
DENTON
TX1210060.29
JOHN E GIBSON
11/1/2011
DENTON
 
 
2011-110026
TX
DENTON
TX1210060.30
LINDA W COLLINS
10/20/2011
DENTON
 
 
2011-110027
TX
DENTON
TX1210060.31
STEVEN LEE THOMAS
10/25/2011
DENTON
 
 
2011-110029
TX
DENTON
TX1210060.32
SUE WOOLDRIDGE
10/20/2011
DENTON
 
 
2011-110031
TX
DENTON
TX1210060.33
JANE REYNOLDS
10/20/2011
DENTON
 
 
2011-110030
TX
DENTON
TX1210060.34
CAROLYN WEST
11/11/2011
DENTON
 
 
2011-113738
TX
DENTON
TX1210060.35
JACK E SMITH
11/7/2011
DENTON
 
 
2011-113743
TX
DENTON
TX1210060.36
STAN COMBEST ET UX
10/5/2011
DENTON
 
 
2011-113742
TX
DENTON
TX1210060.37
SHARON R VANDERGRIFT
11/17/2011
DENTON
 
 
2011-117400
TX
DENTON
TX1210060.38
CYNTHIA RAINEY YEWELL ET AL
12/13/2011
DENTON
 
 
2012-910
TX
DENTON
TX1210060.39
KENNETH WAYNE RAINEY
12/13/2011
DENTON
 
 
2012-909
TX
DENTON
TX1210060.40
JENNIFER R RAINEY ESTATE
12/13/2011
DENTON
 
 
2012-908
TX
DENTON
TX1210060.41
FW SPORTS AUTHORITY INC
12/20/2011
DENTON
 
 
2011-121883
TX
DENTON
TX1210060.42
THE PROSPECT COMPANY
11/10/2011
DENTON
 
 
2012-4688
TX
DENTON
TX1210060.43
FRANKIE JO LEE ROBBINS ET AL
2/15/2011
DENTON
 
 
2011-22216
TX
DENTON
TX1210060.44
CITY OF FORT WORTH
8/24/2012
DENTON
 
 
2012-108148
TX
DENTON
TX1210060.45
TEXAS MOTOR SPEEDWAY INC
3/7/2013
DENTON
 
 
2013-39639
TX
DENTON
TX1210060.46
ST TX MF-115929
11/5/2013
DENTON
 
 
2013-143751
TX
DENTON
TX1210060.47
MONTE CLAMPITT
6/27/2013
DENTON
 
 
2013-143747
TX
DENTON
TX1210060.48
MARK MCADAMS
7/9/2013
DENTON
 
 
2013-143749
TX
DENTON
TX1210060.49
MARCELLA P STRICKLAND
7/9/2013
DENTON
 
 
2013-143750
TX
DENTON
TX1210060.50
MARSHA A CRAWFORD
7/9/2013
DENTON
 
 
2013-143748
TX
DENTON
TX1210060.51
JAMES E PEPPER
7/9/2013
DENTON
 
 
2014-1197
TX
DENTON
TX1210060.52
BUCHANAN PARTNERS LTD
7/1/2014
DENTON
 
 
2014-73370
TX
DENTON
TX1210060.53
PETRUS INVESTMENT LP
4/22/2014
DENTON
 
 
2014-49248
TX
DENTON
TX1210066.01
LAHONDA JO PETERSON
5/12/2010
DENTON
 
 
2010-55825
TX
DENTON
TX1210066.01
LAHONDA JO PETERSON
5/12/2010
 
 
 
 
TX
DENTON
TX1210066.02
TRUETT WELDON PETERSON
5/12/2010
DENTON
 
 
2010-60220
TX
DENTON
TX1210066.02
TRUETT WELDON PETERSON
 
 
 
 
 



Exhibit A, Page 23
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TX
DENTON
TX1210067.00
BLM TX NM-101032
9/1/1998
DENTON
 
 
 
TX
DENTON
TX1210069.00
GLORIA HAMMACK REV TRUST ET AL
6/1/2006
DENTON
 
 
2006-81898
TX
DENTON
TX1210071.00
ST TX MF-114704
1/8/2013
DENTON
 
 
2013-14110
TX
DENTON
TX1210072.01
NORTEX MINERALS LP
3/1/2013
DENTON
 
 
2013-21369
TX
DENTON
TX1210074.00
WILLIAMS QUALITY RENTAL LLC
8/5/2013
DENTON
 
 
2013-111254
TX
DENTON
TX1210075.00
AHMAD FAMILY PARTNERSHIP
1/9/2014
DENTON
 
 
2014-3716
TX
DENTON
TX1210079.00
RUSSELL E HALL ET UX
4/23/2014
DENTON
 
 
2014-41360
TX
DENTON
TX1210083.00
RAYMOND MICHAEL CHARLEY
12/3/2015
DENTON
 
 
PENDING
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
DENTON
 
 
2008-51627
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
TARRANT
 
 
D206181584
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
3/18/2003
DENTON
 
 
2008-65818
TX
DENTON AND TARRANT
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
 
TARRANT
 
 
D203127485
TX
DENTON AND TARRANT
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
DENTON
 
 
2008-65819
TX
DENTON AND TARRANT
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
TARRANT
 
 
D203325911
TX
DENTON AND TARRANT
TX4390499.03
ELIZABETH P CARVER ESTATE
3/15/2003
DENTON
 
 
2008-65820
TX
DENTON AND TARRANT
TX4390499.03 
ELIZABETH P CARVER ESTATE
3/15/2003
TARRANT
 
 
D203325910
TX
DENTON AND TARRANT
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
DENTON
 
 
2008-65821
TX
DENTON AND TARRANT
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
TARRANT
 
 
D203127484
TX
DENTON AND TARRANT
TX4390499.05 
JEAN CARTWRIGHT DICKSON
3/18/2003
DENTON
 
 
2008-65822
TX
DENTON AND TARRANT
TX4390499.05
JEAN CARTWRIGHT DICKSON
3/18/2003
TARRANT
 
 
D203127483



Exhibit A, Page 24
3230471v2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ST
County
File ID
Lessor
Lease Dated
Recorded County
Vol/Book
Page
Instrument No.
TX
TARRANT AND DENTON
TX1210031.38
SUE A WORKS
5/16/2014
DENTON
 
 
2014-61290
TX
TARRANT AND DENTON
TX1210031.38
SUE A WORKS
5/16/2014
TARRANT
 
 
D214132772
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
5/1/2003
DENTON
 
 
2004-124550
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
 
TARRANT
 
 
D203315430
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00 
NORTEX MINERALS LP
 
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
TARRANT AND DENTON
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.01 
WAUNITA L CLARK
8/12/2001
DENTON
4931
1803
101800
TX
TARRANT AND DENTON
TX1210011.01
WAUNITA L CLARK
8/12/2001
TARRANT
 
 
D203174562
TX
TARRANT AND DENTON
TX1210011.01 
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
 
TARRANT AND DENTON
TX1210011.01 
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
DENTON
4931
1807
101801
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
TARRANT
 
 
D203174564
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
 
 
 
 

TX
TARRANT AND DENTON
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
DENTON
4931
1812
101802
TX
TARRANT AND DENTON
TX1210011.03 
JACK CROWLEY ET AL
8/27/2001
TARRANT
 
 
D203174561
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03 
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
TARRANT AND DENTON
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
DENTON
5000
1164
4043
TX
TARRANT AND DENTON
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
TARRANT
 
 
D202037586
TX
TARRANT AND DENTON
TX1210012.02 
DR C B KENDALL EST
12/17/2001
DENTON
5000
1169
4044
TX
TARRANT AND DENTON
TX1210012.02
DR C B KENDALL EST
12/17/2001
TARRANT
 
 
D202037587
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
DENTON
 
 
2009-60422
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
TARRANT AND DENTON
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
TARRANT AND DENTON
TX1210031.13
LUMINANT MINERAL DEVELOPMENT
3/2/2010
DENTON
 
 
2010-22559
TX
TARRANT AND DENTON
TX1210031.13
LUMINANT MINERAL DEVELOPMENT
3/2/2010
TARRANT
 
 
D210047137
TX
TARRANT AND DENTON
TX1210031.14 
JOHN PORTER FARMS INC
4/21/2014
DENTON
 
 
2014-41356
TX
TARRANT AND DENTON
TX1210031.14
JOHN PORTER FARMS INC
4/21/2014
TARRANT
 
 
D214084785

TX
TARRANT AND DENTON
TX1210031.15 
BOB CATES ET UX
4/23/2014
DENTON
 
 
2014-41354
TX
TARRANT AND DENTON
TX1210031.15
BOB CATES ET UX
4/23/2014
TARRANT
 
 
D214084785
TX
TARRANT AND DENTON
TX1210031.16 
JOE CATES ET UX
4/23/2014
DENTON
 
 
2014-41355
TX
TARRANT AND DENTON
TX1210031.20
PAUL D COPENHAVER JR ET UX
5/12/2014
DENTON
 
 
2014-49254
TX
TARRANT AND DENTON
TX1210031.27
JOHN MURLEY
7/24/2014
DENTON
 
 
2014-82676
TX
TARRANT AND DENTON
TX1210031.27 
JOHN MURLEY
7/24/2014
TARRANT
 
 
D215142691
TX
TARRANT AND DENTON
TX1210031.28
SUE WORKS
5/16/2014
DENTON
 
 
2014-61290
TX
TARRANT AND DENTON
TX1210031.28
SUE WORKS
5/16/2014
TARRANT
 
 
D214132772
TX
TARRANT AND DENTON
TX1210031.30
PAUL A PINSON ET UX
8/13/2014
TARRANT
 
 
D214195144
TX
TARRANT AND DENTON
TX1210031.31
DEBORAH L FLORES
8/13/2014
TARRANT
 
 
D214195145
TX
TARRANT AND DENTON
TX1210031.32
WILLIAM A KIRK
8/18/2014
DENTON
 
 
2014-100907
TX
TARRANT AND DENTON
TX1210031.32
WILLIAM A KIRK
8/18/2014
TARRANT
 
 
D214195142
TX
TARRANT AND DENTON
TX1210031.36
RICHARD N BROWN ET UX
6/26/2014
DENTON
 
 
2014-109197
TX
TARRANT AND DENTON
TX1210031.36
RICHARD N BROWN ET UX
6/26/2014
TARRANT
 
 
D214225480
TX
TARRANT AND DENTON
TX1210031.37
PAUL DON CRUSE ET UX
10/8/2014
DENTON
 
 
2014-109196
TX
TARRANT AND DENTON
TX1210031.37
PAUL DON CRUSE ET UX
 
TARRANT
 
 
D214225481
TX
TARRANT AND DENTON
TX1210031.39
KENNETH MILLER
10/16/2014
DENTON
 
 
2014-122345
TX
TARRANT AND DENTON
TX1210031.39 
KENNETH MILLER
10/16/2014
TARRANT
 
 
D214256085
TX
TARRANT AND DENTON
TX1210031.41
LARRY CARSON TIDWELL ET UX
11/6/2014
DENTON
 
 
2015-1219
TX
TARRANT AND DENTON
TX1210031.41
LARRY CARSON TIDWELL ET UX
11/6/2014
TARRANT
 
 
D214275922
TX
TARRANT AND DENTON
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
DENTON
 
 
2015-1217

TX
TARRANT AND DENTON
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
TARRANT
 
 
D214275920
TX
TARRANT AND DENTON
TX1210031.53
SHERRY BUGG
10/24/2014
DENTON
 
 
2015-8217
TX
TARRANT AND DENTON
TX1210031.53
SHERRY BUGG
10/24/2014
TARRANT
 
 
D215013067
TX
TARRANT AND DENTON
TX1210031.56
JAMES R HAIRE ET UX
12/18/2014
DENTON
 
 
2015-14690
TX
TARRANT AND DENTON
TX1210031.56 
JAMES R HAIRE ET UX
 
TARRANT
 
 
D215026331
TX
TARRANT AND DENTON
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
DENTON
 
 
2015-14688
TX
TARRANT AND DENTON
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
TARRANT
 
 
D215046447
TX
TARRANT AND DENTON
TX1210031.59
KEVIN SIMMONS
2/5/2015
DENTON
 
 
2015-26717
 
TARRANT AND DENTON
TX1210031.59
KEVIN SIMMONS
 
TARRANT
 
 
D215046448
TX
TARRANT AND DENTON
TX1210031.60
ANGELA DAONNE RAWIE
8/19/2014
DENTON
 
 
2015-26718
 
TARRANT AND DENTON
TX1210031.60
ANGELA DAONNE RAWIE
 
TARRANT
 
 
D215052665
TX
TARRANT
TX1210031.54
SUSAN BURKE
1/8/2015
TARRANT
 
 
D215021177
TX
TARRANT
TX1210031.65
RICK M WATSON ET UX
1/5/2015
TARRANT
 
 
D215118278
TX
TARRANT
TX4390439.00
PERRY N BRANUM ET UX
7/4/2005
TARRANT
 
 
D205385729
TX
TARRANT
TX4390439.00
PERRY N BRANUM ET UX
7/4/2005
 
 
 
 
TX
TARRANT
TX4390440.00
RICKY L SONNEVELT
7/5/2005
TARRANT
 
 
D205385532
TX
TARRANT
TX4390441.00
SANDRA G SMITH
7/4/2005
TARRANT
 
 
D205385531
TX
TARRANT
TX4390442.00
JOYCE L PLUMMER
7/4/2005
TARRANT
 
 
D205385527
TX
TARRANT
TX4390443.00
MARJORIE FAY WATT
7/4/2005
TARRANT
 
 
D205385541
TX
TARRANT
TX4390444.00
BENNEY MARTIN
7/4/2005
TARRANT
 
 
D205385542
TX
TARRANT
TX4390446.00
ROBERT L JOHNSON
3/27/2006
TARRANT
 
 
D206194134
TX
TARRANT
TX4390447.00
ANTONIO GARCIA ET UX
3/27/2006
TARRANT
 
 
D206194133
TX
TARRANT
TX4390448.00
GLADYS S HAYS TRUSTEE ETAL
3/27/2006
TARRANT
 
 
D206194131
TX
TARRANT
TX4390449.00
SUNTRUST EQUITY FUNDING LL
1/17/2006
TARRANT
 
 
D206085659
TX
TARRANT
TX4390450.00
TANYA L LAIRD
8/29/2005
TARRANT
 
 
D205385539
TX
TARRANT
TX4390451.00
GLADYS HAYS
7/5/2005
TARRANT
 
 
D205385736
TX
TARRANT
TX4390452.00
JIMMY EARL MCMILLIN
7/14/2005
TARRANT
 
 
D205385544
TX
TARRANT
TX4390452.00
JIMMY EARL MCMILLIN
7/14/2005
 
 
 
 

TX
TARRANT
TX4390453.00
SUSAN E EASTHAM ET VIR
7/4/2005
TARRANT
 
 
D205385732
TX
TARRANT
TX4390455.00
PAUL POLIZZO ET AL
7/4/2005
TARRANT
 
 
D205385528
TX
TARRANT
TX4390456.00
REX V BAGBY
3/27/2006
TARRANT
 
 
D206194128
TX
TARRANT
TX4390456.00
REX V BAGBY
3/27/2006
 
 
 
 
TX
TARRANT
TX4390457.00
BONNIE M PALMER
7/4/2005
TARRANT
 
 
D205385525
TX
TARRANT
TX4390458.00
STEVEN A FUSCO
7/4/2005
TARRANT
 
 
D205358012
TX
TARRANT
TX4390459.00
FIRST BAPTIST CHURCH HASLE
8/18/2005
TARRANT
 
 
D205385734
TX
TARRANT
TX4390460.00
WILLIAM E FRISBIE
7/4/2005
TARRANT
 
 
D205385735
TX
TARRANT
TX4390460.00
WILLIAM E FRISBIE
7/4/2005
 
 
 
 
TX
TARRANT
TX4390461.00
CHARLES T JACKSON
7/4/2005
TARRANT
 
 
D205385535
TX
TARRANT
TX4390462.00
ALICE M LAIRD ESTATE
7/4/2005
TARRANT
 
 
D205385537
TX
TARRANT
TX4390463.00
CINDY J LAIRD
8/11/2005
TARRANT
 
 
D205385538
TX
TARRANT
TX4390464.00
MAUDIE C PIKE
7/4/2005
TARRANT
 
 
D205385526
TX
TARRANT
TX4390466.00
EULALIA G WALSH
7/4/2005
TARRANT
 
 
D205385521
TX
TARRANT
TX4390469.00
MARY ANN CLAUNCH
7/4/2005
TARRANT
 
 
D205385730
TX
TARRANT
TX4390469.00
MARY ANN CLAUNCH
7/4/2005
 
 
 
 
TX
TARRANT
TX4390471.00
NORTEX MINERALS LP
1/1/2006
TARRANT
 
 
D206083608
TX
TARRANT
TX4390471.00
NORTEX MINERALS LP
1/1/2006
 
 
 
 
TX
TARRANT
TX4390471.00
NORTEX MINERALS LP
1/1/2006
 
 
 
 
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
TARRANT
 
 
D206157277
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
 
 
 
 
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
 
 
 
 
TX
TARRANT
TX4390472.00
NORTEX MINERALS LP
3/1/2006
 
 
 
 
TX
TARRANT
TX4390473.00
LUTHER J LEE
3/27/2006
TARRANT
 
 
D206194129
TX
TARRANT
TX4390474.00
NORTEX MINERALS LP
7/1/2006
TARRANT
 
 
D206264635
TX
TARRANT
TX4390474.00
NORTEX MINERALS LP
7/1/2006
 
 
 
 
TX
TARRANT
TX4390474.00
NORTEX MINERALS LP
7/1/2006
 
 
 
 
TX
TARRANT
TX4390475.00
JOEL BULLARD ET AL
7/4/2005
TARRANT
 
 
D205296490
TX
TARRANT
TX4390476.00
MARVIN C HICKS ET UX
7/4/2005
TARRANT
 
 
D205275273
TX
TARRANT
TX4390478.00
JOLENE J OWEN
7/4/2005
TARRANT
 
 
D205296491
TX
TARRANT
TX4390479.00
SABRINA CUSTOM HOMES INC
7/4/2005
TARRANT
 
 
D205278478
TX
TARRANT
TX4390480.00
STEPHEN V SALADINO ET UX
7/4/2005
TARRANT
 
 
D205278476
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
DENTON
 
 
2008-51627
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
TARRANT
 
 
D206181584

TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT AND DENTON
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
TARRANT
TX4390482.00
JERRY REYNOLDS ET UX
9/27/2004
TARRANT
 
 
D204342258
TX
TARRANT
TX4390483.00
FRANCES BALTZELLE ET AL
12/14/2004
TARRANT
 
 
D205006114
TX
TARRANT
TX4390484.00
CITY OF FORT WORTH
7/5/2005
TARRANT
 
 
D205228842
TX
TARRANT
TX4390488.00
NORTEX MINERALS LP
8/25/2004
TARRANT
 
 
D204331034
TX
TARRANT
TX4390488.00
NORTEX MINERALS LP
8/25/2004
 
 
 
 
TX
TARRANT
TX4390488.00
NORTEX MINERALS LP
8/25/2004
LEASE IS ONLY TARRANT COUNTY
 
TX
TARRANT
TX4390490.00
DUNCAN TRUST, GEORGIA REEV
7/19/2004
TARRANT
 
 
D204251927
TX
TARRANT
TX4390492.00
NORTEX MINERALS LP
8/1/2005
TARRANT
 
 
D206079752
TX
TARRANT
TX4390492.00
NORTEX MINERALS LP
8/1/2005
 
 
 
 
TX
TARRANT
TX4390492.00
NORTEX MINERALS LP
8/1/2005
LEASE IS ONLY TARRANT COUNTY
 
TX
TARRANT
TX4390493.00
DEWEY EUGENE COZART ET AL
1/31/2003
TARRANT
 
 
D203086385
TX
TARRANT
TX4390493.00
DEWEY EUGENE COZART ET AL
1/31/2003
 
 
 
 
TX
TARRANT
TX4390494.01
RANDALL L KUYKENDALL
4/13/2007
TARRANT
 
 
D207160623
TX
TARRANT
TX4390496.00
JOAN MCKINLEY
5/21/2007
TARRANT
 
 
D207298724
TX
TARRANT
TX4390497.00
MATTHIAS T SNOW ET UX
5/1/2007
TARRANT
 
 
D207239253
TX
TARRANT
TX4390498.00
CITY OF HASLET TEXAS
7/28/2006
TARRANT
 
 
D207117708
TX
TARRANT AND DENTON
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
3/18/2003
DENTON
 
 
2008-65818
TX
TARRANT AND DENTON
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
 
TARRANT
 
 
D203127485
TX
TARRANT AND DENTON
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
DENTON
 
 
2008-65819
TX
TARRANT AND DENTON
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
TARRANT
 
 
D203325911
TX
TARRANT AND DENTON
TX4390499.03
ELIZABETH P CARVER ESTATE
3/15/2003
DENTON
 
 
2008-65820
TX
TARRANT AND DENTON
TX4390499.03 
ELIZABETH P CARVER ESTATE
3/15/2003
TARRANT
 
 
D203325910
TX
TARRANT AND DENTON
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
DENTON
 
 
2008-65821

TX
TARRANT AND DENTON
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
TARRANT
 
 
D203127484
TX
TARRANT AND DENTON
TX4390499.05 
JEAN CARTWRIGHT DICKSON
3/18/2003
DENTON
 
 
2008-65822
TX
TARRANT AND DENTON
TX4390499.05
JEAN CARTWRIGHT DICKSON
3/18/2003
TARRANT
 
 
D203127483
TX
TARRANT AND DENTON
TX4390500.00
NORTEX MINERALS LP
5/1/2008
TARRANT
 
 
D208187570
TX
TARRANT AND DENTON
TX4390500.00
NORTEX MINERALS LP
5/1/2008
 
 
 
 
TX
TARRANT AND DENTON
TX4390500.00
NORTEX MINERALS LP
5/1/2008
 
 
 
 
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
TARRANT
 
 
D207117705
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
 
 
 
 
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
 
 
 
 
TX
TARRANT AND DENTON
TX4390501.00
NORTEX MINERALS LP
1/15/2007
 
 
 
 
TX
TARRANT
TX4390502.00
BELL HELICOPTER TEXTRON IN
7/14/2006
TARRANT
 
 
D206297170
TX
TARRANT
TX4390503.00
JOHN D WASHBURN
7/4/2005
TARRANT
 
 
D205385522
TX
TARRANT
TX4390504.00
FERNANDO MORENO SR
7/4/2005
TARRANT
 
 
D205385545
TX
TARRANT
TX4390507.01
RICHARD WHATLEY
1/28/2007
TARRANT
 
 
D207145911
TX
TARRANT
TX4390507.02
R W WHATLEY JR
1/28/2007
TARRANT
 
 
D207107620
TX
TARRANT
TX4390507.03
CHARLES J WHATLEY
1/28/2007
TARRANT
 
 
D207107652
TX
TARRANT
TX4390507.04
LINDA C KILLIAN
1/28/2007
TARRANT
 
 
D207107615
TX
TARRANT
TX4390507.05
BABIE RUTH PRICE HILL
1/28/2007
TARRANT
 
 
D207107619
TX
TARRANT
TX4390507.06
DOROTHY WHATLEY DANIEL
1/28/2007
TARRANT
 
 
D207107618
TX
TARRANT
TX4390507.07
LYNDA WHATLEY FRAZIER
1/28/2007
TARRANT
 
 
D207107617
TX
TARRANT
TX4390507.08
JANETT ANN WHATLEY ROSE
1/28/2007
TARRANT
 
 
D207107616
TX
TARRANT
TX4390507.09
STEPHEN L PRICE JR
1/28/2007
TARRANT
 
 
D207107621
TX
TARRANT
TX4390507.10
SUSAN LORAINE DE MELIK
1/28/2007
TARRANT
 
 
D207128283
TX
TARRANT
TX4390507.11
FRANCES WHATLEY SHELL
1/28/2007
TARRANT
 
 
D207107651
TX
TARRANT
TX4390507.12
THOMAS EDMUND WHATLEY
1/28/2007
TARRANT
 
 
D207107646
TX
TARRANT
TX4390507.13
WANDA WHATLEY PERRY
1/28/2007
TARRANT
 
 
D207107647
TX
TARRANT
TX4390507.14
EDWARD T SUTTON
1/28/2007
TARRANT
 
 
D207107648
TX
TARRANT
TX4390507.15
WYLENNE WHATLEY MCCULLERS
1/28/2007
TARRANT
 
 
D207107650

TX
TARRANT
TX4390507.16
BOBBY ODELL WHATLEY
1/28/2007
TARRANT
 
 
D207107649
TX
TARRANT
TX4390507.17
CLIFTON A WHATLEY JR
1/28/2007
TARRANT
 
 
D207145910
TX
TARRANT
TX4390507.18
JUANITA POWELL
3/27/2006
TARRANT
 
 
D206194132
TX
TARRANT
TX4390509.01
GREG A LYON
9/10/2007
TARRANT
 
 
D207376727
TX
TARRANT
TX4390509.02
BRADLEY G FELDKAMP
9/10/2007
TARRANT
 
 
D207376726
TX
TARRANT
TX4390510.01
JOYCE L PLUMMER
3/27/2006
TARRANT
 
 
D206194130
TX
TARRANT
TX4390510.02
LOUIS G ULLRICH
3/21/2007
TARRANT
 
 
D207160622
TX
TARRANT
TX4390510.03
CHARLES ULLRICH
3/21/2007
TARRANT
 
 
D208088240
TX
TARRANT
TX4390510.04
ETHAL LEAN MCWAIN
1/28/2008
TARRANT
 
 
D208085146
TX
TARRANT
TX4390511.99
NORTEX MINERALS LP
8/8/2008
TARRANT
 
 
D208313583
TX
TARRANT
TX4390564.00
THOMAS K SENNE ET UX
11/15/2007
TARRANT
 
 
D208086932
TX
TARRANT
TX4390565.00
CHARLES C COONS ET UX
4/3/2008
TARRANT
 
 
D208167620
TX
TARRANT
TX4390566.00
FARRUKH AZIM
4/3/2008
TARRANT
 
 
D208157508
TX
TARRANT
TX4390567.00
MARK E DUNN ET UX
11/15/2007
TARRANT
 
 
D208086950
TX
TARRANT
TX4390568.00
BYRON S JOBE
11/15/2007
TARRANT
 
 
D208086969
TX
TARRANT
TX4390569.00
BRANDON L MILLER ET UX
4/3/2008
TARRANT
 
 
D208157530
TX
TARRANT
TX4390570.00
TEDDIE W ROCKWELL ET UX
4/3/2008
TARRANT
 
 
D208167621
TX
TARRANT
TX4390571.00
J DREW MICHAEL
4/3/2008
TARRANT
 
 
D208157465
TX
TARRANT
TX4390572.00
WILLIAM STEWART ET UX
11/15/2007
TARRANT
 
 
D208086900
TX
TARRANT
TX4390573.00
DAVID HANNAH ET UX
11/15/2007
TARRANT
 
 
D208086905
TX
TARRANT
TX4390574.00
LINDSAY M HARMON AIF YATES
4/3/2008
TARRANT
 
 
D208167624
TX
TARRANT
TX4390575.00
STACEY WHITEHEAD
11/15/2007
TARRANT
 
 
D208086959
TX
TARRANT
TX4390576.00
LORETTA A HOLCOMBE
4/3/2008
TARRANT
 
 
D208157469
TX
TARRANT
TX4390577.00
SUZANNAH P NIELSEN ET VIR
4/3/2008
TARRANT
 
 
D208157478
TX
TARRANT
TX4390578.00
LEROY D SWAMMY ET UX
11/15/2007
TARRANT
 
 
D208086948
TX
TARRANT
TX4390579.00
DARREN J COLLINS ET UX
2/7/2008
TARRANT
 
 
D208086963
TX
TARRANT
TX4390580.00
DONALD J PITTENGER JR
2/7/2008
TARRANT
 
 
D208086955
TX
TARRANT
TX4390581.00
JACQUELINE K RITZ MELMAN
11/15/2007
TARRANT
 
 
D208086907
TX
TARRANT
TX4390582.00
RHONDA K WHITINGTON
11/15/2007
TARRANT
 
 
D208086917
TX
TARRANT
TX4390583.00
SHANE GULDBRANSEN ET UX
2/7/2008
TARRANT
 
 
D208086979
TX
TARRANT
TX4390584.00
LAURA BRICE
4/3/2008
TARRANT
 
 
D208157529
TX
TARRANT
TX4390585.00
ALFREDO MADRID
11/15/2007
TARRANT
 
 
D208086975
TX
TARRANT
TX4390586.00
CHRISTOPHER D CRAWFORD
4/3/2008
TARRANT
 
 
D208157509
TX
TARRANT
TX4390587.00
SPENCER A MCFARLAND ET UX
11/15/2007
TARRANT
 
 
D208086890
TX
TARRANT
TX4390588.00
MARCO TORO ET AL
11/15/2007
TARRANT
 
 
D208086886

TX
TARRANT
TX4390597.00
CITY OF FORT WORTH
8/1/2008
TARRANT
 
 
D208410221
TX
TARRANT
TX4390599.00
JAMIE CARMACK ET UX
11/15/2007
TARRANT
 
 
D208086913
TX
TARRANT
TX4390600.00
DAVID ALLEN BACH ET UX
3/30/2008
TARRANT
 
 
D208157534
TX
TARRANT
TX4390601.00
SHERRY L GRAY KENNEL KARE
3/15/2008
TARRANT
 
 
D208157459
TX
TARRANT
TX4390602.00
CHARLENE STEWART JACKSON I
4/21/2008
TARRANT
 
 
D208157533
TX
TARRANT
TX4390603.00
JAMES K GRAHAM ET UX
2/7/2008
TARRANT
 
 
D208086974
TX
TARRANT
TX4390604.00
JOHN M HUGGARD ET UX
11/15/2007
TARRANT
 
 
D208086973
TX
TARRANT
TX4390605.00
BRIAN L SEEFELDT ET UX
11/15/2007
TARRANT
 
 
D208086922
TX
TARRANT
TX4390606.00
BRYAN PHILLIPS ET UX
11/15/2007
TARRANT
 
 
D208086952
TX
TARRANT
TX4390607.00
DEREK W PORTER ET UX
11/15/2007
TARRANT
 
 
D208086931
TX
TARRANT
TX4390608.00
MARK T BASHAM ET UX
11/15/2007
TARRANT
 
 
D208086972
TX
TARRANT
TX4390609.00
AUGUSTIN MANTEZOLO ET UX
11/15/2007
TARRANT
 
 
D208086996
TX
TARRANT
TX4390610.00
VICTOR CHACON
11/15/2007
TARRANT
 
 
D208086895
TX
TARRANT
TX4390611.00
HOLLY A TEWKSBURY ET VIR
11/15/2007
TARRANT
 
 
D208086986
TX
TARRANT
TX4390612.00
DANIEL E RICHARDSON
11/15/2007
TARRANT
 
 
D208157457
TX
TARRANT
TX4390613.00
LOST SPURS RANCH APARTMENT
3/15/2008
TARRANT
 
 
D208157535
TX
TARRANT
TX4390614.00
ARTHUR LYON JR
11/15/2007
TARRANT
 
 
D208086887
TX
TARRANT
TX4390615.00
JOSE FRANCISCO OLGUIN
11/15/2007
TARRANT
 
 
D208086945
TX
TARRANT
TX4390616.00
KELLY A STANBERY
11/15/2007
TARRANT
 
 
D208086941
TX
TARRANT
TX4390617.00
JUSTIN BERNDT ET UX
4/3/2008
TARRANT
 
 
D208157482
TX
TARRANT
TX4390618.00
PAMELA TENNISON
4/3/2008
TARRANT
 
 
D208191990
TX
TARRANT
TX4390619.00
FRANK S DURHAM III ET UX
4/3/2008
TARRANT
 
 
D208157518
TX
TARRANT
TX4390620.00
CASSANDRA WATKINS
4/3/2008
TARRANT
 
 
D208241463
TX
TARRANT
TX4390621.00
JAMES R KARG ET UX
4/10/2008
TARRANT
 
 
D208157460
TX
TARRANT
TX4390622.00
CHARLES DAVID MARSH ET UX
4/10/2008
TARRANT
 
 
D208157461
TX
TARRANT
TX4390623.00
MARY ANN DAWSON
4/3/2008
TARRANT
 
 
D208157477
TX
TARRANT
TX4390625.00
MARK HICKOK & TROY HODGES
11/15/2007
TARRANT
 
 
D208086980
TX
TARRANT
TX4390626.00
CHANDLER CROUCH ET UX
4/3/2008
TARRANT
 
 
D208157532
TX
TARRANT
TX4390627.00
PABLO XIQUES/ KAREN XIQUES
4/3/2008
TARRANT
 
 
D208157499
TX
TARRANT
TX4390628.00
KEVIN MORRIS ET UX
4/3/2008
TARRANT
 
 
D208157464
TX
TARRANT
TX4390629.00
RICARDO SALAS ET UX
11/15/2007
TARRANT
 
 
D208086984
TX
TARRANT
TX4390630.00
IVAN CHARLES MCBRIDE ET UX
11/15/2007
TARRANT
 
 
D208086946
TX
TARRANT
TX4390631.00
STERLING L MULLIGAN ET UX
11/15/2007
TARRANT
 
 
D208086953
TX
TARRANT
TX4390632.00
DAVID R PETERSON ET UX
11/15/2007
TARRANT
 
 
D208086971
TX
TARRANT
TX4390633.00
ANDREW A BRINSON ET UX
2/7/2008
TARRANT
 
 
D208086954

TX
TARRANT
TX4390634.00
RODNEY GEISLER ET UX
11/15/2007
TARRANT
 
 
D208086909
TX
TARRANT
TX4390635.00
APUL LUMBANTOBING
11/15/2007
TARRANT
 
 
D208086911
TX
TARRANT
TX4390636.00
STEVEN B MOOTY ET UX
11/15/2007
TARRANT
 
 
D208157455
TX
TARRANT
TX4390637.00
KEVIN B TROTMAN ET U X
2/7/2008
TARRANT
 
 
D208086957
TX
TARRANT
TX4390638.00
LOUIS A REED ET UX
4/3/2008
TARRANT
 
 
D208157484
TX
TARRANT
TX4390639.00
NICK S BEAM ET UX
4/3/2008
TARRANT
 
 
D208157488
TX
TARRANT
TX4390640.00
JASON W CHRISTIAN ET UX
4/3/2008
TARRANT
 
 
D208157497
TX
TARRANT
TX4390641.00
STEPHEN E ANDERSON ET UX
4/3/2008
TARRANT
 
 
D208157491
TX
TARRANT
TX4390642.00
MARKUS L MURRAY ET UX
4/3/2008
TARRANT
 
 
D208157494
TX
TARRANT
TX4390643.00
HOWARD ROUTON ET UX
11/15/2007
TARRANT
 
 
D208086908
TX
TARRANT
TX4390644.00
DEREK BAKER ET UX
11/15/2007
TARRANT
 
 
D208086935
TX
TARRANT
TX4390646.00
TIMOTHY A COBB
11/15/2007
TARRANT
 
 
D208086940
TX
TARRANT
TX4390647.00
LARRY CERVANTES ET UX
4/3/2008
TARRANT
 
 
D208157507
TX
TARRANT
TX4390648.00
JAMES B IRWIN
2/7/2008
TARRANT
 
 
D208086960
TX
TARRANT
TX4390649.00
MARCOS NEVAREZ ET UX
2/7/2008
TARRANT
 
 
D208086958
TX
TARRANT
TX4390651.00
JON E RUTLEDGE ET UX
11/15/2007
TARRANT
 
 
D208086919
TX
TARRANT
TX4390652.00
JODY R HUCKABY
11/15/2007
TARRANT
 
 
D208086933
TX
TARRANT
TX4390653.00
MICHELE PIEROTTI
11/15/2007
TARRANT
 
 
D208086899
TX
TARRANT
TX4390654.00
PENNI L BURT
2/7/2008
TARRANT
 
 
D208086967
TX
TARRANT
TX4390655.00
SYLVIA RAMOS
11/15/2007
TARRANT
 
 
D208086927
TX
TARRANT
TX4390656.00
LILLIE ANN GLOVER ET AL
11/15/2007
TARRANT
 
 
D208086982
TX
TARRANT
TX4390658.00
SHANNON TODD FERGUSON
11/15/2007
TARRANT
 
 
D208086928
TX
TARRANT
TX4390659.00
RICHARD S BRIGGS ET UX
11/15/2007
TARRANT
 
 
D208086989
TX
TARRANT
TX4390660.00
LEVI J MILLER ET UX
11/15/2007
TARRANT
 
 
D208086926
TX
TARRANT
TX4390661.00
DEREK SCEARCE ET UX
11/15/2007
TARRANT
 
 
D208086898
TX
TARRANT
TX4390662.00
MARTIN RAMOS JR ET UX
11/15/2007
TARRANT
 
 
D208086925
TX
TARRANT
TX4390663.00
HOWELL FINNIGAN ET UX
11/15/2007
TARRANT
 
 
D208086951
TX
TARRANT
TX4390664.00
BRIAN ALLEN ET UX
11/15/2007
TARRANT
 
 
D208086936
TX
TARRANT
TX4390665.00
DAVID THIBODEAUX ET UX
11/15/2007
TARRANT
 
 
D208086904
TX
TARRANT
TX4390666.00
KELLI PHILLIPS
4/3/2008
TARRANT
 
 
D208157476
TX
TARRANT
TX4390667.00
NANCY E REID
4/3/2008
TARRANT
 
 
D208167622
TX
TARRANT
TX4390668.00
REX DILLINGHAM
4/3/2008
TARRANT
 
 
D208157467
TX
TARRANT
TX4390669.00
BRETT SCHRITTER ET UX
4/3/2008
TARRANT
 
 
D208157480
TX
TARRANT
TX4390670.00
ADAN RAMIREZ ET UX
4/3/2008
TARRANT
 
 
D208157474
TX
TARRANT
TX4390671.00
JUAN F REALEGENO ET UX
4/3/2008
TARRANT
 
 
D208157470

TX
TARRANT
TX4390672.00
JAMES M FEARS IV ET UX
4/3/2008
TARRANT
 
 
D208157479
TX
TARRANT
TX4390673.00
JOSE ANTONIO CINTRON ET UX
4/3/2008
TARRANT
 
 
D208157505
TX
TARRANT
TX4390674.00
IVAN WINROTH AIF DIEGO D
4/3/2008
TARRANT
 
 
D208167623
TX
TARRANT
TX4390675.00
JEREMY W FINCH ET UX
4/3/2008
TARRANT
 
 
D208157466
TX
TARRANT
TX4390676.00
DEBRA FITTS
11/15/2007
TARRANT
 
 
D208086889
TX
TARRANT
TX4390678.00
DOROTHY COSAND
4/3/2008
TARRANT
 
 
D208157492
TX
TARRANT
TX4390679.00
SABRA L DAGEL LAMAR
4/3/2008
TARRANT
 
 
D208157490
TX
TARRANT
TX4390680.00
MATTHEW S HOFFMAN
4/3/2008
TARRANT
 
 
D208157495
TX
TARRANT
TX4390681.00
FELIX MORALES ET UX
4/3/2008
TARRANT
 
 
D208157493
TX
TARRANT
TX4390682.00
JENNIFER DAVIS BYRD
4/3/2008
TARRANT
 
 
D208157496
TX
TARRANT
TX4390683.00
TIMOTHY S ASHWORTH
4/3/2008
TARRANT
 
 
D208157525
TX
TARRANT
TX4390684.00
CHRISTOPHER G STEVENS
4/3/2008
TARRANT
 
 
D208157517
TX
TARRANT
TX4390685.00
JOHN SCOTT JOHNSON ET UX
4/3/2008
TARRANT
 
 
D208157521
TX
TARRANT
TX4390686.00
DAVID A MARTIN ET UX
4/3/2008
TARRANT
 
 
D208157487
TX
TARRANT
TX4390687.00
PAUL A ROBINSON ET UX
4/3/2008
TARRANT
 
 
D208157527
TX
TARRANT
TX4390688.00
CHRISTOPHER W RAPPLEYE ET
4/3/2008
TARRANT
 
 
D208157524
TX
TARRANT
TX4390689.00
TAD LELAND RIZER ET UX
4/3/2008
TARRANT
 
 
D208157510
TX
TARRANT
TX4390690.00
JAMES GREGORY FONTENOT
11/15/2007
TARRANT
 
 
D208086893
TX
TARRANT
TX4390691.00
HEATHER M CROSETTI
11/15/2007
TARRANT
 
 
D208086944
TX
TARRANT
TX4390692.00
SHANNON R PRESLEY
11/15/2007
TARRANT
 
 
D208086888
TX
TARRANT
TX4390693.00
BRENDA L NEAGLE
11/15/2007
TARRANT
 
 
D208086992
TX
TARRANT
TX4390694.00
DAVID HEBENSTREIT
11/15/2007
TARRANT
 
 
D208086910
TX
TARRANT
TX4390695.00
RASEC BARRIENTOS
11/15/2007
TARRANT
 
 
D208157458
TX
TARRANT
TX4390696.00
ATHENA L LOGAN
11/15/2007
TARRANT
 
 
D208086902
TX
TARRANT
TX4390697.00
H A MILLS ET UX
11/15/2007
TARRANT
 
 
D208086914
TX
TARRANT
TX4390698.00
LIZANDRO NARANJO ET UX
11/15/2007
TARRANT
 
 
D208086906
TX
TARRANT
TX4390699.00
CHRISTOPHER WILLIAMSON ET
11/15/2007
TARRANT
 
 
D208086885
TX
TARRANT
TX4390700.00
RUDY B ENCINAS ET UX
11/15/2007
TARRANT
 
 
D208086939
TX
TARRANT
TX4390701.00
PATRICK SCOTT CASTINE ET U
11/15/2007
TARRANT
 
 
D208086947
TX
TARRANT
TX4390702.00
JEFFREY A VOGEL ET UX
11/15/2007
TARRANT
 
 
D208086942
TX
TARRANT
TX4390703.00
SUNNY YOUNG ET AL
11/15/2007
TARRANT
 
 
D208086891
TX
TARRANT
TX4390704.00
DENISE R KENNEDY
2/7/2008
TARRANT
 
 
D208086962
TX
TARRANT
TX4390705.00
MICHAEL A BRANDENBURGH ET
11/15/2007
TARRANT
 
 
D208086924
TX
TARRANT
TX4390706.00
LESLIE R NICAISE JR
11/15/2007
TARRANT
 
 
D208086901
TX
TARRANT
TX4390707.00
REBECCA F BURTON
11/15/2007
TARRANT
 
 
D208086985

TX
TARRANT
TX4390708.00
MICHELE R STYKEL
2/7/2008
TARRANT
 
 
D208086956
TX
TARRANT
TX4390709.00
JEFFREY GODWIN ET AL
2/7/2008
TARRANT
 
 
D208086964
TX
TARRANT
TX4390710.00
JAMES D LOVE ET UX
11/15/2007
TARRANT
 
 
D208086929
TX
TARRANT
TX4390711.00
MARC SANTINI ET UX
2/7/2008
TARRANT
 
 
D208157456
TX
TARRANT
TX4390712.00
MARK A PIERCE ET UX
2/7/2008
TARRANT
 
 
D208086961
TX
TARRANT
TX4390713.00
DANIEL T ROBISON ET UX
11/15/2007
TARRANT
 
 
D208086970
TX
TARRANT
TX4390714.00
JOHN R GOOLSBY ET UX
2/7/2008
TARRANT
 
 
D208086977
TX
TARRANT
TX4390716.00
RACHAEL D ROURE
4/3/2008
TARRANT
 
 
D208157485
TX
TARRANT
TX4390718.00
SYED ATHER IMAM
4/3/2008
TARRANT
 
 
D208157514
TX
TARRANT
TX4390719.00
OMAR RODRIGUEZ
4/3/2008
TARRANT
 
 
D208157501
TX
TARRANT
TX4390720.00
FRANSISCO A COVARRUBIAS
4/3/2008
TARRANT
 
 
D208157526
TX
TARRANT
TX4390721.00
GABRIEL GUZMAN
4/3/2008
TARRANT
 
 
D208157486
TX
TARRANT
TX4390722.00
ERIC D WATERS
4/3/2008
TARRANT
 
 
D208157463
TX
TARRANT
TX4390723.00
DANIEL YUBETA JR ET UX
4/3/2008
TARRANT
 
 
D208157489
TX
TARRANT
TX4390724.00
RASHID J RAHAMAN ET UX
4/3/2008
TARRANT
 
 
D208157504
TX
TARRANT
TX4390725.00
RON S PETTY ET UX
4/3/2008
TARRANT
 
 
D208157473
TX
TARRANT
TX4390726.00
DAVID PAUL PALMER ET UX
4/3/2008
TARRANT
 
 
D208157531
TX
TARRANT
TX4390727.00
ALAN KOLMEIER ET UX
4/3/2008
TARRANT
 
 
D208157498
TX
TARRANT
TX4390734.00
B H LUSCOMBE & K A COVERLY
11/15/2007
TARRANT
 
 
D208086921
TX
TARRANT
TX4390735.00
JEFFREY R SMOUT ET UX
4/3/2008
TARRANT
 
 
D208157511
TX
TARRANT
TX4390736.00
CECILIA SALIMIAN
11/15/2007
TARRANT
 
 
D208086892
TX
TARRANT
TX4390737.00
TED G ELLIS ET UX
11/15/2007
TARRANT
 
 
D208086934
TX
TARRANT
TX4390738.00
JEFFERY M MILLER ET UX
11/15/2007
TARRANT
 
 
D208086991
TX
TARRANT
TX4390739.00
KEVIN KUDRNA
4/3/2008
TARRANT
 
 
D208157528
TX
TARRANT
TX4390740.00
WILLIAM CLARKE
11/15/2007
TARRANT
 
 
D208086912
TX
TARRANT
TX4390741.00
DARREN KEITH MILLER ET UX
11/15/2007
TARRANT
 
 
D208086990
TX
TARRANT
TX4390742.00
RAMON H GALLO ET UX
11/15/2007
TARRANT
 
 
D208086976
TX
TARRANT
TX4390743.00
SHADAWN S BROWN
4/3/2008
TARRANT
 
 
D208157513
TX
TARRANT
TX4390744.00
DIMONE MEYA ET UX
4/3/2008
TARRANT
 
 
D208157516
TX
TARRANT
TX4390745.00
JAVIER RODRIGUEZ
4/3/2008
TARRANT
 
 
D208157462
TX
TARRANT
TX4390746.00
JULIO SOLIS ET UX
2/7/2008
TARRANT
 
 
D208086966
TX
TARRANT
TX4390747.00
JACOB D WEST
11/15/2007
TARRANT
 
 
D208086923
TX
TARRANT
TX4390748.00
JEROME MORGAN ET UX
11/15/2007
TARRANT
 
 
D208086988
TX
TARRANT
TX4390749.00
ERIK A DECAIRE ET UX
11/15/2007
TARRANT
 
 
D208086949
TX
TARRANT
TX4390750.00
DEWAYNE WINROW ET UX
4/3/2008
TARRANT
 
 
D208157520

TX
TARRANT
TX4390751.00
SHERI H BALLARD
2/7/2008
TARRANT
 
 
D208086965
TX
TARRANT
TX4390752.00
DONNY PARSONS
4/3/2008
TARRANT
 
 
D208157515
TX
TARRANT
TX4390753.00
SUSAN FIRES ET VIR
4/3/2008
TARRANT
 
 
D208157506
TX
TARRANT
TX4390754.00
WILLIAM W CALLAHAN ET UX
4/3/2008
TARRANT
 
 
D208157503
TX
TARRANT
TX4390755.00
FIDEL MACIAS ET UX
10/24/2007
TARRANT
 
 
D208086978
TX
TARRANT
TX4390756.00
MICHELLE M BRASUELL-FIFE
2/7/2008
TARRANT
 
 
D208086968
TX
TARRANT
TX4390757.00
MATTHEW KENNEDY ET UX
11/15/2007
TARRANT
 
 
D208086894
TX
TARRANT
TX4390758.00
LAWRENCE ADAMS ET UX
11/15/2007
TARRANT
 
 
D208086903
TX
TARRANT
TX4390767.00
JOSE & JORGE MONTOYA
4/3/2008
TARRANT
 
 
D208157481
TX
TARRANT
TX4390768.00
NAOMI PEASE ET VIR
11/15/2007
TARRANT
 
 
D208086916
TX
TARRANT
TX4390769.00
JAMES A GRICE ET UX
11/15/2007
TARRANT
 
 
D208086987
TX
TARRANT
TX4390770.00
LEISHA & CLIFTON SHELTON
4/3/2008
TARRANT
 
 
D208157468
TX
TARRANT
TX4390771.00
ROBERT KNOWLTON ET UX
2/7/2008
TARRANT
 
 
D208086981
TX
TARRANT
TX4390772.00
SUSAN HORD ACREY ET VIR
7/25/2001
TARRANT
 
 
D201249809
TX
TARRANT
TX4390773.00
KENNER REALTY CORPORATION
2/7/2008
TARRANT
 
 
D208086994
TX
TARRANT
TX4390774.00
SHERMAN & AMY TRYON
4/3/2008
TARRANT
 
 
D208157523
TX
TARRANT
TX4390775.00
THOMAS AND DEBORAH WALSH
11/15/2007
TARRANT
 
 
D208086943
TX
TARRANT
TX4390776.00
JEFFREY & CONNIE JOHNSON
11/15/2007
TARRANT
 
 
D208086937
TX
TARRANT
TX4390777.00
DANIEL & AMANDA RAWLS
4/3/2008
TARRANT
 
 
D208157522
TX
TARRANT
TX4390778.00
RONALD SLONAKER ET UX
4/3/2008
TARRANT
 
 
D208157512
TX
TARRANT
TX4390779.00
BRANDY & DAVID GREEN
11/15/2007
TARRANT
 
 
D208086915
TX
TARRANT
TX4390780.00
CARLOS CARBALLO
4/3/2008
TARRANT
 
 
D208157500
TX
TARRANT
TX4390781.00
JOSHUA & KACIE CROWDER
4/3/2008
TARRANT
 
 
D208157519
TX
TARRANT
TX4390782.00
ARLENE & STEVE SARK
11/15/2007
TARRANT
 
 
D208086897
TX
TARRANT
TX4390783.00
BRANDON & STACY BEARD
11/15/2007
TARRANT
 
 
D208086993
TX
TARRANT
TX4390784.00
JON R CREIGHTON
2/7/2008
TARRANT
 
 
D208157454
TX
TARRANT
TX4390786.00
WILLIAM JOSEPH TUCKER ET U
12/4/2008
TARRANT
 
 
D208461225
TX
TARRANT
TX4390788.00
K GILL & KENDRA WALKER
11/15/2007
TARRANT
 
 
D208086938
TX
TARRANT
TX4390789.00
VINCENT MAGANA ET UX
4/3/2008
TARRANT
 
 
D208157483
TX
TARRANT
TX4390790.00
KEVIN L KLOIBER ET UX
4/3/2008
TARRANT
 
 
D208157472
TX
TARRANT
TX4390791.00
COREY DON CHAMBERS
4/3/2008
TARRANT
 
 
D208157471
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
TARRANT
 
 
D203145423
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
D203145423
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 

TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390793.00
EMMA M BREWER TURPEN ET AL
3/7/2003
 
 
 
 
TX
TARRANT
TX4390817.00
JAMES KENNETH WIGGINS ET U
7/25/2001
TARRANT
 
 
D201249811
TX
TARRANT
TX4390825.00
EUGENE PHILIP BURTNER ET A
7/1/2008
TARRANT
 
 
D208268485
TX
TARRANT
TX4390826.00
DONALD L HUDGINS JR ET AL
5/10/2008
TARRANT
 
 
Duplicate Original D208191991
TX
TARRANT
TX4390826.00
DONALD L HUDGINS JR ET AL
5/10/2008
TARRANT
 
 
D208420204
TX
TARRANT
TX4390828.01
PHILLIP K SOTEL 2000 TRUST
8/5/2002
TARRANT
 
 
D202326159
TX
TARRANT
TX4390828.02
FRANCES L CLARK
8/5/2002
TARRANT
 
 
D203023488
TX
TARRANT
TX4390847.00
FREDERIK FLOREN TRUSTEE
3/3/2003
TARRANT
 
 
D203103742
TX
TARRANT
TX4390847.00
FREDERIK FLOREN TRUSTEE
3/3/2003
 
 
 
 
TX
TARRANT
TX4390848.00
DAVID TOM MCPHERSON ET UX
4/28/2008
TARRANT
 
 
D208191989
TX
TARRANT
TX4390850.00
KENNETH W BRADLEY ET UX
5/8/2008
TARRANT
 
 
D208191988
TX
TARRANT
TX4390852.00
WILLIAM & INA B JAMESON REV TR
10/24/2002
TARRANT
 
 
D203145442
TX
TARRANT
TX4390852.00
WILLIAM & INA B JAMESON REV TR
10/24/2002
 
 
 
 
TX
TARRANT
TX4390852.00
WILLIAM & INA B JAMESON REV TR
10/24/2002
 
 
 
 
TX
TARRANT
TX4390877.00
ALLIANCE HOTEL II LTD
3/17/2009
TARRANT
 
 
D209128427
TX
TARRANT
TX4390878.00
SAGAMORE-FORT WORTH LP
3/17/2009
TARRANT
 
 
D209128428
TX
TARRANT
TX4390916.99
ALICE LAVON BREWER
6/29/2009
TARRANT
 
 
D209177830
TX
TARRANT
TX4390920.99
SUSAN ACREY
8/31/2009
TARRANT
 
 
D209235059
TX
TARRANT AND DENTON
TX4390921.00
MOUNT OLIVET CEMETERY ASSN
8/3/2009
TARRANT
 
 
D209208077
TX
TARRANT AND DENTON
TX4390921.00
MOUNT OLIVET CEMETERY ASSN
8/3/2009
DENTON
 
 
2009-95113
TX
TARRANT
TX4390923.00
ST TX MF-110200
7/14/2009
TARRANT
 
 
D209202877
TX
TARRANT
TX4390958.99
STEVEN W NORTHINGTON
11/10/2009
TARRANT
 
 
D209303332
TX
TARRANT
TX4390960.00
TODD FAMILY LIVING TRUST
12/2/2009
TARRANT
 
 
D209323848
TX
TARRANT
TX4390961.00
PAUL WILBANKS ET UX
12/2/2009
TARRANT
 
 
D209323847
TX
TARRANT
TX4390964.00
JOHN C MCGAUGH
12/14/2009
TARRANT
 
 
D210016299
TX
TARRANT
TX4390965.00
KEVIN A LEE ET UX
12/14/2009
TARRANT
 
 
D210016300

TX
TARRANT
TX4390966.00
MARIELLA E UGAZ ET VIR
12/14/2009
TARRANT
 
 
D210016301
TX
TARRANT
TX4390971.00
CHAD A WHITE ET UX
12/7/2009
TARRANT
 
 
D210016302
TX
TARRANT
TX4390978.00
ST TX 110640
3/23/2010
TARRANT
 
 
D210092561
TX
TARRANT
TX4390983.01
PCP LOST CREEK RANCH NORTH
2/1/2010
TARRANT
 
 
D210107250
TX
TARRANT
TX4390983.02
D L HUDGINS JR
2/1/2010
TARRANT
 
 
D210107249
TX
TARRANT
TX4390984.00
SCOTT GRAZER ET UX
2/12/2010
TARRANT
 
 
D210042820
TX
TARRANT
TX4390987.00
ODETTE NGOIE TSHISEKEDI ET AL
2/12/2010
TARRANT
 
 
D210042817
TX
TARRANT
TX4390988.00
LOST SPURS DEVELOPMENT INC
2/1/2010
TARRANT
 
 
D210107248
TX
TARRANT
TX4390999.00
VIRGINIA ARMENDARIZ
3/24/2010
TARRANT
 
 
D210092557
TX
TARRANT
TX4391000.00
JAIMARIE SANTOS-ROMAN ET VIR
3/15/2010
TARRANT
 
 
D210092558
TX
TARRANT
TX4391001.00
TARE L DURR ET VIR
3/24/2010
TARRANT
 
 
D210092559
TX
TARRANT
TX4391007.00
RICHARD BARBER ET UX
3/25/2010
TARRANT
 
 
D210078911
TX
TARRANT
TX4391011.00
MICHAEL K THURMAN ET UX
4/15/2010
TARRANT
 
 
D210092560
TX
TARRANT
TX4391013.00
JEAN PHILLIPE ISSOM ET UX
4/23/2010
TARRANT
 
 
D210107278
TX
TARRANT
TX4391014.00
AMIR HONARDAR
4/26/2010
TARRANT
 
 
D210123322
TX
TARRANT
TX4391016.00
NICOLE OLBRICH MEEK ET VIR
5/4/2010
TARRANT
 
 
D210107277
TX
TARRANT
TX4391019.00
TONY COUGHLIN ET UX
4/12/2010
TARRANT
 
 
D210123323
TX
TARRANT
TX4391025.01
LONZO E MEDLIN TRUST
8/29/2001
TARRANT
 
 
D201211727
TX
TARRANT
TX4391025.01
LONZO E MEDLIN TRUST
8/29/2001
 
 
 
 
TX
TARRANT
TX4391025.02
FLEISCHAKER MINERAL CO
1/16/2001
TARRANT
 
 
D201277370
TX
TARRANT
TX4391025.02
FLEISCHAKER MINERAL CO
1/16/2001
 
 
 
 
TX
TARRANT
TX4391025.03
FLEISCHAKER MINERAL CO LLC
1/15/2010
TARRANT
 
 
D210042824
TX
TARRANT
TX4391025.04
LANGSTON MINERAL ET AL
4/1/2010
TARRANT
 
 
D210155884
TX
TARRANT
TX4391026.01
MARGARET R SCHLUTER
9/13/2001
TARRANT
15268
73
D201284943
TX
TARRANT
TX4391026.01
MARGARET R SCHLUTER
9/13/2001
 
 
 
 
TX
TARRANT
TX4391026.02
REYNOLDS CHAR TRUST
11/15/2001
TARRANT
15281
430
D201291010
TX
TARRANT
TX4391026.02
REYNOLDS CHAR TRUST
11/15/2001
 
 
 
 
TX
TARRANT
TX4391026.03
N LILLIAN & S REYNOLDS CHAR TR
4/1/2010
TARRANT
 
 
D210199520
TX
TARRANT
TX4391026.04
MARGARET R HUGHES
4/1/2010
TARRANT
 
 
D210155885
TX
TARRANT
TX4391027.00
VIVIANE L SCHMUTZLER ET VIR
6/9/2010
TARRANT
 
 
D210139574
TX
TARRANT
TX4391028.00
BRANTON K LOEWEN ET UX
5/18/2010
TARRANT
 
 
D210139575
TX
TARRANT
TX4391038.00
B-TEX MINERALS LP
8/9/2010
TARRANT
 
 
D210193026
TX
TARRANT
TX4391041.00
NORTEX MINERALS LP
8/4/2010
TARRANT
 
 
D210217434
TX
TARRANT
TX4391043.00
AMBER A BOS
7/28/2010
TARRANT
 
 
D210201300

TX
TARRANT
TX4391045.00
DARREN W JOHNSTON
6/23/2010
TARRANT
 
 
D210211172
TX
TARRANT
TX4391046.00
KELLY WEBBER
8/6/2010
TARRANT
 
 
D210201298
TX
TARRANT
TX4391047.00
MITCHELL TODD
8/16/2010
TARRANT
 
 
D210211173
TX
TARRANT
TX4391048.00
ROBERT KYLE ROGERS ET UX
8/16/2010
TARRANT
 
 
D210206464
TX
TARRANT
TX4391049.00
TINA MORALES
8/16/2010
TARRANT
 
 
D210201299
TX
TARRANT
TX4391053.00
ZHI WANG & XIAPING QU
8/18/2010
TARRANT
 
 
D210206465
TX
TARRANT
TX4391061.00
SHENG-FANG HUANG ET UX
8/31/2010
TARRANT
 
 
D210220317
TX
TARRANT
TX4391063.00
ANG ANDREW OUM
8/31/2010
TARRANT
 
 
D210220316
TX
TARRANT
TX4391067.00
ERIC W BURISKY
8/16/2010
TARRANT
 
 
D210229109
TX
TARRANT
TX4391270.00
THOMAS E RADELL ET UX
4/19/2011
TARRANT
 
 
D211099720
TX
TARRANT
TX4391301.00
XIANPING QU & ZHI WANG
9/14/2011
TARRANT
 
 
D211226008
TX
TARRANT
TX4391311.00
NORTEX MINERALS LP
10/12/2011
TARRANT
 
 
D211253270
TX
TARRANT
TX4391364.01
EAGLE FARMS INC
4/21/2014
TARRANT
 
 
D214084784
TX
TARRANT
TX4391365.01
ROY & EMMA FREER INDIV & TREES
5/13/2014
TARRANT
 
 
D214132771
TX
TARRANT
TX4391367.00
LOTTIE BARTON JOHNSON
8/12/1985
TARRANT
8306
1547
 
TX
TARRANT
TX1210031.33
ROGER DALE JORDAN ET UX
9/24/2014
TARRANT
 
 
D214216579
TX
TARRANT
TX1210031.42
JIMMY CHARLES MOSLEY ET UX
10/24/2014
TARRANT
 
 
D214256084
TX
TARRANT
TX1210031.43
JEFFREY SCOTT CORNELIUS ET UX
11/10/2014
TARRANT
 
 
D214256086
TX
TARRANT
TX1210031.44
DONALD R STARNES ET UX
10/21/2014
TARRANT
 
 
D214275918
TX
TARRANT
TX1210031.45
TAMELA L GILLHAM
7/30/2014
TARRANT
 
 
D214275917
TX
TARRANT
TX1210031.50
GARY D LARIMER ET UX
12/9/2014
TARRANT
 
 
D215002808
TX
TARRANT
TX1210031.51
PHILIP R BOYD
10/17/2014
TARRANT
 
 
D215008926
TX
TARRANT
TX1210031.61
FRANK ROSNER ET UX
3/3/2015
TARRANT
 
 
D215055162
TX
TARRANT
TX1210031.62
PHILLIP WARREN JOHNSON
3/5/2015
TARRANT
 
 
D215068008
TX
TARRANT
TX1210031.63
RODNEY A NESBITT ET UX
7/30/2014
TARRANT
 
 
D215118279
TX
DENTON AND TARRANT
TX1210001.00
NORTEX MINERALS LP
12/1/2006
DENTON
 
 
2007-30172
TX
DENTON AND TARRANT
TX1210001.00
NORTEX MINERALS LP
12/1/2006
 
 
 
 
TX
DENTON AND TARRANT
TX1210002.00
NORTEX MINERALS LP
12/15/2005
DENTON
 
 
2006-35282
TX
DENTON AND TARRANT
TX1210002.00
NORTEX MINERALS LP
12/15/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210003.00
NORTEX MINERALS LP
12/31/2005
DENTON
 
 
2006-72364

TX
DENTON AND TARRANT
TX1210003.00
NORTEX MINERALS LP
12/31/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210004.00
NORTEX MINERALS LP
1/1/2005
DENTON
 
 
2005-35383
TX
DENTON AND TARRANT
TX1210004.00
NORTEX MINERALS LP
1/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
5/1/2003
DENTON
 
 
2004-124550
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
TARRANT
 
 
D203315430
TX
DENTON AND TARRANT
TX1210005.00 
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
5/1/2003
 
 
 
 
TX
DENTON AND TARRANT
TX1210005.00
NORTEX MINERALS LP
 
 
 
 
 
TX
DENTON
TX1210006.00
PETERSON FAMILY TRUST ETAL
11/7/2006
DENTON
 
 
2006-137384
TX
DENTON
TX1210007.00
PATTERSON LOGISTICS SVC
8/20/2007
DENTON
 
 
2007-108522
TX
DENTON AND TARRANT
TX1210008.01
NORTEX MINERALS LP
4/30/2007
DENTON
 
 
2007-69391
TX
DENTON AND TARRANT
TX1210008.01
NORTEX MINERALS LP
4/30/2007
 
 
 
 
TX
DENTON
TX1210008.02
LEOLA W HUGG CHARITABLE TR
10/17/2006
DENTON
 
 
2006-141646
TX
DENTON AND TARRANT
TX1210010.01
NORTEX MINERALS LP
1/1/2005
DENTON
 
 
2005-35383
TX
DENTON AND TARRANT
TX1210010.01
NORTEX MINERALS LP
1/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.01 
WAUNITA L CLARK
8/12/2001
DENTON
4931
1803
101800
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
TARRANT
 
 
D203174562
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.01
WAUNITA L CLARK
8/12/2001
 
 
 
 

 
DENTON AND TARRANT
TX1210011.01 
WAUNITA L CLARK
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02
LAURA BETH BRINKER
8/12/2001
DENTON
4931
1807
101801
TX
DENTON AND TARRANT
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
TARRANT
 
 
D203174564
TX
DENTON AND TARRANT
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02 
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.02
LAURA BETH BRINKER
8/12/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
DENTON
4931
1812
101802
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
TARRANT
 
 
D203174561
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210011.03
JACK CROWLEY ET AL
8/27/2001
 
 
 
 
TX
DENTON AND TARRANT
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
DENTON
5000
1164
4043
TX
DENTON AND TARRANT
TX1210012.01
DR WELLS O STEPHENS EST
12/17/2001
TARRANT
 
 
D202037586
TX
DENTON AND TARRANT
TX1210012.02 
DR C B KENDALL EST
12/17/2001
DENTON
5000
1169
4044
TX
DENTON AND TARRANT
TX1210012.02
DR C B KENDALL EST
12/17/2001
TARRANT
 
 
D202037587
TX
DENTON
TX1210016.00
KENDRA STEPHENS ET AL
1/15/2008
DENTON
 
 
2008-27701
TX
DENTON
TX1210017.00
GLENN HYDE ET AL
4/5/2002
DENTON
5249
1757
4574
TX
DENTON
TX1210018.01
THE PROSPECT COMPANY
1/30/2009
DENTON
 
 
2009-19205

TX
DENTON
TX1210018.02
PETRUS INVESTMENT LP
9/15/2009
DENTON
 
 
2010-37198
TX
DENTON
TX1210018.04
TEXAS MOTOR SPEEDWAY INC
12/20/2011
DENTON
 
 
2012-25549
TX
DENTON
TX1210019.01
NORTH DALLAS BROKERS INC
5/5/2002
DENTON
5099
1112
69050
TX
DENTON
TX1210020.00
DOROTHY GEBERT
10/12/2001
DENTON
4988
5
137605
TX
DENTON
TX1210021.00
BUCHANAN PARTNERS LTD
11/1/2001
DENTON
4964
1854
 
TX
DENTON
TX1210021.00
BUCHANAN PARTNERS LTD
11/1/2001
 
 
 
 
TX
DENTON
TX1210021.00
BUCHANAN PARTNERS LTD
11/1/2001
 
 
 
 
TX
DENTON
TX1210023.00
LEWAYNE PETERSON TR ET AL
7/31/2006
DENTON
 
 
2006-94361
TX
DENTON AND TARRANT
TX1210024.01
NORTEX MINERALS LP
8/15/2005
DENTON
 
 
2006-21810
TX
DENTON AND TARRANT
TX1210024.01
NORTEX MINERALS LP
8/15/2005
 
 
 
 
TX
DENTON AND TARRANT
TX1210026.01 
PBBM NORTHLAKE LTD
3/2/2009
DENTON
 
 
2009-60422
TX
DENTON AND TARRANT
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
DENTON AND TARRANT
TX1210026.01
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
DENTON AND TARRANT
TX1210026.01 
PBBM NORTHLAKE LTD
3/2/2009
 
 
 
 
TX
DENTON
TX1210026.02
DEVON ENERGY PRODUCTION COMPANY LP
6/4/2012
DENTON
 
 
2012-68882
TX
DENTON
TX1210029.00
PETRUS INVESTMENT LP
9/15/2009
DENTON
 
 
2010-37199
TX
DENTON AND TARRANT
TX1210031.13 
LUMINANT MINERAL DEVELOPMENT
3/2/2010
DENTON
 
 
2010-22559
TX
DENTON AND TARRANT
TX1210031.13
LUMINANT MINERAL DEVELOPMENT
3/2/2010
TARRANT
 
 
D210047137
TX
DENTON AND TARRANT
TX1210031.14 
JOHN PORTER FARMS INC
4/21/2014
DENTON
 
 
2014-41356
TX
DENTON AND TARRANT
TX1210031.14 
JOHN PORTER FARMS INC
4/21/2014
TARRANT
 
 
D214084785
TX
DENTON AND TARRANT
TX1210031.15 
BOB CATES ET UX
4/23/2014
DENTON
 
 
2014-41354
TX
DENTON AND TARRANT
TX1210031.15
BOB CATES ET UX
4/23/2014
TARRANT
 
 
D214084785
TX
DENTON AND TARRANT
TX1210031.16
JOE CATES ET UX
4/23/2014
DENTON
 
 
2014-41355
TX
DENTON
TX1210031.17
RUSSELL C HOLLINGSWORTH ET UX
5/6/2014
DENTON
 
 
2014-49256
TX
DENTON
TX1210031.18
CARL BRASWELL ET UX
5/1/2014
DENTON
 
 
2014-41359

TX
DENTON
TX1210031.19
GRANT T DOSTERT ET UX
4/24/2014
DENTON
 
 
2014-49255
TX
DENTON AND TARRANT
TX1210031.20 
PAUL D COPENHAVER JR ET UX
5/12/2014
DENTON
 
 
2014-49254
TX
DENTON
TX1210031.22
BARRY LEMONS ET UX
6/5/2014
DENTON
 
 
2014-77321
TX
DENTON
TX1210031.23
JAMES F HUNTER
6/11/2014
DENTON
 
 
2014-61289
TX
DENTON
TX1210031.24
CLYDE E WALL ET UX
7/7/2014
DENTON
 
 
2014-73371
TX
DENTON
TX1210031.25
DARIN G WINGER ET UX
7/9/2014
DENTON
 
 
2014-73372
TX
DENTON
TX1210031.26
PAUL J FLEURY ET UX
7/17/2014
DENTON
 
 
2014-77320
TX
DENTON AND TARRANT
TX1210031.27
JOHN MURLEY
7/24/2014
DENTON
 
 
2014-82676
TX
DENTON AND TARRANT
TX1210031.27
JOHN MURLEY
7/24/2014
TARRANT
 
 
D215142691
TX
DENTON AND TARRANT
TX1210031.28
SUE WORKS
5/16/2014
DENTON
 
 
2014-61290
TX
DENTON AND TARRANT
TX1210031.28
SUE WORKS
5/16/2014
TARRANT
 
 
D214132772
TX
DENTON
TX1210031.29
MARILYN L BOEMER
8/13/2014
TARRANT
 
 
D214195143
TX
DENTON AND TARRANT
TX1210031.30
PAUL A PINSON ET UX
8/13/2014
TARRANT
 
 
D214195144
TX
TARRANT
TX1210031.31
DEBORAH L FLORES
8/13/2014
TARRANT
 
 
D214195145
TX
DENTON AND TARRANT
TX1210031.32
WILLIAM A KIRK
8/18/2014
DENTON
 
 
2014-100907
TX
DENTON AND TARRANT
TX1210031.32
WILLIAM A KIRK
8/18/2014
TARRANT
 
 
D214195142
TX
DENTON
TX1210031.34
MARK ALLEN HUFF
8/9/2014
DENTON
 
 
2014-100906
TX
DENTON
TX1210031.35
CHAD DAVID REITHMEIER ET UX
8/29/2014
DENTON
 
 
2014-100905
TX
DENTON AND TARRANT
TX1210031.36
RICHARD N BROWN ET UX
6/26/2014
DENTON
 
 
2014-109197
TX
DENTON AND TARRANT
TX1210031.36 
RICHARD N BROWN ET UX
6/26/2014
TARRANT
 
 
D214225480
TX
DENTON AND TARRANT
TX1210031.37
PAUL DON CRUSE ET UX
10/8/2014
DENTON
 
 
2014-109196
TX
DENTON AND TARRANT
TX1210031.37 
PAUL DON CRUSE ET UX
 
TARRANT
 
 
D214225481
TX
DENTON AND TARRANT
TX1210031.39 
KENNETH MILLER
10/16/2014
DENTON
 
 
2014-122345
TX
DENTON AND TARRANT
TX1210031.39
KENNETH MILLER
10/16/2014
TARRANT
 
 
D214256085
TX
DENTON
TX1210031.40
ROBERTA MARIE CRUSE
10/8/2014
DENTON
 
 
2014-109195

TX
DENTON AND TARRANT
TX1210031.41
LARRY CARSON TIDWELL ET UX
11/6/2014
DENTON
 
 
2015-1219
TX
DENTON AND TARRANT
TX1210031.41 
LARRY CARSON TIDWELL ET UX
11/6/2014
TARRANT
 
 
D214275922
TX
DENTON AND TARRANT
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
DENTON
 
 
2015-1217
TX
DENTON AND TARRANT
TX1210031.46
RAYA NEVEEN REDDY ET UX
12/10/2014
TARRANT
 
 
D214275920
TX
DENTON
TX1210031.47
JOHNNY G GRACE ET UX
10/29/2014
DENTON
 
 
2015-1222
TX
TARRANT
TX1210031.48
MELISSA M TAYLOR ET VIR
11/11/2014
TARRANT
 
 
D214275921
TX
DENTON
TX1210031.49
JAMES R SOWELL ET UX
9/2/2014
DENTON
 
 
2015-1220
TX
DENTON AND TARRANT
TX1210031.52
JOHN T MASON
8/25/2014
DENTON
 
 
2015-8218
TX
DENTON AND TARRANT
TX1210031.52
JOHN T MASON
8/25/2014
TARRANT
 
 
D215013068
TX
DENTON AND TARRANT
TX1210031.53
SHERRY BUGG
10/24/2014
DENTON
 
 
2015-8217
TX
DENTON AND TARRANT
TX1210031.53
SHERRY BUGG
10/24/2014
TARRANT
 
 
D215013067
TX
DENTON AND TARRANT
TX1210031.56
JAMES R HAIRE ET UX
12/18/2014
DENTON
 
 
2015-14690
TX
DENTON AND TARRANT
TX1210031.56
JAMES R HAIRE ET UX
 
TARRANT
 
 
D215026331
TX
DENTON AND TARRANT
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
DENTON
 
 
2015-14688
TX
DENTON AND TARRANT
TX1210031.57
DALE GLEN & STELLA MARIE EDELMAN
1/21/2015
TARRANT
 
 
D215046447
TX
DENTON
TX1210031.58
RANDELL M DAY
1/6/2015
DENTON
 
 
2015-14689
TX
DENTON AND TARRANT
TX1210031.59
KEVIN SIMMONS
2/5/2015
DENTON
 
 
2015-26717
 
DENTON AND TARRANT
TX1210031.59
KEVIN SIMMONS
 
TARRANT
 
 
D215046448
TX
DENTON AND TARRANT
TX1210031.60
ANGELA DAONNE RAWIE
8/19/2014
DENTON
 
 
2015-26718
 
DENTON AND TARRANT
TX1210031.60
ANGELA DAONNE RAWIE
 
TARRANT
 
 
D215052665
TX
DENTON
TX1210031.64
CARRIE RENE RENDON
11/13/2014
DENTON
 
 
2015-60638
TX
DENTON
TX1210031.66
TIFFANY D MAYES ET AL
6/9/2015
DENTON
 
 
2015-117487
TX
DENTON
TX1210031.67
JERRY L SMART ET UX
12/5/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.68
WILLIAM G BAKER
12/3/2015
DENTON
 
 
PENDING

TX
DENTON
TX1210031.69
JAMES E BROOME ET UX
12/3/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.70
RICHARD A CIAMPA ET UX
12/2/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.71
JASBIR SIDHU ET UX
12/7/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.72
GARY ALLEN MIRON ET UX
12/7/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210031.73
MARCIA J WIETING
12/4/2015
DENTON
 
 
PENDING
TX
DENTON
TX1210039.02
A & C CATTLE COMPANY LLC
8/19/2014
DENTON
 
 
2014-90016
TX
DENTON
TX1210044.00
PETRUS INVESTMENT LP
8/4/2010
DENTON
 
 
2010-89083
TX
DENTON
TX1210048.01
INTEL CORPORATION
9/23/2010
DENTON
 
 
2010-98249
TX
DENTON
TX1210051.01
ALLIANCE AIRPORT AUTHORITY INC
5/3/2011
DENTON
 
 
2011-42422
TX
DENTON
TX1210051.01
ALLIANCE AIRPORT AUTHORITY INC
 
 
 
 
 
TX
DENTON
TX1210052.00
HOWARD PETERSON IRREVOC TR
5/4/2011
DENTON
 
 
2011-42421
TX
DENTON
TX1210056.99
INTEL CORPORATION
10/25/2011
DENTON
 
 
2011-103169
TX
DENTON
TX1210060.01
ROXANNE HARMONSON DOLPH
9/19/2011
DENTON
 
 
2011-90979
TX
DENTON
TX1210060.02
MARIE PETTY ETHRIDGE
9/20/2011
DENTON
 
 
2011-93491
TX
DENTON
TX1210060.03
PETER C HARMONSON III
9/19/2011
DENTON
 
 
2011-93493
TX
DENTON
TX1210060.04
BOBBY KIRK HARMONSON
9/19/2011
DENTON
 
 
2011-93492
TX
DENTON
TX1210060.05
DAVID L HARMONSON
9/19/2011
DENTON
 
 
2011-93494
TX
DENTON
TX1210060.06
PAULA H DUNCAN
9/19/2011
DENTON
 
 
2011-93495
TX
DENTON
TX1210060.07
LEE ANN THOMAS MILLER
9/29/2011
DENTON
 
 
2011-102938
TX
DENTON
TX1210060.08
RITA CARMA LEE DAVIS
9/22/2011
DENTON
 
 
2011-102941
TX
DENTON
TX1210060.09
CATHERINE LYNN THOMAS HAMILTON
9/29/2011
DENTON
 
 
2011-102940
TX
DENTON
TX1210060.10
DAVID EDWIN LEE
9/28/2011
DENTON
 
 
2011-102939
TX
DENTON
TX1210060.11
NONA LOIS LEE STONE
9/22/2011
DENTON
 
 
2011-102935
TX
DENTON
TX1210060.12
WILLIAM S SWAN
9/30/2011
DENTON
 
 
2011-102936
TX
DENTON
TX1210060.13
LINDA THOMAS
10/11/2011
DENTON
 
 
2011-102937
TX
DENTON
TX1210060.14
MELBA JEAN LEE KOVICS
9/22/2011
DENTON
 
 
2011-104265
TX
DENTON
TX1210060.15
ROBERT EARL LEE
9/22/2011
DENTON
 
 
2011-104264
TX
DENTON
TX1210060.16
ARLIN LEE
9/29/2011
DENTON
 
 
2011-104263
TX
DENTON
TX1210060.17
LESLIE JO BALTON
10/18/2011
DENTON
 
 
2011-106798
TX
DENTON
TX1210060.18
PERRY VAN MOORE
10/20/2011
DENTON
 
 
2011-106797
TX
DENTON
TX1210060.20
ROBERT BEAMS
10/20/2011
DENTON
 
 
2011-106796
TX
DENTON
TX1210060.21
BETTY BELLAMY
10/20/2011
DENTON
 
 
2011-106791
TX
DENTON
TX1210060.22
J RUSSELL BELLAMY
10/20/2011
DENTON
 
 
2011-106792

TX
DENTON
TX1210060.23
RODNEY L LEE
9/29/2011
DENTON
 
 
2011-106793
TX
DENTON
TX1210060.24
IDELLA L MCFARLEN
10/24/2011
DENTON
 
 
2011-110028
TX
DENTON
TX1210060.25
OTIS E SMITH
10/24/2011
DENTON
 
 
2011-106794
TX
DENTON
TX1210060.26
RKJR PROPERTIES LTD
11/18/2011
DENTON
 
 
2011-113741
TX
DENTON
TX1210060.27
ROBERT HUFF MITCHELL C TRUST
11/18/2011
DENTON
 
 
2011-113740
TX
DENTON
TX1210060.28
JEAN EVELYN MITCHELL C TRUST
11/18/2011
DENTON
 
 
2011-113739
TX
DENTON
TX1210060.29
JOHN E GIBSON
11/1/2011
DENTON
 
 
2011-110026
TX
DENTON
TX1210060.30
LINDA W COLLINS
10/20/2011
DENTON
 
 
2011-110027
TX
DENTON
TX1210060.31
STEVEN LEE THOMAS
10/25/2011
DENTON
 
 
2011-110029
TX
DENTON
TX1210060.32
SUE WOOLDRIDGE
10/20/2011
DENTON
 
 
2011-110031
TX
DENTON
TX1210060.33
JANE REYNOLDS
10/20/2011
DENTON
 
 
2011-110030
TX
DENTON
TX1210060.34
CAROLYN WEST
11/11/2011
DENTON
 
 
2011-113738
TX
DENTON
TX1210060.35
JACK E SMITH
11/7/2011
DENTON
 
 
2011-113743
TX
DENTON
TX1210060.36
STAN COMBEST ET UX
10/5/2011
DENTON
 
 
2011-113742
TX
DENTON
TX1210060.37
SHARON R VANDERGRIFT
11/17/2011
DENTON
 
 
2011-117400
TX
DENTON
TX1210060.38
CYNTHIA RAINEY YEWELL ET AL
12/13/2011
DENTON
 
 
2012-910
TX
DENTON
TX1210060.39
KENNETH WAYNE RAINEY
12/13/2011
DENTON
 
 
2012-909
TX
DENTON
TX1210060.40
JENNIFER R RAINEY ESTATE
12/13/2011
DENTON
 
 
2012-908
TX
DENTON
TX1210060.41
FW SPORTS AUTHORITY INC
12/20/2011
DENTON
 
 
2011-121883
TX
DENTON
TX1210060.42
THE PROSPECT COMPANY
11/10/2011
DENTON
 
 
2012-4688
TX
DENTON
TX1210060.43
FRANKIE JO LEE ROBBINS ET AL
2/15/2011
DENTON
 
 
2011-22216
TX
DENTON
TX1210060.44
CITY OF FORT WORTH
8/24/2012
DENTON
 
 
2012-108148
TX
DENTON
TX1210060.45
TEXAS MOTOR SPEEDWAY INC
3/7/2013
DENTON
 
 
2013-39639
TX
DENTON
TX1210060.46
ST TX MF-115929
11/5/2013
DENTON
 
 
2013-143751
TX
DENTON
TX1210060.47
MONTE CLAMPITT
6/27/2013
DENTON
 
 
2013-143747
TX
DENTON
TX1210060.48
MARK MCADAMS
7/9/2013
DENTON
 
 
2013-143749
TX
DENTON
TX1210060.49
MARCELLA P STRICKLAND
7/9/2013
DENTON
 
 
2013-143750
TX
DENTON
TX1210060.50
MARSHA A CRAWFORD
7/9/2013
DENTON
 
 
2013-143748
TX
DENTON
TX1210060.51
JAMES E PEPPER
7/9/2013
DENTON
 
 
2014-1197
TX
DENTON
TX1210060.52
BUCHANAN PARTNERS LTD
7/1/2014
DENTON
 
 
2014-73370
TX
DENTON
TX1210060.53
PETRUS INVESTMENT LP
4/22/2014
DENTON
 
 
2014-49248
TX
DENTON
TX1210066.01
LAHONDA JO PETERSON
5/12/2010
DENTON
 
 
2010-55825
TX
DENTON
TX1210066.01
LAHONDA JO PETERSON
5/12/2010
 
 
 
 
TX
DENTON
TX1210066.02
TRUETT WELDON PETERSON
5/12/2010
DENTON
 
 
2010-60220
TX
DENTON
TX1210066.02
TRUETT WELDON PETERSON
 
 
 
 
 

TX
DENTON
TX1210067.00
BLM TX NM-101032
9/1/1998
DENTON
 
 
 
TX
DENTON
TX1210069.00
GLORIA HAMMACK REV TRUST ET AL
6/1/2006
DENTON
 
 
2006-81898
TX
DENTON
TX1210071.00
ST TX MF-114704
1/8/2013
DENTON
 
 
2013-14110
TX
DENTON
TX1210072.01
NORTEX MINERALS LP
3/1/2013
DENTON
 
 
2013-21369
TX
DENTON
TX1210074.00
WILLIAMS QUALITY RENTAL LLC
8/5/2013
DENTON
 
 
2013-111254
TX
DENTON
TX1210075.00
AHMAD FAMILY PARTNERSHIP
1/9/2014
DENTON
 
 
2014-3716
TX
DENTON
TX1210079.00
RUSSELL E HALL ET UX
4/23/2014
DENTON
 
 
2014-41360
TX
DENTON
TX1210083.00
RAYMOND MICHAEL CHARLEY
12/3/2015
DENTON
 
 
PENDING
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
DENTON
 
 
2008-51627
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
TARRANT
 
 
D206181584
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
 
TX
DENTON AND TARRANT
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
3/18/2003
DENTON
 
 
2008-65818
TX
DENTON AND TARRANT
TX4390499.01
ANNE CARTWRIGHT FAMILY TR
 
TARRANT
 
 
D203127485
TX
DENTON AND TARRANT
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
DENTON
 
 
2008-65819
TX
DENTON AND TARRANT
TX4390499.02
VICTORIA NEWTON TR
3/15/2003
TARRANT
 
 
D203325911
TX
DENTON AND TARRANT
TX4390499.03
ELIZABETH P CARVER ESTATE
3/15/2003
DENTON
 
 
2008-65820
TX
DENTON AND TARRANT
TX4390499.03 
ELIZABETH P CARVER ESTATE
3/15/2003
TARRANT
 
 
D203325910
TX
DENTON AND TARRANT
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
DENTON
 
 
2008-65821
TX
DENTON AND TARRANT
TX4390499.04
JEROME CARTWRIGHT IND
3/18/2003
TARRANT
 
 
D203127484
TX
DENTON AND TARRANT
TX4390499.05 
JEAN CARTWRIGHT DICKSON
3/18/2003
DENTON
 
 
2008-65822
TX
DENTON AND TARRANT
TX4390499.05
JEAN CARTWRIGHT DICKSON
3/18/2003
TARRANT
 
 
D203127483

TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
DENTON
 
 
2008-51627
TX
DENTON AND TARRANT
TX4390481.00 
NORTEX MINERALS LP
9/1/2005
TARRANT
 
 
D206181584
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
2008-51627
TX
DENTON AND TARRANT
TX4390481.00 
NORTEX MINERALS LP
9/1/2005
 
 
 
2008-51627
TX
DENTON AND TARRANT
TX4390481.00
NORTEX MINERALS LP
9/1/2005
 
 
 
2008-51627
TX
DENTON AND TARRANT
TX4390481.00 
NORTEX MINERALS LP
9/1/2005
 
 
 
2008-51627
TX
DENTON AND TARRANT
TX4390921.00
MOUNT OLIVET CEMETERY ASSN
8/3/2009
TARRANT
 
 
D209208077
TX
DENTON AND TARRANT
TX4390921.00 
MOUNT OLIVET CEMETERY ASSN
8/3/2009
DENTON
 
 
2009-95113









Exhibit A, Page 25
3230471v2

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


EXHIBIT B
to the
GAS GATHERING AGREEMENT
[ALLIANCE AREA]
RECEIPT POINTS AND DELIVERY POINTS


This Exhibit B is attached to the Gas Gathering Agreement (the “Agreement”)
dated as of April 1, 2016, by and between BlueStone Natural Resources II, LLC,
as Producer, and Cowtown Pipeline Partners L.P., as Gatherer, and made a part
thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.


Gathering System Receipt Point(s)


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
AA BREWER UNIT NORTH 14H
AL35467
Active
CMLP/QRI
AA BREWER UNIT NORTH 15H
AL35470
Active
CMLP/QRI
AA BREWER UNIT NORTH 16H
AL35472
Active
CMLP/QRI
AA BREWER UNIT NORTH 17H
AL35473
Active
CMLP/QRI
AA BREWER UNIT R 2H
AL35331
Active
CMLP/QRI
AA BREWER UNIT R 3H
AL35332
Active
CMLP/QRI
AA BREWER UNIT R 4H
AL35333
Active
CMLP/QRI
AA BREWER UNIT R 5H
AL35334
Active
CMLP/QRI
AA BREWER UNIT R 6H
AL35335
Active
QRI
AA BREWER UNIT SOUTH 7H
AL35474
Active
CMLP/QRI
AA BREWER UNIT SOUTH 8H
AL35479
Active
QRI
AA BREWER UNIT SOUTH 9H
AL35475
Active
CMLP/QRI
AA BREWER UNIT SOUTH 10H
AL35480
Active
CMLP/QRI
AA BREWER UNIT SOUTH 11H
AL35476
Active
CMLP/QRI
AA BREWER UNIT SOUTH 12H
AL35477
Active
CMLP/QRI
AA BREWER UNIT SOUTH 13H
AL35481
Active
CMLP/QRI
AIRPORT ACREY NORTH 1H
AL36409
Active



Exhibit B, Page 1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
AIRPORT ACREY NORTH 2H
AL36411
Active
CMLP/QRI
AIRPORT ACREY NORTH 3H
AL36412
Active
CMLP/QRI
AIRPORT ACREY NORTH 4H
AL36413
Active
CMLP/QRI
AIRPORT ACREY NORTH 5H
AL36397
Active
CMLP/QRI
AIRPORT ACREY SOUTH 1H
AL34647
Active
CMLP/QRI
AIRPORT ACREY SOUTH 2H
AL34649
Active
CMLP/QRI
AIRPORT ACREY SOUTH 3H
AL34650
Active
CMLP/QRI
AIRPORT ACREY SOUTH 4H
AL34654
Active
CMLP/QRI
AIRPORT ACREY SOUTH 5H
AL34659
Active
CMLP/QRI
ALLIANCE AIRPORT 1H
AL31897
Active
CMLP/QRI
ALLIANCE AIRPORT 2H
AL32800
Active
CMLP/QRI
ALLIANCE AIRPORT 3H
AL34277
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 1H
AL34130
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 3H
AL17240
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 5H
AL17242
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 7H
AL17244
Active
QRI
ALLIANCE AIRPORT KS UNIT 9H
AL35500
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 10H
AL35504
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 11H
AL35503
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 20H
AL34175
Active
CMLP/QRI
ALLIANCE AIRPORT KS UNIT 21H
AL34176
Active
CMLP
ALLIANCE B 2H
AL32309
Active
CMLP/QRI
ALLIANCE B 3H
AL32310
Active
CMLP/QRI
ALLIANCE B 5H
AL33098
Active



Exhibit B, Page 2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
ALLIANCE B 6H
AL33571
Active
CMLP
ALLIANCE B 7H
AL33572
Active
CMLP/QRI
ALLIANCE B 8H
AL33573
Active
CMLP/QRI
ALLIANCE B 9H
AL33574
Active
CMLP/QRI
ALLIANCE B 10H
AL33575
Active
CMLP/QRI
ALLIANCE B 11H
AL33576
Active
CMLP/QRI
ALLIANCE B 12H
AL33577
Active
CMLP/QRI
ALLIANCE C 1H
AL30661
Active
CMLP/QRI
ALLIANCE C 2H
AL30660
Active
CMLP/QRI
ALLIANCE C 3H
AL33495
Active
CMLP/QRI
ALLIANCE C 4H
AL33496
Active
CMLP/QRI
ALLIANCE C 5H
AL33497
Active
CMLP/QRI
ALLIANCE C 6H
AL33498
Active
CMLP/QRI
ALLIANCE C 7H
AL33499
Active
CMLP
ALLIANCE COMMERCE A 1H SALES
AL33164
Active
CMLP
ALLIANCE COMMERCE A 2H SALES
AL33165
Active
CMLP
ALLIANCE COMMERCE A 3H SALES
AL33163
Active
CMLP/QRI
ALLIANCE COMMERCE B 1H
AL33247
Active
CMLP/QRI
ALLIANCE COMMERCE B 2H
AL33251
Active
CMLP/QRI
ALLIANCE COMMERCE B 3H
AL34254
Active
CMLP/QRI
ALLIANCE COZART 1H
AL31085
Active
CMLP/QRI
ALLIANCE COZART 2H
AL32650
Active
CMLP/QRI
ALLIANCE COZART 3H
AL34722
Active
CMLP
ALLIANCE COZART 4H
AL34723
Active



Exhibit B, Page 3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP
ALLIANCE CWN 13H (CARTWRIGHT NORTH UNIT 13)
AL18768
Active
QRI
ALLIANCE CWN 1H
AL31790
Active
CMLP/QRI
ALLIANCE CWN 2H
AL31791
Active
CMLP/QRI
ALLIANCE D 1H
AL32247
Active
CMLP/QRI
ALLIANCE D 2H
AL32248
Active
CMLP/QRI
ALLIANCE D 3H
AL33101
Active
CMLP/QRI
ALLIANCE D 4H
AL33175
Active
CMLP/QRI
ALLIANCE D 5H
AL33630
Active
CMLP/QRI
ALLIANCE D 6H
AL33627
Active
CMLP/QRI
ALLIANCE D 7H
AL33628
Active
CMLP/QRI
ALLIANCE D 8H
AL33629
Active
CMLP/QRI
ALLIANCE D 9H
AL33631
Active
CMLP/QRI
ALLIANCE D 10H
AL33633
Active
CMLP/QRI
ALLIANCE D 11H
AL33634
Active
CMLP/QRI
ALLIANCE D 12H
AL33642
Active
CMLP/QRI
ALLIANCE E 1H
AL32418
Active
CMLP/QRI
ALLIANCE E 3H
AL33640
Active
CMLP/QRI
ALLIANCE E 4H
AL33645
Active
CMLP/QRI
ALLIANCE E 5H
AL33644
Active
CMLP/QRI
ALLIANCE E 6H
AL33641
Active
CMLP/QRI
ALLIANCE F 1H
AL30956
Active
CMLP/QRI
ALLIANCE F 3H
AL33806
Active
CMLP/QRI
ALLIANCE F 4H
AL33831
Active
CMLP/QRI
ALLIANCE F 5H
AL33803
Active



Exhibit B, Page 4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
ALLIANCE FLOREN 1
AL20188
Active
CMLP/QRI
ALLIANCE GRAPHICS 1H
AL32909
Active
CMLP/QRI
ALLIANCE GRAPHICS 2H
AL32910
Active
CMLP/QRI
ALLIANCE GRAPHICS 3H
AL33346
Active
CMLP/QRI
ALLIANCE GRAPHICS 4H
AL33352
Active
CMLP/QRI
ALLIANCE GRAPHICS 5H
AL33846
Active
CMLP/QRI
ALLIANCE GRAPHICS 6H
AL33853
Active
CMLP/QRI
ALLIANCE GRAPHICS 7H
AL33848
Active
CMLP/QRI
ALLIANCE GRAPHICS 8H
AL34124
Active
CMLP/QRI
ALLIANCE GWS 1H
AL31508
Active
CMLP/QRI
ALLIANCE HUGG UNIT 1H
AL33056
Active
CMLP/QRI
ALLIANCE HUGG UNIT 2H
AL33057
Active
CMLP/QRI
ALLIANCE HUGG UNIT 3H
AL33055
Active
CMLP/QRI
ALLIANCE HUGG UNIT 8H
AL33739
Active
CMLP/QRI
ALLIANCE HUGG UNIT 9H
AL33737
Active
CMLP/QRI
ALLIANCE HUGG UNIT 10H
AL33738
Active
CMLP/QRI
ALLIANCE HUGG UNIT 4H
AL17409
Active
CMLP/QRI
ALLIANCE HUGG UNIT 6H
AL17411
Active
CMLP/QRI
ALLIANCE K 1H
AL31828
Active
CMLP/QRI
ALLIANCE K 2H
AL31829
Active
CMLP
ALLIANCE K 3H
AL33955
Active
CMLP/QRI
ALLIANCE K 4H
AL33956
Active
CMLP/QRI
ALLIANCE K UNIT 3H
AL34023
Active
CMLP/QRI
ALLIANCE K UNIT 4H
AL34024
Active



Exhibit B, Page 5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
ALLIANCE K UNIT 5H
AL34021
Active
CMLP/QRI
ALLIANCE L 1H
AL31646
Active
CMLP/QRI
ALLIANCE L 2H
AL33407
Active
CMLP/QRI
ALLIANCE L 3H
AL33408
Active
CMLP/QRI
ALLIANCE L 4H
AL33406
Active
CMLP/QRI
ALLIANCE L 5H
AL33405
Active
CMLP/QRI
ALLIANCE LAU D 13H
AL34017
Active
CMLP/QRI
ALLIANCE M 1H
AL32799
Active
CMLP/QRI
ALLIANCE SARATOGA A 3H
AL33969
Active
CMLP
ALLIANCE SARATOGA A 4H
AL33975
Active
CMLP/QRI
ALLIANCE SARATOGA A 5H
AL33976
Active
CMLP/QRI
ALLIANCE SARATOGA A 6H
AL33984
Active
CMLP/QRI
ALLIANCE SARATOGA A 7H
AL34020
Active
CMLP/QRI
ALLIANCE SARATOGA A 8H
AL33977
Active
CMLP/QRI
ALLIANCE SARATOGA A 10H
AL33979
Active
CMLP/QRI
ALLIANCE SARATOGA A 11H
AL33980
Active
CMLP/QRI
ALLIANCE SARATOGA A 13H
AL33982
Active
CMLP/QRI
ALLIANCE SARATOGA A 14H
AL33983
Active
CMLP/QRI
ALLIANCE SARATOGA B 2H
AL32630
Active
CMLP/QRI
ALLIANCE SARATOGA B 3H
AL34054
Active
CMLP/QRI
ALLIANCE SARATOGA B 4H
AL34055
Active
CMLP/QRI
ALLIANCE SARATOGA B 5H
AL34056
Active
QRI
ALLIANCE SARATOGA B 7H
AL34026
Active
CMLP/QRI
ALLIANCE SARATOGA B 8H
AL34057
Active



Exhibit B, Page 6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
ALLIANCE SARATOGA B 9H
AL34065
Active
CMLP/QRI
ALLIANCE SPEEDWAY A 1H
AL33764
Active
CMLP/QRI
ALLIANCE SPEEDWAY A 3H
AL33766
Active
CMLP/QRI
ALLIANCE SPEEDWAY A 5H
AL33767
Active
CMLP/QRI
ALLIANCE SPEEDWAY A 7H
AL33769
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 2H
AL33807
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 3H
AL33808
Active
CMLP
ALLIANCE SPEEDWAY C 4H
AL33809
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 5H
AL33810
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 6H
AL33811
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 7H
AL33812
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 8H
AL33815
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 9H
AL33813
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 10H
AL33814
Active
CMLP/QRI
ALLIANCE SPEEDWAY C 11H
AL33816
Active
CMLP/QRI
ALLIANCE TCA 1H (TECH CENTER A-1H)
AL32655
Active
CMLP/QRI
ALLIANCE TCA 2H (TECH CENTER A-2H)
AL33716
Active
CMLP/QRI
ALLIANCE TCB 2H (TECH CENTER B-2H)
AL32654
Active
CMLP/QRI
ALLIANCE TCB 3H (TECH CENTER B-3H)
AL33097
Active
CMLP/QRI
ALLIANCE TCB 4H (TECH CENTER B-4H)
AL33721
Active
CMLP/QRI
ALLIANCE TCB 5H (TECH CENTER B-5H)
AL33722
Active
CMLP/QRI
ALLIANCE TCB 6H (TECH CENTER B-6H)
AL33724
Active
CMLP/QRI
ALLIANCE TCB 7H (TECH CENTER B-7H)
AL33726
Active
CMLP/QRI
ALLIANCE TCN 1H (TECH CENTER NORTH 1H)
AL32721
Active



Exhibit B, Page 7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
ALLIANCE TCN 2H (TECH CENTER NORTH 2H)
AL32722
Active
CMLP/QRI
ALLIANCE TCN 3H (TECH CENTER NORTH 3H)
AL32723
Active
CMLP/QRI
ALLIANCE TCS 1H (TECH CENTER SOUTH 1H)
AL32740
Active
CMLP/QRI
ALLIANCE TCS 2H (TECH CENTER SOUTH 2H)
AL32816
Active
QRI
ALLIANCE TCS 3H (TECH CENTER SOUTH 3H)
AL33255
Active
CMLP/QRI
ALLIANCE TCS 4H (TECH CENTER SOUTH 4H)
AL33256
Active
CMLP/QRI
ALLIANCE TCS 5H
AL33752
Active
CMLP/QRI
ALLIANCE TCS 6H
AL33758
Active
CMLP
ALLIANCE TCS 7H
AL33753
Active
CMLP/QRI
ALLIANCE TCS 8H (TECH CENTER SOUTH 8H)
AL33754
Active
QRI
ALLIANCE TMS B 4H
AL19088
Active
QRI
ALLIANCE TMS B 6H
AL19089
Active
QRI
ALLIANCE TMS B 8H
AL19090
Active
QRI
ALLIANCE TMS B 10H
AL19091
Active
CMLP
ALLIANCE TMS B 12H
AL19092
Active
CMLP/QRI
ALLIANCE TMS C 14H
AL19099
Active
CMLP/QRI
ALLIANCE TMS C 16H
AL19100
Active
CMLP/QRI
ALLIANCE TMS C 18H
AL19101
Active
CMLP
ALLIANCE TMS UNIT 1H
AL19148
Active
CMLP
ALLIANCE TMS UNIT 2H
AL19087
Active
CMLP
ALLIANCE TMS UNIT 8H
AL19149
Active
CMLP
ALLIANCE TMS UNIT 10H
AL19150
Active
CMLP/QRI
ALLIANCE WEST SPEEDWAY 1H
AL34010
Active
CMLP/QRI
ALLIANCE WEST SPEEDWAY 2H
AL34011
Active



Exhibit B, Page 8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
ALLIANCE WEST SPEEDWAY 3H
AL34012
Active
CMLP/QRI
ALLIANCE WEST SPEEDWAY 4H
AL34013
Active
CMLP/QRI
ALLIANCE WEST SPEEDWAY 5H
AL34014
Active
CMLP/QRI
ALLIANCE WEST SPEEDWAY 6H
AL34015
Active
CMLP/QRI
ALLIANCE WEST SPEEDWAY 7H
AL34016
Active
CMLP/QRI
CARTWRIGHT 1H
AL31305
Active
CMLP/QRI
CARTWRIGHT 2H
AL31478
Active
CMLP/QRI
CARTWRIGHT A 1H
AL32233
Active
CMLP/QRI
CROSSING J 1H (ALPHA UNIT J-1H)
AL31598
Active
CMLP/QRI
CROSSING J 2H
AL34127
Active
CMLP/QRI
CROSSING UNIT A 1H (ALPHA UNIT A-1H)
AL31752
Active
CMLP/QRI
CROSSING UNIT A 3H
AL34217
Active
QRI
CROSSING UNIT A 4H
AL34222
Active
CMLP/QRI
CROSSING UNIT A 5H
AL34370
Active
CMLP/QRI
CROSSING UNIT A 6H
AL34228
Active
CMLP/QRI
CROSSING UNIT A 7H
AL34227
Active
CMLP/QRI
CROSSING UNIT B 2H (ALPHA UNIT B-2H)
AL31895
Active
CMLP/QRI
CROSSING UNIT B 3H (ALPHA UNIT B-3H)
AL31896
Active
CMLP/QRI
CROSSING UNIT B 4H
AL34223
Active
CMLP/QRI
CROSSING UNIT B 5H
AL34224
Active
CMLP/QRI
CROSSING UNIT B 6H
AL34225
Active
CMLP/QRI
CROSSING UNIT G 1H (ALPHA UNIT G-1H)
AL31443
Active
CMLP/QRI
CROSSING UNIT G 2H (ALPHA UNIT G-2H)
AL32304
Active
CMLP/QRI
CROSSING UNIT G 3H
AL32303
Active



Exhibit B, Page 9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
CROSSING UNIT G 4H
AL34129
Active
CMLP/QRI
CROSSING UNIT G 6H
AL34165
Active
CMLP/QRI
CROSSING UNIT G 7H
AL34166
Active
CMLP/QRI
CROSSING UNIT G 8H
AL34169
Active
CMLP/QRI
CROSSING UNIT G 9H
AL34170
Active
CMLP/QRI
CROSSING UNIT H 1H
AL31160
Active
CMLP/QRI
CROSSING UNIT H 2H (ALPHA UNIT H-2H)
AL31161
Active
CMLP/QRI
CROSSING UNIT H 3H (ALPHA UNIT H-3H)
AL32945
Active
CMLP/QRI
CROSSING UNIT H 4H (ALPHA UNIT H-4H)
AL32946
Active
CMLP/QRI
CROSSING UNIT H 5H
AL34167
Active
CMLP/QRI
CROSSING UNIT H 6H
AL34168
Active
CMLP/QRI
CROSSING UNIT H 7H
AL34099
Active
CMLP/QRI
CROSSING UNIT H 8H
AL34100
Active
CMLP/QRI
CROSSING UNIT H 9H
AL34101
Active
CMLP/QRI
CROSSING UNIT N 3H (ALPHA UNIT N-3H)
AL31899
Active
CMLP/QRI
CROSSING UNIT R 2H
AL34237
Active
CMLP/QRI
CROSSING UNIT R 3H
AL34244
Active
CMLP/QRI
CROSSING UNIT S 2H (ALPHA UNIT S-2H)
AL31754
Active
CMLP/QRI
GATEWAY 1H
AL32490
Active
CMLP/QRI
GATEWAY 1 CARTWRIGHT UNIT 4H
AL34090
Active
CMLP/QRI
GATEWAY UNIT 1H
AL32491
Active
CMLP/QRI
OLIVET WEST UNIT 3H
AL34532
Active
CMLP/QRI
OLIVET WEST UNIT 4H
AL34531
Active
CMLP
ROBBINS FEDERAL 2H
AL19125
Active



Exhibit B, Page 10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Ownership
Sales Meter Name
Meter #
Active?
CMLP
ROBBINS FEDERAL 6H
AL19128
Active
CMLP/QRI
DEVON ALBRIGHT 1H CDP
AL21122
Active
CMLP
AIRPORT ACREY UNIT 6H/OLIVET CK (Olivet Sales)
AL21174
Inactive
CMLP
ALLIANCE A 1-4 SALES
AL21014
Inactive
CMLP
ALLIANCE B 1H
AL32308
Inactive
CMLP
ALLIANCE B-4H
AL32781
Inactive
CMLP/QRI
ALLIANCE E 2H
AL32419
Inactive
CMLP/QRI
ALLIANCE F 2H
AL30955
Inactive
CMLP/QRI
ALLIANCE HUGG UNIT 11H
AL17906
Inactive
QRI
ALLIANCE SARATOGA A 1H
AL30940
Inactive
CMLP
ALLIANCE SARATOGA A 2H
AL30939
Inactive
QRI
ALLIANCE SARATOGA B 1H
AL31155
Inactive
CMLP
CROSSING UNIT G-5H
AL34147
Inactive
CMLP/QRI
CROSSING UNIT S 1H (ALPHA UNIT S-1H)
AL31753
Inactive
CMLP
EAGLE MEADOWS
AL21126
Inactive
QRI
ALLIANCE AA BREWER UNIT 19
ST30658
Inactive
QRI
ALLIANCE SPEEDWAY UNIT C 1
DSPEEDC1
Inactive
QRI
ALLIANCE AIRPORT ACREY UNIT 6H
DACREY6H
Inactive





*To the extent the parties hereto have inadvertently omitted a Dedicated
Property, such property shall be deemed covered under this Agreement and shall
be included in this Exhibit B.


Delivery Point(s) to Transporter




Exhibit B, Page 11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


Delivery Point
Transporter
Meter
Crosstex/Enlink
Crosstex North Texas Pipeline
70-50-031
Energy Transfer
Energy Transfer Paris Loop Pipeline
9835









Exhibit B, Page 12

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




EXHIBIT C
to the
GAS GATHERING AGREEMENT
[ALLIANCE AREA]
DEHYDRATION AND CO2 TREATING SERVICES


This Exhibit C is attached to the Gas Gathering Agreement (the “Agreement”)
dated as of April 1, 2016, by and between BlueStone Natural Resources II, LLC,
as Producer, and Cowtown Pipeline Partners L.P., as Gatherer, and made a part
thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.


Dehydration and CO2 Treating Services


The dehydration and CO2 treating services contemplate receiving the Subject Gas
at the inlet flange of the applicable dehydration and/or CO2 treating facilities
with the following specifications:
CO2 of less than 3.5% by volume;
and delivering the Subject Gas at the outlet flange of the applicable
dehydration and/or CO2 treating facilities with the following specifications:
CO2 of less than 2.0% by volume, and
Not more than 7 pounds of water vapor per MMcf.






Exhibit C, Page 1 of 1

